Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 1 of 155




                 Exhibit A
                     Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 2 of 155
                     UNITED STA TES   p ATENT AND TRADEMARK OFFICE
                                                                                    UNITED STATES DEPARTMENT OF COMMERCE
                                                                                    United States Patent and Trademark Office
                                                                                    Address: COMMISSIONER FOR PATENTS
                                                                                           P.O. Box 1450
                                                                                           Alexandria, Virginia 22313-1450
                                                                                           www .uspto.gov


      APPLICATION NO.             ISSUE DATE               PATENT NO.        ATTORNEY DOCKET NO.                  CONFIRMATION NO.

          10/712,104              01/27/2009                7483998                ALC3420                                   8217

            76614         7590         01/07/2009
        Kramer & Amado, P.C.
        1725 Duke Street
        Suite 240
        Alexandria, VA 22314



                                                    ISSUE NOTIFICATION

The projected patent number and issue date are specified above.

                          Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                      (application filed on or after May 29, 2000)

The Patent Term Adjustment is 866 day(s). Any patent to issue from the above-identified application will
include an indication of the adjustment on the front page.

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information
Retrieval (PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the
Office of Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee
payments should be directed to the Customer Service Center of the Office of Patent Publication at
(571)-272-4200.

APPLICANT(s) (Please see PAIR WEB site http://pair.uspto.gov for additional applicants):
Peter Rabinovitch, Kanata, CANADA;




IR103 (Rev. 11/05)
                                                        Page 1 of 154
                                    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 3 of 155
                                        11:40           A-L DOCKET ADMIN                       ➔    915712732885
    o'i' - ....                                                                   PARl :0- FJ!!E(S) TRANSMITTAr,
           Complete! affd end this f~rm. together witll appllc:eble fcc(s), to:                               Mau Mail $COP. ISSUE FEE
     OEC 1 5 2008                                                             .                                           Conrmissionor for .Patents
                                                                                                                          P.O. Box 1450
                                                                                                                Alexandria, Virginia 22313-1450
                                                                                                           orfu (571)-273-288S
                        : This fonn should be wie ror ltailS1'nitting lhe JSSU.I.\ l'l!f. and PU L ATION FEE (if required), .'81ocks I th1011gti S should be completed wllllre
     ap •·        . 11 fl)l'll\cr correspondence in~luding the Pn1en1, ndvance orJer,; 11nd nodlicoeion of m~hm:nonce fees will t,q r,1~ilcd to the ~11r1cm COl'l'CSpundcn~c nddrcs;. :Ill
     in icalCd unl~ co:r:rec1~ below or direcled olhrrwise in 'Blnck I, by (:1) epcciry,ng o new ool'l'(:SJ)Ondc11¢0 ~ddrcsa; ond/or (bi indicn1ing a scpnra1e 'Fl!!! AOPRESS" for
     n10111tel\ancc i~ not,ficat,ons,
        c:,;1uu,1-11cunmro:t.'Dl!NCE ALJDRl?llS/l,lbie:U~.81otk I rat~•Hllllnecof•.ld,.,.,              Note: A et1t1ficatc of n1l1hng cnn oni)' be y;e3 fur J0fl1es1u~ m31h11gs uf the
                                                                                                        roe(s) Tn1nsmi11111, Tllis ceaiiliontc c..1n11ol be used fornn)! othcrQccompunyirig
                                                                                                        pnpe~. l:uch 11.dd_itional paper, ,$11ch ns an a~sig11menl or l'orrn:il dmwi113, must
                                                                                                        hPvo ,is own ccr111iee.1e,1r,11aJlm1; or 1mosm11s1on.
                                      ?$00              09/lS/2008
                                                                                                                                              Ccrtlficorc nf.           rftonsmission                  .
            Law Office of Jim Zegcer                                                                                      I hereby certify th:u this FccM Tl'!lnsmiual is being deposited ,~ilh 1h~ United
            Suite 108                                                                                                     StMcs Po.tul Sciviw wi1h sufncicm pos~so for fir~l cliw mail i,1 ~n e11vclof1C
                                                                                                                          qddrosscd 10 1hc Mail S1op 1ssur:: l'ijl; ~ddrcs.s 3bove, o, being P.1esim11c
            801 North Pi[[ Street                                                                                         1Tansmi1rod tu the LJSPTO (571) 27J-281!5, on 1h~ date i,1d1~11u:d btlow.
            Alexandria, VA 22314
12/15/2008 HDESTA2 00000121 122325                      10712104


                                              FlUNC OA'fll                                    fl llST NAMED l'NV l?NTOR

                  10n12.104                     1l/141200l                                          Peter R.abinovi1ch                                           3465-Z                               8217
     TITLE OF' lNVENTION: sonwME COfl/FJUUR.ABLG C!.USTER-8AS6D R.OU'l"ER USING HETEROOEN€0t!S NODES AS CLUSTER. NOl'JUS



               A~l"LN.TYl'E!             SMALL ENTITY                lS$l.lt: 111.!ll OUE      PUlll.,(CATION ff.F. cua        P!l.6\/. PAIO ISSUE f'Ef.:,      'l'OTAL l'E!E(S) DUij

            nunrrovisionol                    NO                           S1440                                                              $0                        $1740                        ll/lll/lOOS

                               E;XJ>.MJNl!R                             AH.T IJNIT                 CI..ASS-31JllC:r.ASS

                     POLL.ACK, MELVIN H                                     214.5                      i09.231UJOO
     I. ~hange or corres1Nndence ~rcss ot iodiention of "Fe.e Address" (37                         2.. For pri Ming on the poteiu froni ~e, lisr
     cr•R uc,11.                                                                                   (I) the nnmes or up 10 3 ,esis1crcd p~tcnr n111:imey$
         0 Chanp;e 1.1f~o=~nde~c address (or Change ofCo=pon~ence                                  o-r agents OR, olte"i.itivcl)'.
           Addl'CSS ronn PTO/SB/I}~) aimhed.
                                                                                                   (2) I.he noni,a ofo sintlc firm (ho.,in(l uti n membcr a
           D ftFe~ A~1dn;ss" indfouion (or "Ftt Address" J11dicn1ion fomi                          rew ~lered uromo)' Or ~gtnt) 11nd !-he lltlmCS of ~p to
           r•TOISB/47; Rov 03-02 or more l'llcent) :itl.nchcd. Us.: or II Customer                 2 registered p:itc111 uuomeys or agcnra. If nu nami:: is
           Number is requh'4ld.                                                                    listeil, no n~mc will be,.prinu:d.
     l. ASSIONEE NAME ;\ND RRSID.1:'.NCI: DATA 1'0 BE PR.INTfiD ON THE PATENT (print or type)
        PU:ASE ?'/Oil!; Unklis ~n M$ignr:c jg identified belo,~-. nu lll!Sigi1~e cl3ta will Q~~1 01, tl11: patent. If on t1.>•isncc is idcmJlieJ below, lllc clocurnent h:1.~ bc:cn l'i!ea f'or
        recordario,1 tlS~I lorch in 3? CFR l.1 I. Cllmplction or 1hia form i$ NOT n subi;titu\c fc>r filing an iis1ignn1c111.
        CA) NflMEOF ASSIGNEE                                                      (B) RESIOr.NCE: (CITY ,ind STATE 0:R COUNTRY)

                Alc.o...te..l Luc.en+                                                       YG>..ri s, Fro..nc..e..
     Please checl: ~ appropriacc llssignee COlC!!Ol')'    f1f   c:11egories (,viii   not be printed o,, 1he putcnt):       0   C11dlvldu11I        Col'pl)rotion or 01h,::r ptivute gro11p c111i1y    O Oovcninlffit
     43.   The followil\.Q r~s) arc mwmiued:                                                4b. Payment offcc(s): (PlcQsc nrst rcnpply 11nr prcvlo11sl)' paid imic l'ec ,hown altnve)
      )!j(,&Sueri:c                                                                            0 I\ clleck is enclosed.                                                          /o'/l.,- oJ3 ~ S-
      ~Publical.ion Fee (No srno 1l entity discou.nt permitted)                                O Poymt:T1t b}' credit cnrd. Form PT0•203S              1.$ alTllchc~
           0    l\dvllnet Orclct. /I of"Copii:s - - - - - ~ - .. _ _                           0Tho DirectOr is hereby !l)nhorizcd l('I charge rhe
                                                                                                 QVW'()ll)'lnerll, IO Llo-J)OSJt ACCOllllt Number-·
                                                                                                                                                             n:quirc'e ),      ttny dcfirico~y. orcredi1,al)y .
                                                                                                                                                                            en~IO$C Ml CXIJ'n copy orth,s f'omi,.
     ~- Ch1ag11 In Enrll)' Sratlls (rrom &m.tus indlcued ab.Qvc::)
           0 a. Applicont claims SMALL ENTITY :;ta!IIS. Seel? CPR 1.27.                        0
                                                                                            b. Applicant i, no longer claiming SMALL ENTl'l'Y st.inis. Seel' CFR. 1.27(&)(2).
     ~OTE· Th.. l5s111' Fee .ind Publie.'.llion Fee (if 1"1:quircd) will no1 be occepieJ ttoni an~•~ie c.ithcr \hao the 0pPlicant; a rcsisi.ercd qttorney or ogcnt.; or the assignee or oiher f)nny in
     i•HCtclil ns shown by lhe rrconis of Lile United Stll&es Potent lllld TmdemOJ'k OOicc.




                                                                                                                                   ReSistrntion No. ___________
                                                                                                                                                              ..;.;,.._ _ __

     'l'hi• collcc1ion o mlorm:jliCJn i~ reciul  )I 37 Cl'R 1,311 The inrormo1iori ,, l'C9\!lr~ co ob to.in or rci.ain b bcnclil bv the pub he which ii 10 Jilc 1,n~ by the U.St'TO LO proc:e~sJ
     an appl!Cotion. Coof'idcnt13hlY.,•' govc:mcd by 3$ U.S.l\ I'.!.~_Md 37 CFR I. 14. Th!& co1le.::1ion 1.o e~ci.matcd co !llk~ 11 min111es ro <:omplcre. i110Juding nachcring, prC'P~r111~ ond
     s11blnm1111} the ~mpleted opP,hcnuori form to ui~ USP'I O. 1,mc will vnry dcpc1'1d1ng 11po,1 tilt 1nchvu.tual case. Any commo11is on the alllov111 of lime~• ,~.,;~ to c011lJ,lc1r
     this form and/or sugsmz1ion, for rcd11cin~ 1hiG b111ctcn, ~huuld be scni 10 Uu: Chicflnfonmcion Ofllce,, U.S. l'nren1 ond Tr;idcni3ril OJncc, lJ.S, Dcpomnen1 orconimcrtc r o
     80.~ l~!!Q, Alex~~~nn, Virgini~ 22313· J,~SO. 00 NOT SEND rEF.S OR C0Mr>L5TED FORMS TO THIS Al.)ORESS. S.l!ND TO: Commissio.>¢, r.:ir 1':i1cnt$, J',0, Clox '14:So:
     Atc,c~1,dn;>. \l,rg1n,;i 3231:f·l ◄ ~O.
     Un\l~r 1Jie Pope:,won II.eduction Ac, of 1995, no J)Cl'IIOI'\$ ore rcq11ired ro rrfPOOd too collection of iMom)tuioo U'.lllc,u ii (lispl~)'S n volid OMij control m.omhc:lr.



     PAGE 111 1 RCVD AT 121151200810:42:55 AM ~astern Standard TimeJ I SVR:USPTO-EfXRF,5117•DNIS:2732885 1 CSID:9085823850 1 DURATION (rnm-ss):00-54)MMEnc1:

                                                                                                 Page 2 of 154
            Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 4 of 155



              UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                      Ul\TfED STATES DEPA RTME'IT OF COMMERCE
                                                                                      United States Patent and Trademark Office
                                                                                      Adiliess. COMMISSIO'JER FOR PATENTS
                                                                                              PO Box 1450
                                                                                              Alexandria, Virgmia 22313-1450
                                                                                              \VVi\V.USpto.gov


    APPLICATION NUMBER           FILING OR 3 71 (C) DATE             FIRST NAMED APPLICANT                       ATTY. DOCKET NO./TITLE

        10/712,104                   11/14/2003                          Peter Rabinovitch         ALC 3420
                                                                                             CONFIRMATION NO. 8217
76614                                                                                POA ACCEPTANCE LETTER
Kramer & Amado, P.C.
1725 Duke Street                                                                    11111111111111111 lllll ll]~!l]!~l!~l!~UUH!i~ll lllll 111111111111111111
Suite 240
Alexandria, VA 22314
                                                                                                                 Date Mailed: 10/29/2008




                         NOTICE OF ACCEPTANCE OF POWER OF ATTORNEY
This is in response to the Power of Attorney filed 10/23/2008.
The Power of Attorney in this application is accepted. Correspondence in this application will be mailed to the
above address as provided by 37 CFR 1.33.




                /cbowen/


Office of Data Management, Application Assistance Unit (571) 272-4000, or (571) 272-4200, or 1-888-786-0101




                                                           page 1 of 1




                                                     Page 3 of 154
           Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 5 of 155



              UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                      Ul\TfED STATES DEPA RTME'IT OF COMMERCE
                                                                                      United States Patent and Trademark Office
                                                                                      Adiliess. COMMISSIO'JER FOR PATENTS
                                                                                              PO Box 1450
                                                                                              Alexandria, Virgmia 22313-1450
                                                                                              \VVi\V.USpto.gov


    APPLICATION NUMBER           FILING OR 3 71 (C) DATE             FIRST NAMED APPLICANT                       ATTY. DOCKET NO./TITLE

        10/712,104                   11/14/2003                          Peter Rabinovitch          3465-Z
                                                                                             CONFIRMATION NO. 8217
Law Office of Jim Zegeer                                                             POWER OF ATTORNEY NOTICE
Suite 108
801 North Pitt Street                                                               11111111111111111 lllll ll]~!l]!~l!~l!~UUH!~ll lllll lllll 1111111111111
Alexandria, VA 22314
                                                                                                                 Date Mailed: 10/29/2008




                     NOTICE REGARDING CHANGE OF POWER OF ATTORNEY
This is in response to the Power of Attorney filed 10/23/2008.
  • The Power of Attorney to you in this application has been revoked by the assignee who has intervened as
    provided by 37 CFR 3.71. Future correspondence will be mailed to the new address of record(37 CFR 1.33).




                /cbowen/


Office of Data Management, Application Assistance Unit (571) 272-4000, or (571) 272-4200, or 1-888-786-0101




                                                           page 1 of 1




                                                     Page 4 of 154
                             Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 6 of 155 Page 1 of 1



                 ·~I UNITED S'!ATES PATENT AND TRADEMARK OrncE
                                                                                                                       UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                                       United State• Patent and Trademark Office

              ..~                                                                                                      Address: COM.MISSIONER FOR PATENTS
                                                                                                                             P.O.Box 1450
                                                                                                                             Al<=i«lrio, \'itgi,tio
                                                                                                                             Wft"\\".usp1o.gov
                                                                                                                                                      22~13-1 ◄ ~0




Illlill lllll lllll 1111111111111111 ~II llllll llll 1111111111111111 I1111                                                              CONFIRMATION NO. 8217
 Bib Data Sheet

                                                               FILING OR 371(c)
                                                                    DATE                                                                                       ATTORNEY
   SERIAL NUMBER                                                                                      CLASS        GROUP ART UNIT
                                                                                                                                                               DOCKET NO.
      10/712, 104                                                        11/14/2003                     709              2145
                                                                                                                                                                     ALC 3420
                                                                  RULE
APPLICANTS
     Peter Rabinovitch, Kanata, CANADA;

** CONTINUING DATA*********""'"'*""'*""'""'**""'*


"'* FOREIGN APPLICATIONS *"*""'""'""'******* 0 **

IF REQUIRED, FOREIGN FILING LICENSE GRANTED
** 02/23/2004
Foreign Priority claimed                                       □ yes □        no
                                                                                                        STATE OR    SHEETS               TOTAL                       INDEPENDENT
~5 USC 119 (a-d) conditions
met
                                yes     no                     □     □             □   Met after        COUNTRY    DRAWING               CLAIMS                         CLAIMS
                            Allowance
Verified and                                                                                             CANADA        8                   36                             3
Acknowledqed          Examiner's Siqnature                                                 Initials
ADDRESS
76614
!TITLE
SOFTWARE CONFIGURABLE CLUSTER-BASED ROUTER USING HETEROGENEOUS NODES AS
CLUSTER NODES

                                                                                                                       I □ All Fees·                                            I
                                                                                                                       I □ 1.16 Fees (Filing)                                   I
    FILING FEE                             FEES: Authority has been given in Paper                                     □ 1.17 Fees ( Processing Ext. of
    RECEIVED                               No.            to charge/credit DEPOSIT ACCOUNT                             time)
        1058                               No.            for following:
                                                                                                                       I □ 1.18 Fees (Issue)                                    I
                                                                                                                       I □ Other                                                I
                                                                                                                       I □ Credit                                               I




                                                                                                   Page 5 of 154
                        Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 7 of 155

                                                                                                                                                           PTO/SB/81 (07-08)
                                                                                                                      Approved for use through 12/31/2008. 0MB 0651-0035
                                                                                                 U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                  Under the Paoerwork Reduction Act of 1995 no oersons are reauired to resoond to a collection of information unless it disoiavs a valid 0 MB control number.
r         POWER OF ATTORNEY
                                                                                         Application Number                 10/712,104                                         "I
                                                                                         Filing Date                        November 14, 2003
                 OR
                                                                                         First Named Inventor               RABINOVITCH, P.
  REVOCATION OF POWER OF ATTORNEY                                                                                            ''SOFlWARE CONFIGURABLECLUSTER·BASED ROUTER UiJ
                                                                                         Title
    WITH A NEW POWER OF ATTORNEY
                                                                                         Art Unit                            2145
                 AND
                                                                                         Examiner Name                       M. 1-t. Po!!ack
 CHANGE OF CORRESPONDENCE ADDRESS
\..                                                                                      Attorney Docket Number              ALC3420


 I hereby revoke all previous powers of attorney given in the above-identified application.


 □ OR
                  A Power of Attorney is submitted herewith.


              I hereby appoint Practitioner(s) associated with the following Customer                              76614
 0            Number as my/our attorney(s) or agent(s) to prosecute the application
              identified above. and to transact all business in the United States Patent                     I                                                           I
              and Trademark Office connected therewith:
             OR

 □
              I hereby appoint Practitioner(s) named below as my/our attorney(s) or agent(s) to prosecute the application identified above, and
              to transact all business in the United States Patent and Trademark Office connected therewith:

                                   Practitioner(s) Name                                                               Registration Number




    Please recognize or change the correspondence address for the above-identified application to:

  ~           The address associated with the above-mentioned Customer Number.
             OR


  □ OR
              The address associated with Customer Number:

                                                                                                               I                                                          I
  □
              Firm or
              Individual Name
    Address


      City                                                                                          I State I                                   I Zip I
      Country
      Telephone                                                                                     I Email I
    ! am the:
    D         ApplicanUlnventor.
             OR
              Assignee of record of the entire interest. See 37 CFR 3.71.
    ~         Statement under 37 CFR 3. 73(b) (Form PTO/SB/96) submitted herewith or filed on
                                                              SIGNATURE of Applicant or Assignee of Record
                                           l'J                                                                                            r
      Signature                          /.:,h...(.'_.l'kA ll       ;uu Af ¥·---:r
                                                                           -
                                                                                                                    I Date      I lolt.r lloo k". . .
      Name                             6regory J. Mul!)iai:»1' ,.
                                                                          d                                         I Telephone I   ' /, (908) 582-71 09
      Title and Company                Corporate Counsel, Authorized Rep';esentative of Alcatel
      NQIE.: Signatures of all the inventors or assignees of record of the entire interest or their representative(s) are required. Submit multiple forms if more than one
      signature is required, see beiow'.

    ~         *Total of      2               forms are submitted.

      This collection of information is required by 37 CFR 1.31, 1.32 and 1.33. The information Is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an applieation. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 3 minutes to complete,
      including gathering, preparing. and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on
      the amount of time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and
      Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
      ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.

                                        If you need assistance in completing the form, ca/11-800-PTO-9199 and select option 2.




                                                                                Page 6 of 154
               Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 8 of 155

                                                                                                                                               PTO/SB/96 (01-08)
                                                                                                          Approved for use through 06/30/2008. OMS 0651-0031
                                                                                      U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
       Under the Pa erwork Reduction Act of 1995, no ersons are re uired to res ond to a collection of information unless it dis la s a valid 0MB control number.


                                                        STATEMENT UNDER 37 CFR 3.73(b)

Applicant!Patent Owner: ....,A_,,L=C=A.,__,T_,oE,.,,L_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Application No./Patent No.: _1~0~/7~1=2~1~0~4_ _ _ _ _ Filed/Issue Date: November 14, 2003

Entitled: SOFTWARE CONFIGURABLE CLUSTER-BASED ROUTER USING HETEROGENEOUS NODES AS CLUSTER NODES



.. A L C A I ~ - - - - - - - - - - - - - - - - ' a
(Name of Assignee)                                                       (Type of Assignee, e.g., corporation, partnership, university, government agency, etc.)

states that it is:
1. [Z] the assignee of the entire right, title, and interest; or

2.   D an assignee of less than the entire right, title and interest
        (The extent (by percentage) of its ownership interest is~_ _ _ %)

in the patent application/patent identified above by virtue of either:

A.[Z]An assignment from the inventor(s) of the patent application/patent identified above. The assignment was recorded
     in the United States Patent and Trademark Office at Reel 014700           , Frame 0582        , or for which a copy
     thereof is attached.
OR
B.O A chain of title from the inventor(s), of the patent application/patent identified above, to the current assignee as follows:

           1. From: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ To: _ _ _ _ _ _ _ _--,-_ _ _ _ _ _ _ _ _ _ _ __
                 The document was recorded in the United States Patent and Trademark Office at
                 Reel _ _ _ _ _ , Frame _ _ _ _ _ _ _ _ _ , or for which a copy thereof is attached.

           2. From: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ To: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 The document was recorded in the United States Patent and Trademark Office at
                 Reel _ _ _ _ _ _ _ , Frame _ _ _ _ _ _ _, or for which a copy thereof is attached.

           3. From: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ To: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                The document was recorded in the United States Patent and Trademark Office at
                 Reel _ _ _ _ _ _ _, Frame _ _ _ _ _ _ _, or for which a copy thereof is attached.

        D Additional documents in the chain of title are listed on a supplemental sheet.
D    As required by 37 CFR 3.73(b)(1 )(i), the documentary evidence of the chain of title from the original owner to the
assignee was, or concurrently is being, submitted for recordation pursuant to 37 CFR 3.11.

       [NOTE: A separate copy (i.e., a true copy of the original assignment document(s)) must be submitted to Assignment
           Division in accordance with 37 CFR Part 3, to record the assignment in the records of the USPTO. See MPEP
            302.08]

The undersigned (whose ·               is su     lied



                                                  /
                                                              ·          ·

                                                                              ~--
                                                                               to act on behalf of the assignee.

                                                                                                                            '   ,      I
                                                                                                                                           Date

                                               Gregory J, Murgia                                                                    908582-7109
                                       Printed or Typed Name                                                                    Telephone Number

      -----=C=or=p=o=ra=te~C=o=u=nsel, Authorized Representative of Alcatel
                                            Title
This collection of information is required by 37 CFR 3.73(b). The information is required to obtain or retain a benefit by the public which is to file (and by the
USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to
complete, including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any
comments on the amount of time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer,
U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED
FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P,O, Box 1450, Alexandria, VA 22313-1450.

                                If you need assistance in completing the form, ca/11-800-PTO-9199 and select option 2.




                                                                     Page 7 of 154
             Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 9 of 155
                                    Electronic Acknowledgement Receipt

                       EFSID:                       4166423


                Application Number:                 10712104


        International Application Number:


                Confirmation Number:                8217




                                                    SOFTWARE CONFIGURABLE CLUSTER-BASED ROUTER USING
                  Title of Invention:
                                                    HETEROGENEOUS NODES AS CLUSTER NODES




      First Named Inventor/Applicant Name:          Peter Rabinovitch

                                                    Law Office of Jim Zegeer

                                                    -

                                                    Suite 108

             Correspondence Address:                801 North Pitt Street

                                                    Alexandria                       VA           22314

                                                    us             7036848333

                                                    -

                         Filer:                     Terry Wayne Kramer/Wanda Ricks


                 Filer Authorized By:               Terry Wayne Kramer


            Attorney Docket Number:                 3465-Z


                    Receipt Date:                   23-OCT-2008


                     Filing Date:                   14-NOV-2003


                    Time Stamp:                     16:27:33


                  Application Type:                 Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                          I   no

File Listing:
                                              Page 8 of 154
 Document
               Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21    Page 10 of 155
                                                               File Size(Bytes)/  Multi                                                          Pages
                    Document Description                        File Name
  Number                                                                                    Message Digest                    Part /.zip       (if appl.)
                                                                                                    1738998
      1                                                      ALC3420POA.pdf                                                      yes               2
                                                                                       b6b9741094366bd65dedf1 c8b99dc4c61 e
                                                                                                      11fe7


                                             Multipart Description/PDF files in .zip description

                                    Document Description                                              Start                            End


                                        Power of Attorney                                                 1                                1



                         Assignee showing of ownership per 37 CFR 3.73(b).                                2                                2


Warnings:
Information:
                                                         Total Files Size (in bytes)                                     1738998


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/EO/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 O), a Notification of the International Application Number
and of the International Filing Date (Form PCT/RO/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                      Page 9 of 154
                       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 11 of 155

                     UNITED STAIBS            p AIBNT AND TRADEMARK OFFICE
                                                                                                          UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                          United States Patent and Trademark Office
                                                                                                          Address: COMMISSIONER FOR PATENTS
                                                                                                                P.O. Box 1450
                                                                                                                Alexandria., Virginia 22313-1450
                                                                                                                www.uspto.gov




                                       NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                                EXAMINER
                       7590             09/25/2008
                                                                                                                         POLLACK, MELVIN H
    Law Office of Jim Zegeer
    Suite 108                                                                                                   ART UNIT                      PAPER NUMBER
    801 North Pitt Street                                                                                         2145
    Alexandria, VA 22314                                                                                DATE MAILED: 09/25/2008




    APPLICATION NO.             FILING DATE                      FIRST NAMED INVENTOR                    ATTORNEY DOCKET NO.                CONFIRMATION NO.

       10/712,104                11/14/2003                         Peter Rabinovitch                            3465-Z                             8217
TITLE OF INVENTION: SOFTWARE CONFIGURABLE CLUSTER-BASED ROUTER USING HETEROGENEOUS NODES AS CLUSTER NODES




    APPLN. TYPE           SMALL ENTITY           ISSUE FEE DUE   PUBLICATION FEE DUE     PREV. PAID ISSUE FEE   TOTAL FEE(S) DUE                   DATE DUE

    nonprovisional              NO                    $1440               $300                    $0                     $1740                     12/26/2008

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.            THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
DUE.

HOW TO REPLY TO THIS NOTICE:

I. Review the SMALL ENTITY status shown above.
If the SMALL ENTITY is shown as YES, verify your current                         If the SMALL ENTITY is shown as NO:
SMALL ENTITY status:
A. If the status is the same, pay the TOT AL FEE(S) DUE shown                    A. Pay TOT AL FEE(S) DUE shown above, or
above.
B. If the status above is to be removed, check box 5b on Part B -                B. If applicant claimed SMALL ENTITY status before, or is now
Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                     claiming SMALL ENTITY status, check box Sa on Part B - Fee(s)
and twice the amount of the ISSUE FEE shown above, or                            Transmittal and pay the PUBLICATION FEE (if required) and 1/2
                                                                                 the ISSUE FEE shown above.

IL PART B - FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.

III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORTANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                     Page 1 of 3
                                                                 Page 10 of 154
PTOL-85 (Rev. 08/07) Approved for use through 08/31/2010.
                         Case 6:20-cv-00813-ADA
                                             PARTDocument
                                                  B - FEE(S) 39-1 Filed 03/16/21 Page 12 of 155
                                                             TRANSMITTAL
  Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                         Commissioner for Patents
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450
                                                                  or Fax (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks I through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block I, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
maintenance fee notifications.
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block I for any change of address)               Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
                          7590               09/25/2008
                                                                                                                         Certificate of Mailing or Transmission
    Law Office of Jim Zegeer                                                                         I hereby certify that this Fee(s) Transmittal is being deposited with the United
    Suite 108                                                                                        States Postal Service with sufficient postage for first class mail in an envelope
                                                                                                     addressed to the Mail Stop ISSUE FEE address above, or being facsimile
    801 North Pitt Street                                                                            transmitted to the USPTO (571) 273-2885, on the date indicated below.
    Alexandria, VA 22314                                                                                                                                              (Depositor's name)

                                                                                                                                                                             (Signature)

                                                                                                                                                                                  (Date)


    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR                              ATTORNEY DOCKET NO.           CONFIRMATION NO.

         10/712,104                  11/14/2003                                   Peter Rabinovitch                                   3465-Z                         8217
TITLE OF INVENTION: SOFTWARE CONFIGURABLE CLUSTER-BASED ROUTER USING HETEROGENEOUS NODES AS CLUSTER NODES




       APPLN. TYPE           SMALL ENTITY              ISSUE FEE DUE         PUBLICATION FEE DUE          PREV. PAID ISSUE FEE        TOTAL FEE(S) DUE             DATE DUE

    nonprovisional                  NO                      $1440                       $300                           $0                    $1740                 12/26/2008

                   EXAMINER                               ART UNIT               CLASS-SUBCLASS

            POLLACK, MELVIN H                                2145                   709-238000
I. Change of correspondence address or indication of "Fee Address" (37           2. For printing on the patent front page, list
CFR 1.363).
                                                                                 (I) the names of up to 3 registered patent attorneys
   0 Change of correspondence address (or Change of Correspondence               or agents OR, alternatively,
   Address form PTO/SB/122) attached.                                                                                                      2_ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                 (2) the name of a single firm (having as a member a
   0 "Fee Address" indication (or "Fee Address" Indication form                  registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use ofa Customer               2 registered patent attorneys or agents. If no name is    3_ _ _ _ _ _ _ _ _ _ _ _ _ __
   Number is required.                                                           listed, no name will be printed.

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                      (B) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent) :    0   Individual    O Corporation or other private group entity O Government
4a. The following fee(s) are submitted:                                   4b. Payment ofFee(s): (Please first reapply any previously paid issue fee shown above)
   0   Issue Fee                                                             0 A check is enclosed.
   0   Publication Fee (No small entity discount permitted)                  0 Payment by credit card. Form PTO-2038 is attached.
   0   Advance Order - # of Copies _ _ _ _ _ _ _ _ __                        0The Director is hereby authorized to charge the required fee(s), any deficiency, or credit any
                                                                               overpayment, to Deposit Account Number _ _ _ _ _ _ (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0 a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.               0    b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR l.27(g)(2).
NOTE: The Issue Fee and Publication Fee (if required) will not be accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other party in
interest as shown by the records of the United States Patent and Trademark Office.


   Authorized Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                        Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

   Typed or printed name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                         Registration No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

This collection of information is required by 37 CFR 1.311. The information is required to obtain or retain a benefit by the public which is to file (and by the US PTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering, preparing, and
submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to complete
this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O.
Box 1450, Alexandria, Virginia 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid 0MB control number.


                                                                             Page 11 of 154
PTOL-85 (Rev. 08/07) Approved for use through 08/31/2010.                      0MB 0651-0033            U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 13 of 155

                    UNITED STAIBS             p AIBNT AND TRADEMARK OFFICE
                                                                                     UNITED STATES DEPARTMENT OF COMMERCE
                                                                                     United States Patent and Trademark Office
                                                                                     Address: COMMISSIONER FOR PATENTS
                                                                                          P.O. Box 1450
                                                                                          Alexandria., Virginia 22313-1450
                                                                                          www.uspto.gov



    APPLICATION NO.             FILING DATE                 FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.                CONFIRMATION NO.

       10/712,104                11/14/2003                    Peter Rabinovitch           3465-Z                            8217

                                                                                                          EXAMINER
                       7590             09/25/2008
                                                                                                   POLLACK, MELVIN H
    Law Office of Jim Zegeer
    Suite 108                                                                            ART UNIT                       PAPER NUMBER
    801 North Pitt Street                                                                   2145
    Alexandria, VA 22314                                                           DATE MAILED: 09/25/2008




                                Determination of Patent Term Adjustment under 35 U .S.C. 154 (b)
                                            (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 866 day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 866 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0101                or
(571)-272-4200.




                                                                Page 3 of 3
                                                            Page 12 of 154
PTOL-85 (Rev. 08/07) Approved for use through 08/31/2010.
                              Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 14 of 155

                                                                               Application No.                      Applicant(s)

                                                                               10/712,104                           RABINOVITCH, PETER
                            Notice of Allowability                             Examiner                             Art Unit

                                                                               MELVIN H. POLLACK                    2145

             -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOWABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.

1. IZI This communication is responsive to the RCE and amendment dated 08 Julv 2008.
2. IZI The allowed claim(s) is/are 1-19,21-26 and 28-36.

3. D Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)   D   All      b)   D   Some*   c)   D   None   of the:
                      1.   D Certified copies of the priority documents have been received.
                      2.   D Certified copies of the priority documents have been received in Application No. _ _ .
                      3.   D Copies of the certified copies of the priority documents have been received in this national stage application from the
                              International Bureau (PCT Rule 17.2(a)).
          * Certified copies not received: _ _ .

     Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
     noted below. Failure to timely comply will result in ABANDONMENT of this application.
     THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

4.    0   A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
          INFORMAL PATENT APPLICATION (PTO-152) which gives reason(s) why the oath or declaration is deficient.

5.    D CORRECTED DRAWINGS ( as "replacement sheets") must be submitted.
       (a)   D    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PTO-948) attached
                      1)   D hereto or 2) D     to Paper No./Mail Date _ _ .
       (b)   D    including changes required by the attached Examiner's Amendment/ Comment or in the Office action of
                  Paper No./Mail Date _ _ .
      Identifying indicia such as the application number (see 37 CFR 1.84(c)) should be written on the drawings in the front (not the back) of
      each sheet. Replacement sheet(s) should be labeled as such in the header according to 37 CFR 1.121(d).

6. □ DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
          attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. ~ Notice of References Cited (PTO-892)                                                5. D Notice of Informal Patent Application
2.   D Notice of Draftperson's Patent Drawing Review (PTO-948)                           6. D Interview Summary (PTO-413),
                                                                                                 Paper No./Mail Date _ _ .
3.   D Information Disclosure Statements (PTO/SB/08),                                    7.   D Examiner's AmendmenUComment
          Paper No./Mail Date _ _
4.   D Examiner's Comment Regarding Requirement for Deposit                              8. ~ Examiner's Statement of Reasons for Allowance
          of Biological Material
                                                                                         9. ~ Other see attached office action.
/M. H. P./                                                                               /Jason D Cardone/
Examiner, Art Unit 2145                                                                  Supervisory Patent Examiner, Art Unit 2145



 U.S. Patent and Trademark Office
 PTOL-37 (Rev. 08-06)                                                       Notice of Allowability                     Part of Paper No./Mail Date 20080916
                                                                          Page 13 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 15 of 155


Application/Control Number: 10/712,104                                                         Page2
Art Unit: 2145

                                      DETAILED ACTION

                                    Allowable Subject Matter

1.     Claims 1-19, 21-26, and 28-36 are allowed.

2.     The following is an examiner's statement ofreasons for allowance: the examiner agrees

with the applicant in regards to the novelty of the new claims.

3.     Applicant has amended the independent claims (P. 10) and further defined many of the

limitations (P. 11), along with further providing motivations for the structure and differentiations

from Syvanne (Pp. 12-13).

4.     The claims 17 and 26 are drawn towards the creation of router cluster nodes and their

interconnections (internal and external links), such that they are configured to exchange packets.

In particular, the usage of external links and scalable routers is novel and non-obvious. In

addition, claim 1 includes other features such as the use of special purpose nodes.

5.     All other claims are dependent from an allowable claim.

       Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably accompany the issue

fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for

Allowance."

                                            Conclusion

6.     The prior art made of record and not relied upon is considered pertinent to applicant's

disclosure. They regard further background teachings on the case.




                                         Page 14 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 16 of 155


Application/Control Number: 10/712,104                                                      Page 3
Art Unit: 2145

       Any inquiry concerning this communication or earlier communications from the

examiner should be directed to MELVIN H. POLLACK whose telephone number is (571 )272-

3887. The examiner can normally be reached on 8:00-4:30 M-F.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Jason Cardone can be reached on (571) 272-3933. The fax phone number for the

organization where this application or proceeding is assigned is 571-273-8300.

       Information regarding the status of an application may be obtained from the Patent

Application Information Retrieval (PAIR) system. Status information for published applications

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished

applications is available through Private PAIR only. For more information about the PAIR

system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR

system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would

like assistance from a USPTO Customer Service Representative or access to the automated

information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                          /M. H.P./
                                                          Examiner, Art Unit 2145
                                                          16 September 2008


                                                                            /Jason D Cardone/
                                                    Supervisory Patent Examiner, Art Unit 2145




                                       Page 15 of 154
                          Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 17 of 155
                                                                                      Application/Control No.             Applicant(s)/Patent Under
                                                                                                                          Reexamination
                                                                                      10/712,104                          RABINOVITCH, PETER
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                                                                              Page 1 of 4
                                                                                      MELVIN H. POLLACK                   2145
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                     Date
 *                Country Code-Number-Kind Code          MM-YYYY                                      Name                                     Classification

 *       A      US-6,996,631                            02-2006           Aiken et al.                                                           709/242

 *       B      US-6,954,784                            10-2005           Aiken et al.                                                           709/220

 *       C      US-7,353,276                            04-2008           Bain et al.                                                            709/225

 *       D      US-7,353,259                            04-2008           Bakke et al.                                                           709/208

 *       E      US-7,039,784                            05-2006           Chen et al.                                                            711/170

 *       F      US-2005/0018665                         01-2005           Jordan et al.                                                          370/388

 *       G      US-7,421,478                            09-2008           Muchow, James D.                                                       709/209

 *       H      US-2005/0091396                         04-2005           Nilakantan et al.                                                      709/232

 *        I     US-2003/0154306                         08-2003           Perry, Stephen Hastings                                                709/245

 *       J      US-7,028, 183                           04-2006           Simon et al.                                                           713/168

 *       K      US-6,965,936                            11-2005           Wipfel et al.                                                          709/224

 *       L      US-2001/0052024                         12-2001           DEVARAKONDA et al.                                                     709/238

 *       M      US-2003/0018927                         01-2003           Gadir et al.                                                            714/4
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                     Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country                       Name                           Classification

         N
         0
         p

         Q

         R
         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


         u      Baker, F. "Requirements for IP Version 4 Routers," RFC 1812, June 1995, Pp. 1-175.




         V      Varadhan, K. "BGP OSPF Interaction," RFC 1364, September 1992, Pp. 1-14.




        w       Li, T. et al. "Cisco Hot Standby Router Protocol (HSRP)," RFC 2281, March 1998, Pp. 1-17.




         X      Knight, S. et al. "Virtual Router Redundancy Protocol," RFC 2338, April 1998, Pp. 1-27.


*A copy of this reference 1s not being furnished with this Office action. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                  Notice of References Cited                        Part of Paper No. 20080916

                                                                             Page 16 of 154
                          Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 18 of 155
                                                                                      Application/Control No.             Applicant(s)/Patent Under
                                                                                                                          Reexamination
                                                                                      10/712,104                          RABINOVITCH, PETER
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                                                                             Page 2 of 4
                                                                                      MELVIN H. POLLACK                   2145
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                     Date
 *                Country Code-Number-Kind Code          MM-YYYY                                      Name                                    Classification

 *       A      US-2003/0237016                         12-2003           Johnson et al.                                                         714/4

         B      US-

         C      US-

         D      US-

         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                     Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country                       Name                          Classification

         N
         0
         p

         Q

         R
         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


         u      Welling, Girish et al. "CLARA: A Cluster-based Active Router Architecture," IEEE MICRO, 2001, Pp. 1-8.



                Guo, Jiani et al. "A Cluster-Based Active Router Architecture SUpporting Video/Audio Stream Transcoding Service,"
         V
                Proceedings of the International Parallel and Distributed Processing Symposium, 26 April 2003, Pp. 1-8.



                Chiueh, Tzi-cker and Pradhan, Prashant. "High Performance IP Routing Table Lookup Using CPU Caching," IEEE INFOCOM,
        w
                1999, Pp. 1-8.



                Chiueh, Tzi-cker and Pradhan, Prashant. "Suez: A Cluster-Based Scalable Real-Time Packet Router," Proceedings of the 20th
         X
                International Conference on Distributed Computing Systems, 13 April 2000, Pp. 136-144.

*A copy of this reference 1s not being furnished with this Office action. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                  Notice of References Cited                          Part of Paper No. 20080916

                                                                             Page 17 of 154
                          Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 19 of 155
                                                                                      Application/Control No.             Applicant(s)/Patent Under
                                                                                                                          Reexamination
                                                                                      10/712,104                          RABINOVITCH, PETER
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                                                                             Page 3 of 4
                                                                                      MELVIN H. POLLACK                   2145
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                     Date
 *                Country Code-Number-Kind Code          MM-YYYY                                      Name                                    Classification

         A      US-

         B      US-

         C      US-

         D      US-

         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                     Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country                       Name                          Classification

         N
         0
         p

         Q

         R
         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


                Aversa, L. and Bestavros, A. "Load Balancing a Cluster of Web Servers: Using Distributed Packet Rewriting," IEEE
         u
                International Performance, Computing, and Communications Conference (IPCCC), 22 February 2000, Pp. 24-29.



                Wolf, T. and Turner, J.S. "Design Issues for High-Performance Active Routers," IEEE Journal on Selected Areas in
         V
                Communications, Vol. 19, Issue 3, March 2001, Pp. 404-409.



                Pappu, Prashanth et al. "Distributed Queueing in Scalable High Performance Routers," 22nd Annual Joint Conference of the
        w
                IEEE Computer and Communications Societies (INFOCOM), Volume 3, 3 April 2003, Pp. 1633-1642.



         X      Vuppala, Vibhavasu and Ni, Lionel M. "Design of a Scalable IP Router," IEEE Hot Interconnects, 22 July 1997, Pp. 1-7.


*A copy of this reference 1s not being furnished with this Office action. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                  Notice of References Cited                          Part of Paper No. 20080916

                                                                             Page 18 of 154
                          Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 20 of 155
                                                                                      Application/Control No.             Applicant(s)/Patent Under
                                                                                                                          Reexamination
                                                                                      10/712,104                          RABINOVITCH, PETER
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                                                                             Page 4 of 4
                                                                                      MELVIN H. POLLACK                   2145
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                     Date
 *                Country Code-Number-Kind Code          MM-YYYY                                      Name                                    Classification

         A      US-

         B      US-

         C      US-

         D      US-

         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                     Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country                       Name                          Classification

         N
         0
         p

         Q

         R
         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


                Keshav, S. and Sharma, R. "Issues and Trends in Router Design," IEEE Communications Magazine, Volume 36, Issue 5, May
         u
                1998, Pp. 144-151.



         V




        w



         X


*A copy of this reference 1s not being furnished with this Office action. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                  Notice of References Cited                          Part of Paper No. 20080916

                                                                             Page 19 of 154
              Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 21 of 155

                                                 Application/Control No.            Applicant(s)/Patent Under
                                                                                    Reexamination
            Index of Claims                      10712104                           RABINOVITCH, PETER

                                                 Examiner                           Art Unit

                                                 MELVIN H POLLACK                   2145



  ✓           Rejected                        Cancelled           N        Non-Elected           A          Appeal

  =           Allowed                         Restricted                   Interference          0         Objected


 □    Claims renumbered in the same order as presented by applicant
                                                                                □   CPA
                                                                                               □ T.D.        □    R.1.47

            CLAIM                                                      DATE
      Final        Original   03/17/2008 09/16/2008
        1             1            ✓         =
        2             2            ✓
                                             =
        3             3            ✓
                                             =
       4              4            ✓
                                             =
       5              5            ✓         =
       6              6            ✓         =
        7             7            ✓         =
       8              8            ✓         =
       9              9            ✓         =
       10            10            ✓
                                             =
       11            11            ✓
                                             =
       12            12            ✓
                                             =
       13            13            ✓         =
       14            14            ✓         =
       15            15            ✓         =
       16            16            ✓         =
       17            17            ✓         =
       18            18            ✓
                                             =
       19            19            ✓
                                             =
                     20            -         -
       20            21            ✓         =
       21            22            ✓         =
       22            23            ✓         =
       23            24            ✓         =
       24            25            ✓         =
       25            26            ✓
                                             =
                     27            -         -
       26            28            ✓
                                             =
       27            29            ✓         =
       28            30            ✓         =
       29            31            ✓
                                             =
       30            32            ✓         =
       31            33            ✓         =
       32            34            ✓         =
       33            35            ✓
                                             =
       34            36            ✓
                                             =
U.S. Patent and Trademark Office                                                                     Part of Paper No.: 20080916


                                                       Page 20 of 154
              Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 22 of 155

                                    Application/Control No.           Applicant(s)/Patent Under
                                                                      Reexamination
          Index of Claims            10712104                         RABINOVITCH, PETER

                                    Examiner                          Art Unit

                                    MELVIN H POLLACK                  2145



  ✓          Rejected              Cancelled         N        Non-Elected        A          Appeal

  =          Allowed               Restricted                 Interference       0         Objected




U.S. Patent and Trademark Office                                                     Part of Paper No.: 20080916


                                          Page 21 of 154
                           Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 23 of 155

                                                                 Application/Control No.                                       Applicant(s)/Patent Under Reexamination

 Issue Classification                                            10712104                                                      RABINOVITCH, PETER

                                                                 Examiner                                                      Art Unit

                                                                 MELVIN H POLLACK                                              2145


                                       ORIGINAL                                                                      INTERNATIONAL CLASSIFICATION
                   CLASS                                          SUBCLASS                                         CLAIMED                                                NON-CLAIMED
 709                                               238                                      G      0    6      F                15 / 173 (2006.0)        G    0       6     F               15 / 177 (2006.0)

                                                                                            G      0    6      F                   15 / 16 (2006.0)      G    0       6     F                    9 I 00 (2006.0)
                       CROSS REFERENCE(S)
                                                                                            G      0    6      F                   11 / 00 (2006.0)      G    0       6     F                    9 I 24 (2006.0)

  CLASS                SUBCLASS (ONE SUBCLASS PER BLOCK)                                    H      0    4      J                    1 / 16 (2006.0)      G    0       6     F                    1 / 24 (2006.0)

 709           232               233               241                                      H      0    4      J                    3 I 14 (2006.0)      G    0       1     R                31 / 08 (2006.0)

 714           4                                                                            H      0    4      L                 12 / 26 (2006.0)        G    0       8     C                15 / 00 (2006.0)

 370           218               230               238              244                     H      0    4      L                 12 / 28 (2006.0)        H    0       4     L                    1 / 00 (2006.0)

 370           389                                                                          H      0    4      L                 12 / 56 (2006.0)




 □         Claims renumbered in the same order as presented by applicant
                                                                                                               □          CPA
                                                                                                                                         □        T.D.
                                                                                                                                                                      □         R.1.47

   Final    Original       Final        Original         Final      Original   Final    Original       Final        Original    Final         Original       Final        Original       Final         Original

       1       1            17            17              31          33
       2       2            18            18              32          34

       3       3            19            19              33          35

       4       4                          20              34          36

       5       5            20            21

       6       6            21            22

       7       7            22            23

       8       8            23            24

       9       9            24            25

     10        10           25            26

     11        11                         27

     12        12           26            28

     13        13           27            29

     14        14           28            30

     15        15           29            31

     16        16           30            32



 /MELVIN H POLLACK/
 Examiner.Art Unit 2145                                                                                                  09/16/08                                 Total Claims Allowed:

                                                                                                                                                                                 34
 (Assistant Examiner)                                                                                                     (Date)
 /JASON D CARDONE/
 Supervisory Patent Examiner.Art Unit 2145                                                                             09/23/2008                     O.G. Print Claim(s)             O.G. Print Figure

 (Primary Examiner)                                                                                                       (Date)                                  1                              4A

U.S. Patent and Trademark Office                                                                                                                                                Part of Paper No. 20080916

                                                                                       Page 22 of 154
                 Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 24 of 155

                                        Application/Control No.                   Applicant(s)/Patent Under
                                                                                  Reexamination
           Search Notes                 10712104                                  RABINOVITCH, PETER

                                        Examiner                                  Art Unit

                                        MELVIN H POLLACK                          2145




                                                   SEARCHED

      Class           I                    Subclass                           I          Date        I Examiner
 above                I update                                                I       9/17/08        I MHP


                                                  SEARCH NOTES

                                   Search Notes                                           Date             Examiner
 EAST - Search Notes Addendum                                                            9/17/08       MHP
 NPL - RFC Search: router, cluster, external link, special router, scalable
 router, router node
 NPL - Google Scholar: cluster based router, special purpose router
 cluster node, scalable router external link



                                          INTERFERENCE SEARCH

      Class           I                    Subclass                           I          Date        I Examiner
 PGPub                I Search                                                I       9/17/08        I MHP




U.S. Patent and Trademark Office                   Page 23 of 154                                  Part of Paper No.: 20080916
EAST Search History
                                     Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 25 of 155



             EAST Search History

             •1R~f ··#····iH it~············· 1s~~r~ll··o~·~;;····································ioB~·················· 1O~t~~ It···················· 1Pi·~·;·~·1~··· 1Ti·~·~·st~~·p···········1
              I
             :~
                                I
                                i
                                                         I
                                                         ,
                                                                                                                                 I1                            1Operator
                                                                                                                                                               ,
                                                                                                                                                                                                        I•                     I~                                         II
              !L1               !4691                    !cluster near2 ( router or                                              IU& PGPUB; !OR                                                         ION                   !2008/ 09/ 17                               I
              !                 I                        !node)                                                                  luSPAT;    I                                                           I                     !12:55                                      I
              ~L2----------- !2639------------ ;L1--and ·@ad<= "20031·1-14" ------- i~~~:UB; fOR------------------------------- !oN-----------                                                                                [2008/09/ 17--------------                  I
              I
             :~
                             I!                I:                                           lusPAT-'
                                                                                            !
                                                                                                          I:                                  I:                                                                              112·55
                                                                                                                                                                                                                              ~  .
                                                                                                                                                                                                                                                            II
              I              I                 I                                            IUSOCR        I                                   I                                                                               I                             I
                                                                                                                                 I
             •fL3 ......... f86766......... ispecial. adj.. purpose......................... U& PGPUB;... ioR ............................... ioN ...........                                                                 !2008/ 09/.1 7 .............. 1
              I
             :~
                                I!                       I:                                                                      lusPAT-'
                                                                                                                                 !
                                                                                                                                                               I:                                       I:                    112·55
                                                                                                                                                                                                                              ~  .
                                                                                                                                                                                                                                                                          II
              I                 I                        I                                                                       IUSOCR                        I                                        I                     I                                           I
              jL4               1312                     il2 and L3                           iu&PGPUB; joR                                    joN             i2008/09/17
                                                                                                                                                               1
                                                                                                                                                                                                                                                                         I
              1                 1
                                                                                              'USPAT-      '                                   '                12·55                     1

                                                                                                                                 I                                                                                            I.
                                                         '

             I                  I                        I                                     USOCR                                                           I                                       I                                                                 I
            .fL5............ !1356841.... iscale ·or.scalable................................ 1u&PGPUB;... ioR ............................... ION............ i2008/09/17...............                                                                                I
              I
             :~
                             I!                 I:                                                            lusPAT-'
                                                                                                              !
                                                                                                                             I:                                 I:                112·56
                                                                                                                                                                                  ~  .
                                                                                                                                                                                                              II
              I              I                  I                                                             IUSOCR         I                                  I                 I                           I
              \L6 -----------! 1·257 -----------i L2 -and--L5 -----------------------------------------------1 u& PGPUB; --· !OR------------------------------- !ON-------------· boos; 09/ 17 --------------1
              I              I                  I                                                             lusPAT-        I                                  I                 112·56                       I
              I                 I                        I                                                       USOCR           I                             I                                       I                      I.                                         I
              IL?-----------· !211 --------------· rl4 'and -L6 ----------------------------------------------· jU& PGPUB;--· ioR ------------------------------· [oN----------- i2008/ 09/ 17--------------1
              I
             :~
                              I!                    I:                                           lusPAT'
                                                                                                 !
                                                                                                               I:                                  I:                112·56
                                                                                                                                                                     ~  .
                                                                                                                                                                                                 II
              I               I                     I                                            IUSOCR        I                                   I                 I                           I
              iLB ----------· i4a ----------------- iL7 ·and --( ( Iink· or--network)------------[U& PGPUB;--- ioR ------------------------------- ioN ------------- boos; 09/ 17 -------------· I
              !                 I                        lnear2 (external or internal))                                          luSPAT;  I                                                             I                     !12:56                                      I
              I                 I                        I                                                                       lusoCR                        I                                       I                      !                                          I
              IL9               13443                    1(709/232 or 709/233 or                                                 IU&PGPUB IOR                                                           ION                   12008/09/17                                I
              I                 I                        1709/235or709/238or                                                     I        I                                                             I                     113:12                                      I
              !                 I                        1709/239 or 709/241 or                                                  I        I                                                             I                     !                                           I
              !                 I                        l714/4or370/218or                                                       I        I                                                             I                     I                                           I
              I                 I                        1370/230 or 370/230.1 or                                                I        I                                                             I                     !                                           I
              !                 I                        1370/238 or 370/244 or                                                  I        I                                                             I                     I                                           I
              I
              1
                                I1                       1370/389) .eels. and
                                                         i@ad<-"20031114"
                                                                                                                                 Ii                            I,                                      I,                     I
                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                         I1
             ~ ~''''''''''''''''' ~''''''''''''''''''''''" :,,,,,,,,,,,,,, - '''''''''''''''''''''''''''''''''''''''''''''''''''" ~'''''''''''''''''''''''''''": '''''''''''''''''''''''''''''''''''''" :,,,,,,,,,,,,,,,,,,,,,. ~ '''''''''''''''''''''''''''''''''''''''' !
              IL10              186                      IL9 and cluster.elm.                                                    IU&PGPUB IOR                                                           ION                   12008/09/17                                 I
             J
              I                 I
                                ;
                                                         I
                                                         :
                                                                                                                                 I\       I
                                                                                                                                          :
                                                                                                                                                                                                        I
                                                                                                                                                                                                        :
                                                                                                                                                                                                                              113·14
                                                                                                                                                                                                                               ~      .
                                                                                                                                                                                                                                                                          I!
              !L11         1515                   IL9androuter.clm.                                        lu&PGPUB !OR                                        ION             !2008/09/17                                                                               I
              I            I                      I                                                        I               I                                   I               113•14                       I
             •[L12---------; 14 ----------------· rl10 'and -L1·1------------------------------------------; U& PGPUB ---- ioR ------------------------------· [oN-----------· !20~8/ 09/ 17--------------·                                                              I
             )I                 I~                       I;                                                                      I;                            I;                                       I;                    113•14
                                                                                                                                                                                                                              ; .                                         I!

             9/ 17/ 08 1 :27:54 PM
             C:\ Documents and Settings\ m pollack\ My Documents\ EAST\ workspaces\ 10829914.w sp




                                                                                                                      Page 24 of 154
file:///CI/Docurnents%20and%20Settings/mpollack/My%20Docurn ... 10712104/EASTSearchHistory. l 0712104_AccessibleVersion.htm9/l 7 /08 1:28:01 PM
.,;;--__.,--~
   0~
           ....
 JUL O 8 2008 $ )
                           ~
                                   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 26 of 155

                                                                                                                                                             I
                                                                                                                                                                 ,~
              l'I,.                      .   .    .
 '!._h..
    ----=          ~                 REQUEST                                                       Application Number                 10/712,104

                                       FOR                                                         Filing Date*                      November 14, 2003
                           CONTINUED EXAMINATION (RCE)                                             First Named Inventor              P. Rabinovitch
                                   TRANSMITTAL
                                                                                                   Group Art Unit                    2145
                             Subsection (b) of 35 U.S.C. §132, effective on May 29, 2000,
                           provides for continued examination of an utility or plant application   Examiner Name                      M. Pollack
                                              filed on or after June 8, 1995.
                              See The American Inventors Protection Act of 1999 (AIPA).            Attorney Docket No.               RABl3002/BEU


                                  This is a Request for Continued Examination (RCE) under 37 C.F.R. §1.114 of the above-identified application.
                                    NOTE: * Filing date must be on or after June 8, 1995; but if before May 29, 2000, then consider a CPA.


                    1. Please consider the following as the required submission under 37 C.F.R. §1.114:
                           !lll     a.       The Amendment/Reply filed on (date): July 7, 2008
                           D        b.       The Information Disclosure Statement (IDS) filed on (date):
                           D        c.       The arguments in the Brief/Reply Brief filed on (date):
                           D        d.       The_ page(s) of Form PTO-1449 and copy of each listed document filed (date):
                           0        e.       Other:
                    C!:I   2.       A one- month Petition for Extension of Time is filed herewith.

                    □      3.       The Commissioner is authorized to credit any overpayment and charge any deficiency in any fees
                                    required under 37 CFR 1.16 and/or 1.17 to Deposit Account No. 02-0200.
                    ~      4.       A check in the amount of $120 is submitted herewith.

                    □      5.       This Request is transmitted by facsimile to number (703)

                    □      6.       Other:


                                                  THE RCE FEE IS CALCULATED AS FOLLOWS:                                                  Basic Fee:              $810.00
                                  Total Claims:            -             (highest number previously paid for) =                           X$50=
                    Independent Claims:                    -             (highest number previously paid for) =                          X $200 =
                   Correspondence Address:                                                                        Multiple Dependent Claim (add $360.00):

                                                               23364                                                                             Subtotal:       $810.00
                                                      Customer Number
                                                                                                                     50% Reduction if Small Entity Slatus:


                                                                                                                                                    Tolal:
                   Phone: 703-683-0500                                             Fax: 703-683-1080                                                             $810.00

                                     Date:                                    Name:                                 ......-ilignature:                           ~eg. No.

                                  July 8, 2008                       Benjamin E. Urcia                       /:JY,1/                                             33,805
                                                                                                            L/
                  RCE -12-~.wpd                                                                                                                                      (09Dec04)




                                                                                                              87/89/2088 SZEWDIE18008884518712104
                                                                                                                  01 fC:1801                                          810.08 OP




                                                                                     Page 25 of 154
--      ....
                           Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 27 of 155

                  IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
     IN RE APPLICA'flO.N j>F:,                      PETER RABINOVITCH
       SERIAL No.: 10/712, l 04                                                                                        GROUP ART UNIT: 2145
               FILED:       November 14, 2003                                                                                  EXAMINER:     M. Pollack
 -----=---
   -\-P                     SOFTWARE CONFIGURABLE CLUSTER-BASED                                                       ATTY. REFERENCE:      RABI3002/BEU
                            ROUTER USING HETEROGENOUS NODES AS
                            CLUSTER NODES



             -~"
JUL O 8 2008 S

                                                PETITION FOR EXTENSION OF TIME
".
 ?)t,4DB'~~
  ('
. 'COMMISSIONER OF PATENTS
  P.O. Box 1450
  Alexandria, VA 22313-1450

  Sir:
  Applicant requests that the time for taking action in this case be extended pursuant to 37 CFR 1. 136 (a) for:

                                            181 One Month                                            D Three Months
                                            D Two Months                                             D Four Months
                                                                         D Five Months

                 The fee set in 37 CFR J. 17 for the extension of time is $120.00                              .

       181        Fee enclosed. Please charge any additional fee required for this extension of time to Deposit Account Number 02-
                 0200. A duplicate copy of this paper is enclosed.

       tJ        Charge fee to Deposit Account Number 02-0200. A duplicate copy of this paper is enclosed.

       D         Applicant is a small entity entitled to pay reduced fees in this application.
                 A verified small entity statement D has been filed.                                D is enclosed.


 Also enclosed is a:

                  D Response                              D Notice of Appeal                                           D Appeal Brief

                  181 Request for Continued Examination (RCE)

                                   23364                                                                           Respectfully submitted,
                         Customer Number
                       Phone: (703) 683-0500

   DATE:            July 8, 2008


                                                                                                                   Attorney for Applicant
                                                                                                                   Registration Number: 33,805




                                                                                                                     07/89/2808 SZEWDIE18080004518712104
                                                                                                                     02 FC:1251                           120.08 OP

                                                                                     Page 26 of 154
               S:\Producer\beulformletters\Copy of document transmittal for extension of time.wpd
                        Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 28 of 155
                                                                                                                                                      PTO/SB/06 (07-06)
                                                                                                                   Approved for use through 1/31/2007. 0MB 0651-0032
                                                                                             U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
             Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid 0MB control number.

    PATENT APPLICATION FEE DETERMINATION RECORD                                                      Application or Docket Number    Filing Date
                                    Substitute for Form PTO-875                                               10/712,104            11/14/2003          □   To be Mailed


                            APPLICATION AS FILED - PART I                                                                                          OTHER THAN
                                                  (Column 1)                     (Column 2)              SMALL ENTITY       0       OR             SMALL ENTITY

                     FOR                         NUMBER FILED                 NUMBER EXTRA              RATE($)        FEE($)            RATE($)            FEE($)

 0    BASIC FEE                                      N/A                            N/A                   N/A                               N/A
      (37 CFR 1.16(a), (b), or (c))

 □    SEARCH FEE
      (37 CFR 1.16(k), (i), or (m))
                                                     N/A                            N/A                   N/A                               N/A

 □    EXAMINATION FEE
      (37 CFR 1.16(0), (p), or (q))
                                                     N/A                            N/A                   N/A                               N/A

 TOTAL CLAIMS
                                                        minus 20 =        *                             X $      =                  OR   X $        =
 (37 CFR 1.16(i))
 INDEPENDENT CLAIMS
                                                           minus 3 =      *                             X $      =                       X $        =
 (37 CFR 1.16(h))
                                           If the specification and drawings exceed 100
                                           sheets of paper, the application size fee due
 □APPLICATION SIZE FEE                     is $250 ($125 for small entity) for each
     (37 CFR 1.16(s))
                                           additional 50 sheets or fraction thereof. See
                                           35 U.S.C. 41 (a)(1)(G) and 37 CFR 1.16(s).

 □    MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR 1.16U))

 * If the difference in column 1 is less than zero, enter "0" in column 2.                               TOTAL                            TOTAL

                        APPLICATION AS AMENDED- PART II
                                                                                                                                               OTHER THAN
                                    (Column 1)                      (Column 2)          (Column 3)            SMALL ENTITY          OR             SMALL ENTITY
                                CLAIMS                         HIGHEST
                                REMAINING                      NUMBER                   PRESENT                      ADDITIONAL                         ADDITIONAL
I-     07/08/2008               AFTER                          PREVIOUSLY                EXTRA
                                                                                                        RATE($)
                                                                                                                     FEE($)
                                                                                                                                         RATE($)
                                                                                                                                                          FEE($)
z                               AMENDMENT                      PAID FOR
w      Total      (37 CFR
~      1.16(i))                 • 34                Minus      **    36             =   0               X $      =                  OR   X $50=                0
0      Independent
z                               *   3               Minus      ***3                 =   0               X $      =                  OR   X $210=               0
w      137 CFR 1.16/h\\

~
<(
       D Application Size Fee (37 CFR 1.16(s))
       □      FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                       OR

                                                                                                        TOTAL                            TOTAL
                                                                                                        ADD'L                       OR   ADD'L                 0
                                                                                                        FEE                              FEE
                                    (Column 1)                      (Column 2)          (Column 3)
                                  CLAIMS                        HIGHEST
                                 REMAINING                       NUMBER                 PRESENT                      ADDITIONAL                         ADDITIONAL
                                                                                                        RATE($)                          RATE($)
                                   AFTER                       PREVIOUSLY                EXTRA                       FEE($)                               FEE($)
                                AMENDMENT                       PAID FOR
I-
z      Total      (37 CFR
                                *                   Minus      **                   =                   X $      =                  OR   X $        =
w      1.16(i\\

~      Independent                                  Minus                                               X $      =                  OR   X $        =
                                *                              ***                  =
0      (37 CFR 1.16(hll

z      D Application Size Fee (37 CFR 1.16(s))
w
~
<(     □      FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                       OR

                                                                                                        TOTAL                            TOTAL
                                                                                                        ADD'L                       OR   ADD'L
                                                                                                        FEE                              FEE
 * If the entry in    column 1 is less than the entry in column 2, write "0" in column 3.
                                                                                                        Legal Instrument Examiner:
 ** If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
                                                                                                         /ROSS W. BROWN/
 *** If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
 The "Highest Number Previously Paid For" (Total or Independent) is the highest number found in the appropriate box in column 1.
This collection of information Is required by 37 CFR 1.16. The information Is required to obtain or retain a benefit by the public which Is to file (and by the USPTO to
process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering,
preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you
require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S.
Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                            If you need assistance in completing the form, ca/11-800-PTO-9199 and select option 2.




                                                                                 Page 27 of 154
                         Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 29 of 155
   07/07/2008 ,17: 18 FAX               7036831080                          BACON&THOMAS                          li\i<ltilVID                                         ll!00)/017
                                                                                                           ei~AI.. frA)( e&NTER
         FILED BY FACSIMILE-FAX NO. S71-273-8300-SE~i1JJl(l7} PAGES
                         IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
          JN RE APPUCATtON OF:                PETER RABINOVITCH
          S£RIALNo.: 10n12,104                                                                                    GROUP ART UNIT: 2145
                  FILED: November 14, 2003                                                                                  EXAMINii:R: M. Pollack
                     FOR: SOFTWARE CONFIGURABLE CLUSTER-BASED                                                 ATTY, REFERENCE:                    RABl3002/BEU
                          ROUTER USING HETEROGENEOUS NODES AS
                          CLUSTER NODES

         COMMISSIONER OF PATENTS
         P.O. Box t4SO
         Alexandria, VA 22313-1450

         Sir:
          Transmitted herewith is ,a communieation/amendmern iD the above-identified application.
         □           Small entity status under 37 CFR 1.9 and i.27 is claimed.
         181         No additional fee is required.

         Th e flee   ·r any, ha$ been co.1culate d as shown below:
                     I


                                    Number of        Highes1 Number
                 Fee Basis         Clai.ms After     P.-evi0llSly Paid        Extra Claims                    Smal1 Entity                                  Fnll Fee
                                   Amendment                For
                                                                        I                       J
          Tolal Claims                               -                      =                       >< $   25.,                               X   $   50=
                                                                        2                       l
          Independent Claims                         -                      ;;:                     lx$100=                                   IX $ 200 m
                                                                                                    f+-$180=                                  ~   $360=
           □ First Presentation of Proper Multiple Dependent Claim
                                                                                     TOTAL
                                         • If h::ss than 20 enter lO.       • If less than 3 enter 3,             ' If less Lhan O cnu:r O.


         □      Please charge my Deposit Account Number 02-0200 in the amount of.....-_ _ _ _.• A duplicate copy of this sheet is
                attached.
         □      A check in the amoum o f - " ' - - - - - - is attached.
         □      The Commissioner is hereby authorized to chuge imy ac;lditional fees associated With this communication, including fees
                due under 37 CFR 1.16 and 37 CFR 1.17 or credit any overpayment to Deposit Account Number 02-0200. A duplicate
                copy of this sheet is attached.                                        ·
         □      Also enclosed is/ate:
                                                                                                                      I HEREB'l CERTifV THAT THIS
                                                                                                                       PAPER IS BEING FACSIMILE
                                                                                                                    TRANSMITTED TO THE u.s_. P.T.O.
                                                                                                                     ON~f OA1!" :,,•OWN BtLOW.
                                                                                                           (PRINll
                                                                                                                             , 1-h, 1~ (
                                                                                                                            ~ ;;:.;ri:.:tr~->------
                                                                                                           (SIGN). -        -~liUd..u..,~/_ _ __
                                                                                                            lDATE) ---0-1-t-{X



                           23364                                                                             Respectfally submitted.
                     Ct,istomer Number
                 Phone: (703) 683.0500

        DATE:            July 7, 2008

                                                                                                           Benjamin E. Urcia
                                                                                                           Attorney for Applicant
                                                                                                           Registration Nwnber: .B,805



PAGE 1117 *RCVD AT 71712008 5:18:26 PM [Eastern Dayfight Time]* SVR:USPTO-EFXRF-5133 *DNIS:273830O *CSID:7O3683108O *DURATION (m!Tl'5S):02-04

                                                                        Page 28 of 154
                     Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 30 of 155
   01/01/2008 17: 19 FAX              7038831080                       BACOHSTHOMAS                                                          ~002/017

                                                                                                       RiOlilVEO
                                                                                                e~NfftALWAXOENTER
                                                                                                     JUL O7 ·2008
                                                                                                                                   PATENT

                                IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

                  In re U.S. Patent Application of:                            )         Group Art Unit: 2145
                                                                               )
                  Peter RABINOVITCH                                            )         Examiner: M. Pollack
                                                                               )
                  Serial Number: 10/712,104                                    )         Attorney Docket; RABl3002/BEU
                                                                               )
                  Filed: November 14, 2003                                     )         Confirmation No.: 8217

                  For:       Software Configurable Cluster-Based Router Using JJeterogeneous Nodes as
                            Cluster Nodes


                                                         AMENDMENT AND RESPONSE


                  Honorable Commissioner For Patents
                  P.O. Box 1450
                  Alexandria. VA. 22313-1450


                  Sir:
                            This paper is in response to the Official Action dated April 7, 2008.


                            Amendments to the claims begin on page 2.


                            Remarks/Arguments begin on page 10.




PAGE 2/17 t RCVD AT 717/2008 5: 18:26 PM [Eastern Daylight Time!' SVR:USPTO-EFXRF-5/33 *DNIS:2738300 •CSID:7036831080 *DURATION (mm-ss):02--04

                                                                    Page 29 of 154
                    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 31 of 155
   07/07/2008 17:19 FAX              7036831080                       BAC0N&TH0MAS                                                         ~003/017


                                                                                                         fi'Ui'1EIViD
                                                                                                     caKfRAL,AXCeNTER
                  Serial Number 10/712,104
                                                                                                        JUL o7 2008


                                                          AMENDMENTS TO CLAIMS


                            This listing of claims will replace all prior versions, and listings; of claims in the
                  application:


                  Listinq of Claims:


                  1.        (CURRENTLY AMENDED)                              A cluster-based router comprising:
                            a.        a plurality of interconnected router cluster nodes, the routing capacity of the
                                      cluster router increasing substantially O(N) with the number N ofrouter cluster
                                      nodes in the cluster router, each router cluster node having a group of cluster
                                      router extemal links enabling packet exchange with a plurality of external ·
                                      communication network nodes, whm:_ein §.aid pluntlity of interconnected router
                                      cluster nodes appears to external communications networks and nodes as a single
                                      sommunications network attached router:
                            b.        at least one special purpose cluster node providing special packet processing
                                      functionality that is not provided by any other of said router cluster nodes in the
                                      cluster router, wherein said at least one special pw:pose cluster is interconnected
                                     ·in a lattice of the cluster router but cannot be counted on to perform routing
                                      functions    perfonned by said others of said router cluster nodes;
                            C.        a plurality of cluster router internal links interconnecting cluster nodes forming
                                      an intra-connection network ensuring a high path diversity in providing resiliency
                                      to failures; and
                            d.        a provisioned router-cluster-node-centric configuration distributed to each router
                                      cluster node for operating in accordance therewith in effecting distributed routing
                                      of the conveyed packets. wherein said provisioned router-cluster-node-centric
                                      configuration takes into 1wr-0unt that said at least one special purpose                        router
                                      cluster node cannot be counted on to be aware of. or be configured via. said
                                      distributed cluster-node-centric router cluster node configuration[[,]]

                                                                               2



PAGE 3/17 *RCVD AT 7f7/2008 5:18:26 PM (Eastern Daylight Time)* SVR:USPTo-EFXRF-5133 *DHIS:2738300 •CSID:7036831080 *DURATION (mm-ss):02--04

                                                                   Page 30 of 154
                    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 32 of 155
  07/07/2008 17: 19 FAX              7038831080                       BAC0NIHH0MAS                                                         ll)004/017




                  Serial Number 10/712,104



                  cn1pioyh1g tlac at least 011c specia:1: pwposc 1otttc1 clw;ter node to pro\iidc a tedaeb.on in tt1c
                  de\ioioprnent, \ia:lida:tion; deployrnent and 1cco1l:fig121a:tiorr of the ch:1i!!tc1 rotttCI.


                  2.        (ORIGINAL) The cluster router claimed in claim 1, wherein the router-cluster-node-
                  centric configuration further comprises routing functional blocks and specifies packet processing
                  flows between the routing functional blocks effecting packet processing employing one of: a
                  single router cluster node, and a group of cluster nodes.


                  3.        (ORIGINAL) The cluster router claimed in claim 1, wherein each router clu:ster node
                  further comprises a personal computer platform providing flexibility and cost savings in the
                  development, deployment, maintenance, and expandability of the cluster router.


                  4.        (ORIGlNAL) The cluster router claimed in claim 1, wherein at least one special purpose
                  cluster node providing special packet processing functionality further comprises one of: a
                  specially coded personal computer platform, a personal computer platform having designed
                  hardware characteristics in providing specific functionality/ dedicated hardware implemented
                  equipment designed to provide an enhancement in providing special packet processing
                  functionality/ and a router cluster node further coded to provide special packet processing
                  functionality.


                  5.        (ORIGINAL) The cluster router claimed in claim t, wherein the intra-connection
                  network further comprises an n dime1_1.5ional toroidal topology, wherein 2*n internal links
                  interconnect each router cluster node with 2"'11 adjacent neighboring router cluster nodes; the
                  routing capacity of the cluster router being incTeased substantially linearly by adding an n-1
                  dimensional slice of router cluster nodes to.the cluster router.


                  6.        (ORIGIN'AL) The cluster router claimed in claim S, wherein the intra-connection
                  network comprises a three dimensional toroidal topology, wherein six internal links interconnect
                  each router cluster node with six adjacent neighboring router cluster nodes.

                                                                               3



PAGE 4/17' RCVO AT 7f1/2008 5:18:26 PM (Eastern Daylight TimeJ *SVR:USPTo-EFXRF-5.133•DNIS:2738300 1 CSID:7036831080 *DURATION (mm-ss):02-04

                                                                  Page 31 of 154
                    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 33 of 155
   07/07/2008 17: 18 FAX              7036831080                       BACONS THOMAS                                                        14)005/017




                  Serial Number 10/712,104




                  7.        (ORIGINAL) The cluster router .claimed in claim 1, wherein the intra-connection
                  network further comprises one ofunidirectional and bi-directional internal interconnecting links.


                  8.        (ORIGINAL) The cluster router claimed in claim 1, further comprising: a router cluster
                  node designated as a management node, should a management node designated router cluster
                  node fail, another router cluster node being designated as a management node without making
                  changes to the cluster router infrastructure.


                  9.        (ORIGINAL) The cluster router claimed in claim 1, further comprising: a router cluster
                  node designated as a special purpose cluster node, should a special purpose cluster node
                  designated router cluster node fail, another router cluster node being _designated as a special
                  purpose cluster node without making changes to the cluster router infrastructure.


                   l_O.     (ORIGINAL) The cluster router claimed in claim 1, further comprising:
                            a.        at least one management node; and
                            b.        a plurality of management links interconnecting the at least one management
                                      node with the plurality of router cluster nodes and enabling one of out-of-band:
                                      configuration deployment to each router cluster node, router cluster node
                                      initialization, and reporting functionality,
                  employing the plurality of management links reducing an in-band cluster router management
                  overhead.


                  I 1.      (ORIGINAL) The cluster router claimed in claim I 0, wherein the plurality                                       of
                  management links from one of a star and a bus topology.


                  12.       (ORIGINAL) The cluster router claimed in claim 11, wherein the at least one special
                  purpose cluster node is associated with the management node, special functionality being
                  available one-hop-away from each router cluster node.

                                                                               4



PAGE 5117 1 RCVD AT 717/2008 5:18:26 PM [Eastern Daylight TimeJ •SVR:USPTO-EFXRF-5133 1 DNIS:2738300 *CSID:7036831080 •DURATION (mm-ss):02-04

                                                                   Page 32 of 154
                    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 34 of 155
  07/07/2008 17:20 FAX                7036831080                       BACOHSTHOMAS                                                           ~006/017




                  Serial Number 10/712,104



                   13.      (ORIGIN AL) The cluster router claimed in claim 1, further comprising an cluster router
                  internal addressing process dynamically determining router cluster node add.res.sing_


                  14.       (ORIGINAL) The cluster router claimed in claim 1, further comprising a cluster router
                  external addressing process dynamically determining a cluster router address_


                   15.      (ORIGINAL) The cluster router claimed in claim 1, further comprising means for
                  distributing to each router cluster node information regarding availability and addressing
                  information regarding special purpose cluster nodes.


                  16.       (ORIGINAL) The cluster router claimed in claim 15, further employing methods of
                  detecting special purpose cluster nodes providing special packet processing functionality_


                  17.       (CURRENTLY AMENDED)                                A router cluster node of a plurality ofrouter cluster
                  nodes interconnected in a cluster router, each router cluster node comprising:
                            a.        a plurality of cluster router internal interconnecting links connected thereto, the
                                      intexnal interconnecting links enabling the exchange of packets with adjacent
                                      cluster nodes in the cluster router;
                            b_        at least one cluster router external link connected thereto to each of the cluster
                                      router nodes interconnected in the cluster router. the at least one extern.al link
                                      enabling exchange of packets between e::ttenurl communications network nodes
                                      external to said cluster router and the cluster router;
                            C.        a router-cluster-node-centric con.figuration to effect distributed routing of the
                                      conveyed packets, and
                                      wl1wch1 caelx xoatu clustu node wmptiscs a pc1s01ud co1npate1 pla:tfo11n
                                      pzovid:ing Bcxibility          and wst sa.;ings h1 tl1c d:cvclop111cnt, dcploy111c11t,
                                      111ai:ntu1ancc, mid cxpmtdabilicy of the clttStct rot2tet,
                  wherein th1;, eqtsi. alcney bet wccn .:..Oclusion of said at least one external link in each of the router
                  cluster nodes in the cluster router pro.iding provides a scalable router.

                                                                                 5



PAGE 6/17 *RCVD AT 7f1/2008 5:18:26 PM [Eastern Daylight Time) 1 SVR:USPTO-EFXRF-5133 •DNIS:2738300 1 CSID:7036831080 1 DURATION (mm-ss):02--04

                                                                   Page 33 of 154
                   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 35 of 155
  07/07/2008 17:20 FAX               7038831080                      BAC0N&TH0MAS                                                         ~007/017




                  Serial Number 10/712,104



                  18.       (ORIGINAL) The router cluster node claimed in claim 17, wherein the router-cluster-
                  node-centric configuration further comprises routing functional blocks and specifies packet
                  processing flows between the routing functional blocks effecting packet routing employing one
                  of: a single router cluster node, and a group of router cluster nodes.


                  19.       (ORIGINAL) The rou.ter cluster node claimed in claim 18, wherein the router-cluster-
                  node-centric configuration further comprises routing functional blocks determining a need for
                  special packet processing and specifies packet processing flows forwarding packets to at least
                  one special purpose cluster node associated with the router cluster.


                  Claim 20.           (CANCELLED)


                  21.       (ORIGINAL) The router cluster node claimed in claim 17, wherein 2*n cluster router
                  internal links interconnect the router cluster node with 2"'n adjacent neighboring router cluster
                  nodes in accordance with an n dimensional toroidal topology, the routing capacity of the cluster
                  router being increased substantially linearly by adding an n-1 dimensional slice ofrouter cluster
                  nodes to the cluster router.


                  22.       (ORIGINAL) The router cluster node claimed in claim 17, further comprising: a
                  management link intercop.necting the router cluster node to a management node.


                  23.       (ORlGINAL) The router cluster node claimed in claim 17, further providing
                  management functionality.


                  24.      (ORIGINAL) The router cluster node claimed in claim 17, further providing special
                  packet processing functionality as a special purpose cluster node.




                                                                              6



PAGE 7117 *RCVD AT 717/2008 5:18:26 PM [Eastern Daylight TimeJ *SVR:USPTo-EFXRF-5.133 *DNIS:2738300 *CSID:70368310SO *DURATION (mm-ss):0241

                                                                  Page 34 of 154
                    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 36 of 155
  07/07/2008 17:20 FAX               7036831080                        BACONS THOMAS                                                         fill 008/017




                  Serial Number 10/712,104



                  25.       (ORIGINAL) The router clUl5ter node claimed in claim 24, wherein the special purpose
                  cluster node provides packet processing in respect one of: authentication, decryption, encryption,
                  decoding, encoding, billing, directory access, and video stream processing.


                  26.       (CURRENTLY AMENDED)                               A router-cluster-node-centric con.figuration enabling
                  the provision of a distributed packet routing response in a cJuster router having a plurality of
                  router cluster nodes. each including at least               one external link enabling packet exchange with
                  communication network nodes external to said cluster router, the configuration comprising:
                            a.        a plurality of routing functional blocks; [[and]]
                            b.        at least one router-cluster-node-centric packet processing flow, via the plurality
                                      of routing functional blocks, to effect routing of packets received at the cluster
                                      router employing one of a single router cluster node and a group ofrouter cluster
                                      nodes;
                            c.        an entry-and-routing processing packet processing flow specification;
                            d.        a transit packet processing flow specification; and
                            e.        an exit packet processing packet proc~sing flow 5pecification,
                  the packet processing flow specifications enabling a received packet to widergo entry and routing
                  processing at an entry router cluster node, optionally transit via at least one intermediary router
                  cluster node, and undergo exit processing at an exit router cluster node.


                  Claim 27.           (CANCELLED)


                 28.        (ORIGINAL) The router-cluster-node-centric configuration claimed in claim 26, wherein
                  the router cluster node configuration further employs a tag conveyed with each packet within the
                 cluster router infrastructure, the tag holding specifiers for tracking packet processing within the
                 cluster router.




                                                                               7



PAGE 8117 1 RCVD AT 71712008 5:18:26 PM [Eastern Daylight Time] 1 SVR:USPTo-EFXRF-5133 1 cms:2738300 1 CSID:7036831080 •DURATION (mm-ss):02-04

                                                                   Page 35 of 154
                    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 37 of 155
   0~/07/260~ 17:20° FAX             7036831080                       BACONS THOMAS                                                        ~009/017




                  Serial Number 10/712,104



                  29.       (ORIGINAL) The router-cluster-node-centric configuration claimed in claim 28, wherein
                  each tag identifies an associated packet as one having received a routing response and
                  propagating through the cluster router towards a specified exit router cluster node.


                  30.       (ORIGINAL) The router-cluster-node-centric configuration claimed in claim 28, wherein
                  each tag identifies an associated packet as one requiring special processing and propagating
                  through the cluster router towards one of: a special purpose cluster node, and the router cluster
                  node which determined that the packet required special processing.


                  31.       (ORIGINAL) The router-cluster-node-centric configuration claimed.in claim 28, wherein
                  each tag comprises a combination of: an optional packet header, a packet trailer, and an
                  additional header encapsulating the associated packet having cluster router relevance only.


                  32.       (ORIGINAL) The router-cluster-node-centric configuration claimed in claim 28. wherein
                  each tag holds a tag time-to-live specification decremented while the associated packet
                  propagates via router cluster nodes in the cluster, the packet being discarded when the time-to-
                  live specification is zero and the packet has not reached a corresponding exit router cluster node
                  thereby reducing transport overheads.


                  33.       (ORIGINAL) A muter-cluster-node-centric configuration enabling the provision of a
                  distributed packet routing response in a cluster router having a plurality of router cluster nodes
                  and at least one special pw:pose cluster node as claimed in claim 26, the configuration further
                  comprising:
                            a.        at least one routing functional block determining a need for special :functionality
                                      in respect of processing a packet; and
                            b.        at least one router-<:luster-node•centric packet processing flow effecting
                                      forwarding of the packet to a special purpose cluster node for processing.




                                                                               8



PAGE 9f17 *RCVD AT 7f7f2008 5:18:26 PM [Eastern Daylight TimeJ *SVR:USPTO-EFXRF-5133 *ONIS:2738300 *CSIO:7036831080 *DURATION (mm-ss):02,-04

                                                                   Page 36 of 154
                    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 38 of 155
   07/07/2008 17:20 FAX              7036831080                       BACONS THOMAS                                                        ~010/017




                  Serial Number 10/712,104



                  34.       (ORIGINAL) The router-cluster-node--centric configuration claimed in claim 33, wherein
                  the at least one router-cluster-node-centric packet processing flow further specifies one of:
                  storing a copy of the packet header and a corresponding tag in an optional header of the packet;
                  and storing information about the packet in a storage structure for the purposes of continuing
                  packet processing in accordance with the router-cluster-node-centric configuration.


                  35.       (ORIGINAL) The router-cluster-node-centric configuration claimed in claim 33, wherein
                  the at least one cluster-node-cen1ric packet processing flow further specifies at least one
                  packet processing flow for further processing a packet having undergone packet processing at a
                  special purpose cluster node.


                  36.       (ORIGINAL) The router-cluster-node-centric configuration cla:imed in claim 33, wherein .
                  the at least one         cluster-nocle-centric packet processing flow further specifies employing
                  addressing information stored in the packet header in forwarding the packet requiring Special
                  processing towards a special purpose cluster node.




                                                                               9



PAGE 10/17 *RCVD AT 71112008 5:1f26 PM [Eastern Daylight TimeJ I SVR:USPTO-EFXRF,5/33 •DNIS:2738300 • CSID:7036831080 •DURATION (mm-5s):02.Q4

                                                                   Page 37 of 154
                      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 39 of 155
  07/~7/2008 17.20 FAX               7036831080                      BAC0H&TH0MAS                                                         ~011/017
                                                                                                                  REO!IVID
                                                                                                              CENTRAL liAX O!M"EA
                                                                                                                JUL O7 2008
                  Serial Number 10/712,104



                                                                       REMARKS



                           Reconsideration of the application is respectfully requested for the following reasons;



                  l.        Amendments to Claims

                            Claim 1 has been amended to recite that:

                  •         the entire cluster router appears to external communications networks and nodes as a

                            single network attached router, as descnoed in paragraph [80] of the original

                            specification;

                  •         the i;pecial purpose router cluster nodes are connected in the lattice of the cluster router,

                            as described for example in paragraphs [70], [72], and [73] of the original specification;

                            and

                  •        the cluster-node--centric cluster router node configurations take into account the fact that

                           the special purpose cluster nodes cannot be counted on to be aware of, or be configured

                           via, the distributed cluster-node-centric router cluster node configuration, as described

                            in the last sentence of paragraph [76] of the original specification.



                            In addhion, the "reduction in development... " clause at the end of claim 1 has been

                  deleted and claims 17 and 26 have been amended to clarify that the equivalency" of the router
                                                                                                          0




                  c~uster nodes has to do with the inclusion, in each of the router cluster nodes, of at least one

                  external link,. as explained in the last two sentences of paragraph [ 57] of the original

                  specification·

                                                                             10



PAGE 11/17 1 RCVD AT 7f7/2008 5:18:26 PM [Eastern Da~ight Time]* SVR:USPTO-EFXRF-5/33 *DNIS:2738300 *CSID:7036831080 *DURATION (mm-ss):02-04

                                                                  Page 38 of 154
                     Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 40 of 155
   07/07/2008 17:20 FAX               7036831080                       BACON&THOMAS                                                          la] 012/017




                  Serial Number 10/712,104



                  2.        ''Enablement Issues"

                            In item 4 of the Official Action, the Examiner mentions severc1l "enablement issues"

                  without actually rejecting the claims.



                            Although the Applicant disagrees that any of the claim limitations lack enablement, the
                                                                                                              1
                  "providing a reduction" recitation in claim 1 and the "computer platform providing flexibility

                  and cost savings... " in claim 17 have been canceled.



                            ln addition, the special putpose router cluster node of claim l has been defined in the

                  claim as a router cluster node in the lattice of the cluster router that provides packet routing

                  functionality not provided by others of the router cluster nodes and that, unlike the other router

                  cluster nodes, "cannot be counted on to perform routing functions performed by others of said

                  router cluster nodes," thereby addressing the statement in the Official Action that "it is unclear

                  as to what constitutes a special pWJ)Ose router entails as opposed to a normal router."



                            Finally, it is noted that the specification lists a number of "'packet response processing

                  fwictionalities" including but not limited to ''billing, encryption, decryption, stream

                  encoding/decoding, video stream processing, authentication, directory services, etc." paragraph

                  [69], lines 1-5, which are all covered by the phrase "special packet processing functionality" as

                  used in claim 1.




                                                                               11



PAGE 12117 1 RCVD AT 711/2008 5:18:26 PM [Eastern Daylight TimeJ I SVR:USPTO-cFXRF-5/33 •DNIS:2738300' CSID:7036831080 1 DURATION (mm-ss):02-04

                                                                    Page 39 of 154
                      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 41 of 155
  07/07/2008 17:20 FAX              703B831080                       BAC0HSTH0MAS                                                        la)0l3/017




                 Serial Number 10/712,104



                 3.        Rejection of Claims 1-4, 7, 12-20, and 25-36 Under 35 USC §102(b) in view                              ofU.S;
                           Patent No. 7,146 421 <Syyanne}

                           This rejection is respectfully traversed on the grounds that the Syvanne patent does not

                 disclose or suggest that:

                  •        any of the router cluster nodes in the lattice are special purpose router cluster nodes

                          · arranged to perform special packet processing functions not performed by other nodes,

                           and that the configuration distributed to each cluster node take into account "that said at

                           least one special purpose router cluster node cannot be counted on to be aware of, or be

                           configured via, said distributed cluster-node-centric router cluster node configuration,"

                           as recited in claim 1 (Syvanne 's nodes all appear to have the same routing functions, and

                           there is no suggestion that the node configuration distributed to the nodes should take into

                           account that at least one of the nodes in the cluster cannot be counted on to perform the

                           routing functions of the other nodes (and therefore may need to be by-passed during

                           internal routing); and

                  •        ~       of the router cluster nodes have external links in addition to the internal links

                           between cluster nodes, as recited in original claim l and amended claims 17 and 26 (it

                           is the inclusion of external links in each router that provides true scalability-which

                           feature is not suggested by Syvanne}.



                           Neither the claimed special purpose router cluster nodes, which are nodes in the router

                 lattice that perform packet processing functions other than routing, nor the claimed external links

                 in each router cluster node, as even remotely disclosed or suggested by the Syvanne patent.


                                                                             12



PAGE 13/17 *RCVD AT 71712008 5:18:26 PM [Eastern Da~ight Time)• SVR:USPTO-EFXRF-5/33 •DNIS:2738300 •CSID:7036831080 •DURATION (mm-ss):02-04

                                                                  Page 40 of 154
                    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 42 of 155
   07/07/2008 17:20 FAX              7038831080                        BACOHS,THOMAS                                                        laJ 014/017




                  Serial Number 10/712,104



                            The use of special purpose nodes that do not perform all routing functions is actually

                  counterintuitive since one would expect routing efficiency to improve by using routers that all

                  have an optimized, or at least the same, routing function, Certainly, Syvanne does not suggest

                  inclusion of such special purpose router cluster nodes within a cluster, as recited in claim 1. It

                  is only with the hindsight provided by Applicant's own specification that the advantages of the

                  special purpose router cluster node(s) become apparent, namely that packets only need to be

                  routed through the special purpose router as necessary to meet special needs, such as video

                  handling or encryption/description, and that the use of special purpose router cluster nodes can

                  therefore eliminate redundant processing capabilities with a minimal affect on overall routing

                  capacity.



                            The feature of including an external link in each router, which makes each router truly

                  equivalent by eliminating the inherent distinction between edge and core or internal nodes, so

                  that each router cluster node may act as an entry, core, and/or exit router cluster node with

                  respect to the packet traffic processed by the cluster router, h~ the advantage of greatly

                  simplifying cluster con.figuration and of providing for true scalability (meaning that an arbitrary

                  number of additional router cluster nodes may be added while using t h e ~ basic configuration

                  of each node and corresponding management functions). Nothing in the Syva.une patent appears

                  to suggest a cluster router that eliminates the distinction between edge and core routers, and

                  therefore Syvanne does not anticipate any of independent claims 1, 17, and 26, .from which all

                  of the claims of the application depend.




                                                                               13



PAGE 14117 *RCVD AT 71112008 5:18:26 PM [Eastern Da~ight Time! 1 SVR:USPTO-EFXRF-5/33 •DNIS:2738300' CSID:7036831080 1 DURATION (mm-ss):02.(14

                                                                   Page 41 of 154
                    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 43 of 155
  07/07/2008 17:21 FAX               7036831080                      BAC0HSTH0MAS                                                        '41015/017




                  Serial Number 10/712,104



                           Because the Syvanne patent does not disclose all elements recited in claims corresponding

                  1-4, 7. 12-20, and 25-36, withdrawal of the rejection under 35 USC § 102(b) is respectfully

                  requested.



                  4.       Rxjectjon of Claims 5, 6.11. and 21 Under 35 USC§ 103(a) in view of U.S. Patent Nos.
                           7,146,421 (Syvanne) and 7,170,895 (Wirth)

                           Titls rejection is Tespectfully traversed on the grounds that the Wirth patent, like the

                  Syvanne patent. does not disclose or suggest that (a) any of the router cluster nodes in thelattice

                  are special purpose router cluster nodes arranged to perform special packet processing functions

                  not performed by otheT nodes, and (b) that each of the router cluster nodes have external links

                  in addition to the internal links between cluster nodes. as recited in claims 1 and 17, from which

                  claims 5, 6, 11, and 21 depend. Instead, while Wirth discloses a "toroidal mesh/' the nodes have

                  separate external interfaces and switching writs, and no special packet processing nodes.

                  Therefore, withdrawal of the rejection of claims 5, 6, 11, and 21 under 35 USC §103(a) is

                  respectfully requested.



                  5.       Rejection of Claims 8-9 Under 35 USC §103(a) in view of U.S. Patent Nos. 7,146.421
                           (Syyanne} and 7,239,605 CPink,er}
                           This rejection is respectfully traversed on the grounds that the Dinker patent, like the

                  Syvanne patent, does not disclose or suggest that (a) any of the router cluster nodes in the lattice

                  are special purpose router cluster nodes arranged to perform special packet processing functions

                  not performed by other nodes, and (b) that each of the router cluster nodes have external links

                  in addition to the internal Jinks between cluster nodes, as recited in claim 1, from which claims

                                                                             14



PAGE 15/17' RCYD AT 7f712008 5:18:26 PM [Eastern Daylight Time]* SVR:U~TO.fFXRF-5/33 *DNIS:2738300 *CSIO:7036831080 *DURATION (mm-ss):02-04

                                                                  Page 42 of 154
         .   . ....Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 44 of 155
   07/07/2008 17:21 FAX              7036831080                       BACONS THOMAS                                                       (©016/017




                  Serial Number 10/712,104



                  8 and 9 depend. Instead, the Dinker patent is directed to replication of data in a failed node and

                  does not disclose any particular cluster topology (Dinker's data replication could be useful in a

                  wide variety of cluster topologies). Therefore, withdrawal of the rejection of claims 8 and 9

                  under 35 USC §103(a) is requested.



                  6.        Rejection of Claims 10 and 22-24 Under 35 USC §103'8) in view of U.S. Patent Nos ..
                            7,146,421 {Swanne} and 7,069,317 (Colrain)

                            11ris rejection is respectfully traversed on the grounds that the Colrain patent, like the

                  Syvanne patent. does not disclose or sugg~st that ( a) any of the router cluster nodes in the lattice

                  are special purpose router cluster nodes arranged to perform special packet processing functions

                  not performed by other nodes, and (b) that ~ of the router cluster nodes have. external links

                  in addition to the internal links between cluster nodes, as recited in original claim 1 and amended

                  claim 17, from which claims l 0 and 22-24 depend. To the contrary, the Colrain patent is directed

                  to a notification system and method, and does not disclose any sort of cluster router. Therefore,

                  withdrawal of the rejection of claims 10 and 22-24 under 35 USC § 103(a) is requested.



                            Having thus overcome each of the rejections made in the Official Action, withdrawal of

                  the rejections and expedited passage of the application to issue is requested.

                                                                             Respectfully submitted,
                                                                             BACON & TIIOMAS, PLLC




                  Date: July 7, 2008                                 By:
                                                                             Registration No. 33,805

                                                                              15



PAGE 16117 *RCVD AT 7nl2008 5:18:26 PM [Eastern Dayllgl\t TimeJ *SVR:~SPTO-EFXRF,5/33' DNIS:2738300 *CSID:7036831080 *DURATION (mm-ss):02-04

                                                                  Page 43 of 154
     .:   . -   "    ...
                           Case
                            . . ..6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 45 of 155
  07/07/2008 17:21 FAX               7036831080                      BAC0H&TH0MAS                                                        ~017/017




                    Serial Number 10/712,104




                    BACON & THOMAS, PLLC
                    625 Slaters Lane, 4th Floor
                    Alexandria, Virginia 22314

                    Telephone: (703) 683-0500
                    N'ti-W.~~~l'JVLf\11,lJl~l,'°""'




                                                             •




                                                                                                                                    •




                                                                             16



PAGE 17/17 *RCVD AT 7f7/2008 5:18:26 PM [Eastern Daylight Time]* SVR:USPTO.fFXRF-5/33 *DNIS:2738300 *CSID:7036831080 *DURATION (mm-ss):02-04

                                                                  Page 44 of 154
                Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 46 of 155
                    UNITED STAIBS       p AIBNT AND TRADEMARK OFFICE
                                                                              UNITED STA TES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                    P.O. Box 1450
                                                                                    Alexandria., Virginia 22313-1450
                                                                                    www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.               CONFIRMATION NO.

       10/712,104               11/14/2003               Peter Rabinovitch          3465-Z                             8217

                        7590             04/07/2008
                                                                                                   EXAMINER
       Law Office of Jim Zegeer
       Suite 108                                                                             POLLACK, MELVIN H
       801 North Pitt Street
                                                                                  ART UNIT                        PAPER NUMBER
       Alexandria, VA 22314
                                                                                      2145



                                                                                  MAIL DATE                      DELIVERY MODE

                                                                                  04/07/2008                           PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                      Page 45 of 154
                         Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 47 of 155
                                                                                    Application No.                                Applicant(s)

                                                                                     10/712,104                                    RABINOVITCH, PETER
                      Office Action Summary                                         Examiner                                       Art Unit
                                                                                    MELVIN H. POLLACK                              2145
                 -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;l_ MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
        - Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
          after SIX (6) MONTHS from the mailing date of this communication.
        - If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
        - Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
          Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
          earned patent term adjustment. See 37 CFR 1.704(b).

  Status

           1)IZI Responsive to communication(s) filed on 02 January 2008.
       2a)IZ! This action is FINAL.                                2b)0 This action is non-final.
           3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

  Disposition of Claims

        4)[8J Claim(s) 1-19.21-26 and 28-36 is/are pending in the application.
                 4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
           5)0 Claim(s) _ _ is/are allowed.
           6)[8J Claim(s) 1-19.21-26 and 28-36 is/are rejected.
           7)0 Claim(s) _ _ is/are objected to.
           8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

           9)0 The specification is objected to by the Examiner.
       10)[8J The drawing(s) filed on 14 November 2003 is/are: a)IZ! accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
       11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

  Priority under 35 U.S.C. § 119

       12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
              a)O All        b)O Some* c)O None of:
                  1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                 3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17 .2(a)).
              *Seethe attached detailed Office action for a list of the certified copies not received.




  Attachment(s)
  1)   0    Notice of References Cited (PTO-892)                                                   4)   0     Interview Summary (PTO-413)
  2)   0    Notice of Draftsperson's Patent Drawing Review (PTO-948)                                          Paper No(s)/Mail Date. _ _ .
  3)   0    Information Disclosure Statement(s) (PTO/SB/08)                                        5)   0     Notice of Informal Patent Application
            Paper No(s)/Mail Date _ _ .                                                            6)   [8J   Other: see attached office action.

U.S. Patent and Trademark Office
PTOL-326 (Rev. 08-06)                                                  Office Action Summary                                   Part of Paper No./Mail Date 20080317
                                                                          Page 46 of 154
       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 48 of 155


Application/Control Number: 10/712,104                                                          Page2
Art Unit: 2145

                                       DETAILED ACTION

                                      Response to Arguments

1.      Applicant's arguments filed 02 January 2008 have been fully considered but they are not

persuasive. An analysis of the arguments is provided below.

2.      Examiner withdraws the objection to the abstract in light of the amendment.

3.      In response to applicant's argument that the references fail to show certain features of

applicant's invention, it is noted that the features upon which applicant relies (i.e., the purpose of

the invention is to "provide a low-cost router that is flexible and scaleable in routing capacity and

port counts (P. 13, lines 14-15)") are not recited in the rejected claim(s). Although the claims are

interpreted in light of the specification, limitations from the specification are not read into the

claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While some of

the limitations in claims 1 and 20 may hint at such a purpose, these limitations need to be

clarified.

4.      Clarifications are also required for items that may have enablement issues. In particular,

it is unclear whether the result of "providing a reduction" is sufficiently enabled with regard to

its tangibility and functionality. It is also unclear as to what constitutes a special purpose router

entails as opposed to a normal router. Applicant may have also failed to enable what and how a

router cluster node may comprise a personal computer platform providing flexibility and cost

savings in the development, deployment, maintenance, and expandability of the cluster router.

5.      For the purposes of this action, the examiner will define such terms as broadly as

reasonable. Applicant should consider amending the specification in regards to any potentially

incorrect interpretations.




                                          Page 47 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 49 of 155


Application/Control Number: 10/712,104                                                           Page 3
Art Unit: 2145

6.     Applicant argues that router cluster nodes 700a, 700b, and 700c are indistinguishable,

and therefore, none of them can be a special purpose node (P. 15, lines 14-21). Presuming this to

be true for the sake of advancing prosecution, the applicant fails to note that router cluster 800

also includes a special node 802, with components 804 and 806. Such a node is compared with

Fig. 2, wherein "in step 202 a distribution identifier is calculated for a data packet ... and in step

204 the data packet is handled in that node of said network element cluster, to which node the

distribution identifier belongs (col. 8, lines 10-20)." More specifically, "the network element

cluster 800 further comprises means 802 for allocating/reallocating to each node belonging to

said network element cluster certain node-specific distribution identifiers, each node having

separate node-specific identifiers allocated to it.... The cluster further includes means 804 for

load balancing and means 806 for node monitoring .... Means 802, 804 and 806 may be

implemented as a part of one of the nodes, or they may be included in a separate device (col. 17,

lines 7-23)." Said citations also rebut the applicant's argument that Syvanne does not show a

"provisioned router-cluster-node-centric configuration distributed to each router cluster node" to

help in distributing packet routing, and that Syvanne fails to show a packet processing flow (P.

16, lines 4-23).

7.     Applicant further argues that, in regards to claims 3 and 17, applicant does not expressly

disclose that each router cluster node comprises a "personal computer platform (P. 16, lines 1-

2)." The examiner interprets this term in the broadest reasonable interpretation, and in light of

the potential enablement, wherein there must be a client somewhere in the node. However, this

is at least inherent, since the routing of packets indicates that there must be at lease one




                                          Page 48 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 50 of 155


Application/Control Number: 10/712,104                                                                                Page4
Art Unit: 2145

transmitter and one receiver. Such a limitation is taught in Fig. IA, which must be used to

properly view Figs. 2 and 8.

8.     Therefore, the rejection is maintained for the reasons above, and is final.

                                       Claim Rejections - 35 USC§ 102

9.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the

basis for the rejections under this section made in this Office action:

       A person shall be entitled to a patent unless -

       (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed
       in the United States before the invention by the applicant for patent or (2) a patent granted on an application for
       patent by another filed in the United States before the invention by the applicant for patent, except that an
       international application filed under the treaty defined in section 351 (a) shall have the effects for purposes of this
       subsection of an application filed in the United States only if the international application designated the United
       States and was published under Article 21(2) of such treaty in the English language.

10.    Claims 1-4, 7, 12-20, and 25-36 are rejected under 35 U.S.C. 102(e) as being anticipated

by Syvanne (7,146,421).

11.    Syvanne teaches a method and system (abstract) of providing a collection of nodes to

perform routing (col. 1, line 1 - col. 7, line 50) via a variety of connections and configurations

(col. 16, line 20 - col. 18, line 5), wherein packets are distributed based on a tag within a packet

header (col. 7, lines 45-65; col. 11, lines 15-55) to create load balancing (col. 8, lines 1-20). In

particular, functional blocks are routed based on tags (col. 8, lines 20-55), with backups

produced for resiliency to failure (col. 8, lines 55-60), and thus producing a routing capacity of

type O(N) (col. 9, lines 3-65).

                                       Claim Rejections - 35 USC§ 103

12.    The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

obviousness rejections set forth in this Office action:




                                                  Page 49 of 154
       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 51 of 155


Application/Control Number: 10/712,104                                                                               Page 5
Art Unit: 2145

        (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in
        section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are
        such that the subject matter as a whole would have been obvious at the time the invention was made to a person
        having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the
        manner in which the invention was made.

13.     Claims 5, 6, 11, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over

Syvanne as applied to claiml and 17 above, and further in view of Wirth et al. (7,170,895).

14.     Syvanne does not expressly disclose a toroidal, 3-dimensional, bus topology. Wirth

teaches a method and system (abstract) of network switching nodes (col. 1, line 1 - col. 6, line

45; col. 16, line 55 - col. 17, line 20) that teaches this limitation (col. 6, line 45 - col. 9, line 40,

esp. col. 7, lines 10-30). At the time the invention was made, one of ordinary skill in the art

would have combined the inventions in order to provide further fault tolerance (col. 1, lines 50-

60).



15.     Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Syvanne as

applied to claim 1 above, and further in view of Dinker et al. (7,239,605).

16.     Syvanne does not expressly disclose the usage of manager backup nodes, although it does

disclose a backup node system (see above). Dinker teaches a method and system (abstract) of

providing to a cluster node topology a backup process (col. 1, line 1 - col. 4, line 50; col. 12, line

60 - col. 13, line 5) in which the limitations are disclosed (col. 4, line 50 - col. 8, line 20). At

the time the invention was made, one of ordinary skill in the art would have added Dinker in

order to ensure self-healing in times of high demand (col. 1, lines 35 - 60).



17.     Claims 10 and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over

Syvanne as applied to claims 1 and 17 above, and further in view of Colrain et al. (7,069,317).




                                                  Page 50 of 154
       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 52 of 155


Application/Control Number: 10/712,104                                                        Page 6
Art Unit: 2145

18.     Syvanne does not expressly disclose configuring and reporting out of band. Colrain

teaches a method and system (abstract) of node management (col. 1, line 1 - col. 4, line 30; col.

12, lines 63 - 67) wherein changes and notifications are made out of band (col. 4, line 30 - col. 5,

line 5). At the time the invention was made, one of ordinary skill in the art would have

combined the inventions in order to better handle system failures (col. 2, lines 15-25).

                                            Conclusion

19.     THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time

policy as set forth in 37 CFR 1.136(a).

        A shortened statutory period for reply to this final action is set to expire THREE

MONTHS from the mailing date of this action. In the event a first reply is filed within TWO

MONTHS of the mailing date of this final action and the advisory action is not mailed until after

the end of the THREE-MONTH shortened statutory period, then the shortened statutory period

will expire on the date the advisory action is mailed, and any extension fee pursuant to 37

CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event,

however, will the statutory period for reply expire later than SIX MONTHS from the mailing

date of this final action.

        Any inquiry concerning this communication or earlier communications from the

examiner should be directed to MELVIN H. POLLACK whose telephone number is (571 )272-

3887. The examiner can normally be reached on 8:00-4:30 M-F.

        If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Jason Cardone can be reached on (571) 272-3933. The fax phone number for the

organization where this application or proceeding is assigned is 571-273-8300.




                                          Page 51 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 53 of 155


Application/Control Number: 10/712,104                                                      Page 7
Art Unit: 2145

       Information regarding the status of an application may be obtained from the Patent

Application Information Retrieval (PAIR) system. Status information for published applications

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished

applications is available through Private PAIR only. For more information about the PAIR

system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR

system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would

like assistance from a USPTO Customer Service Representative or access to the automated

information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                          /M. H.P./
                                                          Examiner, Art Unit 2145
                                                          31 March 2008

                                                                            /Jason D Cardone/
                                                    Supervisory Patent Examiner, Art Unit 2145




                                       Page 52 of 154
              Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 54 of 155

                                            Application/Control No.              Applicant(s)/Patent Under
                                                                                 Reexamination
          Index of Claims                    10712104                            RABINOVITCH, PETER

                                            Examiner                             Art Unit

                                            MELVIN H POLLACK                     2145



  ✓           Rejected                     Cancelled              N   Non-Elected             A          Appeal

  =           Allowed                      Restricted                 Interference            0         Objected


 □    Claims renumbered in the same order as presented by applicant
                                                                             □   CPA
                                                                                            □ T.D.        □    R.1.47

          CLAIM                                                       DATE
      Final        Original   03/17/2008
                      1            ✓

                      2            ✓


                      3            ✓

                      4            ✓


                      5            ✓

                      6            ✓

                      7            ✓

                      8            ✓

                      9            ✓

                     10            ✓


                     11            ✓

                     12            ✓


                     13            ✓

                     14            ✓

                     15            ✓

                     16            ✓

                     17            ✓

                     18            ✓


                     19            ✓

                     20            -
                     21            ✓

                     22            ✓

                     23            ✓

                     24            ✓

                     25            ✓

                     26            ✓


                     27            -
                     28            ✓


                     29            ✓

                     30            ✓

                     31            ✓

                     32            ✓

                     33            ✓

                     34            ✓

                     35            ✓

                     36            ✓


U.S. Patent and Trademark Office                                                                  Part of Paper No.: 20080317


                                                     Page 53 of 154
              Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 55 of 155

                                    Application/Control No.           Applicant(s)/Patent Under
                                                                      Reexamination
          Index of Claims            10712104                         RABINOVITCH, PETER

                                    Examiner                          Art Unit

                                    MELVIN H POLLACK                  2145



  ✓          Rejected              Cancelled         N        Non-Elected        A          Appeal

  =          Allowed               Restricted                 Interference       0         Objected




U.S. Patent and Trademark Office                                                     Part of Paper No.: 20080317


                                          Page 54 of 154
       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 56 of 155

                                                                                   /

                                                  Atty. Docket No.: 3465-Z

            IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re application of
Peter Rabinovitch                                 Examiner Melvin H. Pollack
Serial No. 10/712,104                             Group Art Unit 2145
Filed:     November 14, 2003
For: Software Configurable Cluster-Based Router
     Using Heterogeneous Nodes as Cluster Nodes




                                  AMENDMENT


Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Sir:

        In response    to   the Official Action mailed August        1,     2007

please amend the above-identified application as follows:




                                 Page 55 of 154
    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 57 of 155



Serial No. 10/712,104 . . . . . . . . . . . . . . . . . .                   Page 2



Amendments to the Specification:

     Replace the abstract with the following amended abstract:



     A cluster      router architecture        and methods        for   performing

distributed routing are presented.          The cluster router architecture

includes off-the shelf Personal Computer (PC) hardware-based router

cluster nodes     interconnected in an intra-connection network in

multiple dimensions. Each PC-based router cluster node is provided

with the same routing functionality and a                 router-cluster-node-

centric configuration enabling each router cluster node by itself

or multiple router cluster nodes in the cluster router to provide

routing responses for packets pending processing.             Optimi2ied packet

processing in respect of specific functionality is provided via

special   purpose    router    cluster    nodes    not   necessarily PC based

taking part as cluster nodes in the cluster router lattice. '!'he

method divides packet          Packet processing is divided into entry

packet    processing     and    routing     response     processing;       special

processing;     and exit processing.          Entry packet processing and

routing response processing is performed by router cluster nodes

receiving packets from communication net.Jerks in which the cluster

router participates.      Exit pack.ct processing is performed by router

cluster nodes transmitting packets into communication networks in

which    the   cluster   router    participates.         Packet    processing -i-n

accordance with the router cluster node centric specification is

interrupted on determining that special processing is required in




                                  Page 56 of 154
    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 58 of 155



Serial No. 10/712,104 . . . . . . . . . . . . . . . . . .                     Page 3



respect     of    a   packet,   and   the    packet   is    handed     over    to   a

corresponding special purpose router cluster node.                  Advantages are

derived from. a configurable, and scalable cluster router design

providing    a    re configurable     high     routing     capacity    using    cost

effective stock PC hardware,           from    the infra cenF.1:ection network

which provides a hign degree of diversity ensuring resilience te

equipment failure, from the use of a star topolO!T.f with respect to

management linlrn which reduces management overheads in the intra

connection network,        and from the ability to forward packets te
designated       special   purpose    router    cluster     nodes    optimized      to

provide specific packet processing functionality.




                                 Page 57 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 59 of 155



Serial No. 10/712,104 . . . . . . . . . . . . . . . . . .                    Page 4



Amendments to the Claims:

      This listing of claims will replace all prior versions, and

listings, of claims in the application:


1.     (CURRENTLY AMENDED) A cluster-based router comprising:
      a.    a plurality of interconnected router cluster nodes, the
            routing      capacity     of   the       cluster    router    increasing
            substantially O(N) with the number N of router cluster
            nodes in the cluster router,               each router cluster node
            having a group of cluster router external links enabling
            packet       exchange     with       a     plurality     of    external
            communication network nodes;
      b.    at   least    one   special purpose         cluster    node providing
            special packet processing functionality in the cluster
            router;
       c.   a    plurality      of     cluster         router     internal     links
             interconnecting cluster nodes forming an intra-connection
            network      ensuring a    high path diversity           in providing
            resiliency to failures; and
       d.   a provisioned router-cluster-node-centric configuration
            distributed to each router cluster node for operating in
            accordance therewith in effecting distributed routing of
             the conveyed packets,


employing the at least one special purpose router cluster node
providing to provide a reduction in the development, validation,
deployment and reconfiguration of the cluster router.


2.     (ORIGINAL)         The cluster router claimed in claim 1, wherein
the   router-cluster-node-centric configuration further                    comprises
routing functional blocks and specifies packet processing flows
between the routing functional blocks effecting packet processing




                                 Page 58 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 60 of 155



Serial No. 10/712,104 . . . . . . . . . . . . . . . . . .                   Page 5



employing one of: a single router cluster node,              and a group of
cluster nodes.


3.     (ORIGINAL)       The cluster router claimed in claim 1, wherein
each router cluster node further comprises a personal computer
platform providing flexibility and cost savings in the development,
deployment, maintenance, and expandability of the cluster router.


4.     (ORIGINAL)       The cluster router claimed in claim 1, wherein
at least one special purpose cluster node providing special packet
processing functionality further comprises one of:                 a    specially
coded personal computer platform,          a personal computer platform
having designed hardware characteristics             in providing specific
functionality/ dedicated hardware implemented equipment designed to
provide    an enhancement     in providing       special   packet processing
functionality/ and a router cluster node further coded to provide
special packet processing functionality.


5.     (ORIGINAL)       The cluster router claimed in claim 1, wherein
the intra-connection network further comprises an n dimensional
toroidal topology,      wherein 2*n internal links interconnect each
router cluster node with 2*n adjacent neighboring router cluster
nodes; the routing capacity of the cluster router being increased
substantially linearly by adding an n-1 dimensional slice of router
cluster nodes to the cluster router.

6.     (ORIGINAL)       The cluster router claimed in claim            s,   wherein
the      intra-connection     network   comprises     a    three   dimensional
toroidal topology,      wherein six internal links interconnect each
router cluster node with six adjacent neighboring router cluster
nodes.




                                Page 59 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 61 of 155



Serial No. 10/712,104 . . . . . . . . . . . . . . . . . .                            Page 6



7.     (ORIGINAL)          The cluster router claimed in claim 1, wherein
the      intra-connection         network      further         comprises        one      of
unidirectional and bi-directional internal interconnecting links.


8.     (ORIGINAL)          The cluster router claimed in claim 1, further
comprising: a router cluster node designated as a management node,
should a      management      node    designated router          cluster node         fail,
another router cluster node being designated as a management node
without making changes to the cluster router infrastructure.


9.     (ORIGINAL)          The cluster router claimed in claim 1, further
comprising: a router cluster node designated as a special purpose
cluster node,         should a    special purpose cluster node designated
router      cluster    node   fail,     another       router   cluster        node    being
designated as a special purpose cluster node without making changes
to the cluster router infrastructure.


10.    (ORIGINAL)          The cluster router claimed in claim 1, further
comprising:
       a.     at least one management node; and
      b.      a plurality of management links interconnecting the at
              least one management node with the plurality of router
              cluster     nodes       and    enabling      one     of     out-of-band:
              configuration deployment to each router cluster node,
              router     cluster      node    initialization,           and    reporting
              functionality,
employing the plurality of management links reducing an in-band
cluster router management overhead.


11.    (ORIGINAL)          The cluster router claimed in claim 10, wherein
the plurality         of management links from one of a star and a bus
topology.




                                     Page 60 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 62 of 155



Serial No. 10/712,104 . . . . . . . . . . . . . . . . . .             Page 7



12.    (ORIGINAL)       The cluster router claimed in claim 11, wherein
the at least one special purpose cluster node is associated with
the management node, special functionality being available one-hop-
away from each router cluster node.


13.    (ORIGINAL)       The cluster router claimed in claim 1, further
comprising     an    cluster    router    internal    addressing     process
dynamically determining router cluster node addressing.


14.    (ORIGINAL)       The cluster router claimed in claim 1, further
comprising a cluster router external addressing process dynamically
determining a cluster router address.


15.    (ORIGINAL)       T,he cluster router claimed in claim 1, further
comprising means for distributing to each router cluster node
information regarding availability and addressing information
regarding special purpose cluster nodes.


16.    (ORIGINAL)       The cluster router claimed in claim 15, further
employing    methods    of detecting special purpose cluster nodes
providing special packet processing functionality.


17.    (CURRENTLY AMENDED) A router cluster node of a plurality of
router cluster nodes interconnected in a cluster router,              [[the]]
each router cluster node comprising:
       a.    a plurality of cluster router internal interconnecting
             links connected thereto, the internal interconnecting
             links enabling the exchange of packets with adjacent
             cluster nodes in the cluster router;
       b.    at least one cluster router external           link   connected
             thereto, the at least one external link enabling exchange
             of packets between external communications network nodes
             and the cluster router;     [[and)]




                                Page 61 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 63 of 155



Serial No. 10/712,104 . . . . . . . . . . . . . . . . . .                     Page 8



        c.      a router-cluster-node-centric configuration to effect
                distributed routing of the conveyed packets, and
                wherein each router cluster node comprises a personal
                computer platform providing flexibility and cost savings
                in     the    development.      deployment.       maintenance,     and
                ex_pandability of the cluster router;
the equivalency between router cluster nodes in the cluster router
providing a scalable router.


18.     (ORIGINAL)            The router cluster node claimed in claim 17,
wherein        the     router-cluster-node-centric         configuration      further
comprises routing functional blocks and specifies packet processing
flows        between    the    routing    functional     blocks   effecting   packet
routing employing one of:                a single router cluster node,           and a
group of router cluster nodes.


19.     (ORIGINAL)            The router cluster node claimed in claim 18,
wherein        the   router-cluster-       node-centric    configuration      further
comprises routing functional blocks determining a need for special
packet processing and specifies packet processing flows forwarding
packets to at least one special purpose cluster node associated
with the router cluster.


Claim 20.       (CANCELLED)


21.     (ORIGINAL)            The router cluster node claimed in claim 17,
wherein 2*n cluster router internal links interconnect the router
cluster node with 2*n adjacent neighboring router cluster nodes in
accordance with an n dimensional toroidal topology,                     the routing
capacity        of   the     cluster   router    being   increased    substantially
linearly by adding an n-1 dimensional slice of router cluster nodes
to the cluster router.




                                       Page 62 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 64 of 155



Serial No. 10/712,104 . . . . . . . . . . . . . . . . . .                    Page 9



22.    (ORIGINAL)            The router cluster node claimed in claim 17,
further comprising:           a management link interconnecting the router
cluster node to a management node.

23.    (ORIGINAL)            The router cluster node claimed in claim 17,
further providing management functionality.


24.    (ORIGINAL)            The router cluster node claimed in claim 17,
further providing special packet processing functionality as a
special purpose cluster node.

25.    (ORIGINAL)            The router cluster node claimed in claim 24,
wherein the special purpose cluster node provides packet processing
in respect one of:     authentication,  decryption, encryption,
decoding, encoding, billing, directory access, and video stream
processing.


26.  (CURRENTLY AMENDED) A router-cluster-node-centric configura-
tion enabling the provision of a distributed packet routing
response in a cluster router having a plurality of router cluster
nodes, the configuration comprising:
      a.        a plurality of routing functional blocks;          [[and]]
      b.        at   least      one      router-cluster-node-centric         packet
                processing flow, via the plurality of routing functional
                blocks,     to effect routing of packets received at the
                cluster router employing one of a single router cluster
                node and a group of router cluster nodes[[.]]~
      £.:..     an entry-and-routing processing packet processing flow
                specification;
      ~         a transit packet processing flow specification; and
      .§._.,_   an   exit    packet     processing     packet   processing     flow
                specification,




                                      Page 63 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 65 of 155



Serial No. 10/712,104 . . . . . . . . . . . . . . . . . . Page 10



the   packet   processing    flow   specifications    enabling   a   received
packet to undergo entry and routing processing at an entry router
cluster node.        optionally transit via at     least one intermediary
router cluster node. and undergo exit processing at an exit router
cluster node.


Claim 27.    (CANCELLED)


28.     (ORIGINAL)        The router-cluster-node-centric configuration
claimed in claim 26, wherein the router cluster node configuration
further employs a tag conveyed with each packet within the cluster
router infrastructure,       the    tag holding specifiers     for   tra'cking
packet processing within the cluster router.


29.     (ORIGINAL)        The router-cluster-node-centric_configuration
claimed in claim 28,        wherein each tag identifies an as.sociated
packet as one having received a routing response and propagating
through the cluster router towards a specified exit router cluster
node.


30.     (ORIGINAL)        The router-cluster-node-centric configuration
claimed in claim 28,        wherein each tag identifies an associated
packet as one requiring special processing and propagating through
the cluster router towards one of:               a special purpose cluster
node, and the router cluster node which determined that the packet
required special processing.


31.     (ORIGINAL)        The router-cluster-node-centric configuration
claimed in claim 28, wherein each tag comprises a combination of:
an optional packet header,          a packet trailer,   and an additional
header encapsulating the associated packet having cluster router
relevance only.




                                Page 64 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 66 of 155



Serial No. 10/712,104 . . . . . . . . . . . . . . . . . . Page 11



32.    (ORIGINAL)        The router-cluster-node-centric configuration
claimed in claim 28,         wherein each tag holds a tag time-to-live
specification decremented while the associated packet propagates
via router cluster nodes in the cluster, the packet being discarded
when the time-to-live specification is zero and the packet has not
reached a corresponding exit router cluster node thereby reducing
transport overheads.


33.    (ORIGINAL)        A   router-cluster-node-centric      configuration
enabling the provision of a distributed packet routing response in
a cluster router having a plurality of router cluster nodes and at
least one special purpose cluster node as claimed in claim 26, the
configuration further comprising:
       a.   at least one routing functional block determining a need
            for special functionality in respect of processing a
            packet; and
       b.   at   least   one   router-cluster-node-centric      packet     pro-
             cessing flow effecting forwarding of the packet to a·
             special purpose cluster node for processing.

34.    (ORIGINAL)    The router-cluster-node-centric configuration
claimed in claim 33, wherein the at least one router-cluster-node-
centric packet processing flow further specifies one of: storing a
copy of the packet header and a corresponding tag in an optional
header of the packet; and storing information about the packet in
a storage structure for the purposes of continuing packet
processing in accordance with the router-cluster-node-centric
configuration.


35.  (ORIGINAL)    The router-cluster-node-centric configuration
claimed in claim 33, wherein the   at least  one   cluster-node-
centric     packet processing flow       further specifies at least one




                                Page 65 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 67 of 155



Serial No. 10/712,104 . . . . . . . . . . . . . . . . . . Page 12



packet processing flow for further processing a packet having
undergone packet processing at a special purpose cluster node.


36.    (ORIGINAL)       The router-cluster-node-centric configuration
claimed in claim 33, wherein the at least one cluster-node-centric
packet processing flow further specifies employing addressing
information stored in the packet header in forwarding the packet
requiring special processing towards a special purpose cluster
node.




                                Page 66 of 154
    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 68 of 155



Serial No. 10/712,104 . . . . . . . . . . . . . . . . . . Page 13



                              REMARKS/ARGUMENTS

     The abstract has been amended to reduce the length thereof.

The terms and phrases: "The disclosure concerns", "The disclosure

defined by this invention" and "The disclosure describes" are not

used in the abstract.

     Claims    1   -   19,   21-26   and 28   -   36   remain pending   in the

application.

     Claims 20 and 27 have been cancelled.

     Claims 1, 17, and 26 have been amended.

     The rejection of claims 1 - 4, 7, 12 - 20 and 25 - 36 under 35

u.s.c.   102(e)    as being anticipated by Syvanne          (US 7,146,421)    is

respectfully traversed.

     As set out in the specification at page 1 et seq, the problem

solved by the invention is to provide a low-cost router that is

flexible, and scaleable in routing capacity and port counts.                 The

specification at pages 1 - 9 provides an extensive discussion of

prior art attempts and approaches             to solve this problem.         The

solution provided by Syvanne falls in these prior art solutions.

     Syvanne is directed to handling state information in a network

element cluster and state information is defined in col. 2, lines

35-61 of Syvanne; and Fig. 2 discloses the basic flow chart which

is reproduced as follows:




                                 Page 67 of 154
     Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 69 of 155



Serial No. 10/712,104 .                                                                             . Page 14


             U.S. Patent             Dec. 5,2006        Sheet 3 of 8              US 7,146,421 Bl

                     200
                          \J\       Allocate to-each node certain node-specific
                                                dlstrlbUtlon Identifiers


                     20
                                                          !
                          ~      Calculate a dlstrlbUtlon Identifier for a da1a packet .
                                      using certain fleld(s) of the data packet

                                                          !
                     204         Handle the data packet In that node, to which the
                          \J\,    distribution Identifier belongs, handling Involving
                                 state Information relating to a set of data packets,
                                          to which the data packet belongs

                                                          l
                                   Maintain in a node a first, node specific data
                          ~
                     20
                                   structure of the state Information needed for
                                   handling sets of data packets handled In said
                                                        node

                                                          l
                     20            Maintain In a node a second, common data
                          ~        structure of the state Information needed for
                                  handling sets of data packets handled In other
                                                        nodes

                                                          !
                     21
                          t      Maintain In the common data structure also state
                                  _Information needed for handling sets of data
                                            packets handled said node

                                                          !
                                   Maintain In the en.tries of the data structures
                          ~
                     21
                                 distribution Information relating to the distribution
                                  Identifier, which corresponds to the set of data
                                       packets related to the respective entry



                                                    Fig. 2
Fig. 7 of Syvanne illustrates the network element node, and Fig. 8
illustrates a network element cluster.
     In no case is there disclosed a teaching or suggestion of:
          ; .. at least one special purpose cluster node
          providing special ·packet processing functionality
          in the cluster router; ...
          . . .a provisioned   router-cluster-node centric
          configuration distributed to each router cluster



                                             Page 68 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 70 of 155



Serial No. 10/712,104 . . . . . . . . . . . . . . . . . . Page 15



            node for     operating in accordance        therewith in
            effecting    distributed routing of         the conveyed
            packets,

      employing the at least one special purpose router cluster
      node to provide a reduction in the development, valida-
      tion, deployment and reconfiguration of the cluster
      router

as recited in claim 1.

       In Fig. 8 of Syvanne, the network element cluster comprises a

plurality of network element nodes such as shown in Fig.               7 and

which are provided with the capability of communicating with one

another.    None of the element nodes 700a, 700b, 700c, etc. is the

same as or equivalent to applicant's:            "at least special purpose

cluster node providing special packet processing functionality in

the cluster router."      Nor is there shown in Figs. 7 or 8 or any of

the   flow charts of Syvanne a        "provisioned router-cluster-node-

centric configuration distributed to each router cluster node for

operating in accordance therewith in effecting distributed routing

of the conveyed packets" as also recited in applicant's claim 1.

      Claim 17 has been amended to include the subject matter of

claim 20 and distinguishes over the Syvanne reference in reciting:

      c.    a   router-cluster-node-centric  configuration to
            effect distributed routing of the conveyed packets,
            and
      d.    wherein each router cluster node comprises a personal
            computer platform providing flexibility and cost savings
            in   the   development,  deployment,  maintenance,   and
            expandability of the cluster router.

The claims dependent from claim 17 are patentable over the art for

the same reason.




                                Page 69 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 71 of 155



Serial No. 10/712,104 . . . . . . . . . . . . . . . . . . Page 16



      There is no mention in Syvanne of:              "each router cluster node

comprises a personal computer platform. "                In fact,     there is no

mention in Syvanne of personal computers at all.

       Independent claim 26 has been amended to include the subject

matter of claim 27 and distinguishes over the Syvanne reference in

requiring:

             b.    at least one router-cluster-node-centric packet
                   processing flow, via the plurality of routing
                   functional blocks, to ef feet routing of packets
                   received at the cluster router employing one of a
                   single router cluster node and a group of router
                   cluster nodes;
             c.    an entry-and-routing processing packet processing
                   flow specification;
             d.    a transit packet processing flow specification; and
             e.    an exit packet processing packet processing flow
                   specification,

      the packet processing flow specifications enabling a received
      packet to undergo entry and routing processing at an entry
      router cluster node, optionally transit via at least one
      intermediary router cluster node, and undergo exit processing
      at an exit router cluster node.

No such teaching or equivalent thereof is found in Syvanne.

       The rejection of claims 5, 6, 11 and 21 under 35 U.S.C. 103(a)

as being unpatentable over Syvanne further in view of Wirth et al

(US   7.170,895)    (hereinafter    Wirth)       is    respectfully    traversed.

Syvanne has been shown to not be anticipatory of the independent

claims, and it follows that dependent claims in the application are

patentable for the reason given above; and hence the combination of

Syvanne and Wirth does not teach the invention defined by claims 5,

6, 11 and 21.




                                Page 70 of 154
       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 72 of 155



Serial No. 10/712,104 . . . . . . . . . . . . . . . . . . Page 17



        The rejection of claims 8 and 9 under 35 U.S.C.                                        103(a)      as

being unpatentable over Syvanne and further in view of Dinker et al

(US 7,239,605)           (hereinafter Dinker) is respectfully traversed.                                   As

shown      above,       Syvanne       does      not     disclose,         teach or         suggest        the

invention defined in parent claim 1; and hence does not teach or

suggest the invention defined in dependent claims 8 and 9.

        The rejection of claims 10 and 22-24 under 35 U.S.C. 103(a) as

being unpatentable over Syvanne and further in view of Colrain et

al (US 7,069,317)             (hereinafter Colrain) is respectfully traversed.

As shown above,             Syvanne does not disclose,                      teach or suggest the

subject matter of independent claims 1 and 17; and hence does not

teach or suggest the combination proposed by the Examiner.

        In view of the above, further and favorable reconsideration is

respectfully requested.



                                          Respectfully submitted,


                                                 ~~
                                          Jim Zegeer, Reg. No. 18,957
                                          Attorney for Applicants


Suite 108
801 North Pitt Street
Alexandria, VA 22314
Telephone: 703-684-8333

Date:        January 2, 2008
In the event this paper is deemed not timely filed, the applicant hereby petitions for an appropriate extension
of time. The fee for this extension may be charged to Deposit Account No. 26-0090 along with any other
additional fees which may be required with respect to this paper.




                                             Page 71 of 154
                   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 73 of 155
                                                                                                                          Attorney Ref:
                              IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

            .e
           application of
~~~--· ler Rabinovitch                               Examiner Melvin H. Pollack
     Serial No. 10/712,104                           Group Art Unit 2145
     Filed: November 14, 2003
     For:    Software Configurable Cluster-Based Router
              Using Heterogeneous Nodes as Cluster Nodes


                                        PETITION FOR EXTENSION OF RESPONSE PERIOD
                                                   UNDER 37 C.F.R.1.136(a)

        Mail Stop FEE
        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450

        Sir:

                    Transmitted herewith is a response to the outstanding Office Action.
                    This is a request under the provisions of 37 C.F.R. §1.136(a) to extend the period for filing a reply in
        the above-identified application.
                    The request extension and fee are as follows:
                                                                                            Small
                                                                                            Entity
                                                                        Fee                  Fee

        □      One month (37 C.F.R. l.17(a)(l))                        $ 120                $ 60                 $_
        181    Two months (37 C.F.R. 1.17(a)(2))                       $ 460                $ 230                $ 460
        □      Three months (37 C.F.R. 1. l 7(a)(3))                   $1050                $ 525                $_

        □           Applicant claims small entity status. See 37 C.F.R. §1.27.

        181         A check in the amount of the fee is enclosed.

        llll        The Director is hereby authorized to charge any additional fees which may be required, or credit any
                    overpayment, to Deposit Account No. 26-0090.

                                                                       Respectfully submitted,


                                                                       ~ ~ e g . No. 18,957
                                                                       Attorney for Applicant

        Suite 108                                                                               01/03/2008 MAHMED1 00000002 10712104
        801 North Pitt Street
        Alexandria, VA 22314
                                                                                                01 FC:1252                       460.00 OP
        Telephone: 703-684-8333

        Date:       January 2 2008

        In the event this paper is deemed not timely filed, the applicant hereby petitions for an appropriate extension of time. The fee for this
        extension may be charged to Deposit Account No. 26--0090 along with any other additional fees which may be required with respect to this
        paper.




                                                                Page 72 of 154
                        Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 74 of 155
                                                                                                                                                      PTO/SB/06 (07-06)
                                                                                                                   Approved for use through 1/31/2007. 0MB 0651-0032
                                                                                             U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
             Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid 0MB control number.

    PATENT APPLICATION FEE DETERMINATION RECORD                                                      Application or Docket Number    Filing Date
                                    Substitute for Form PTO-875                                               10/712,104            11/14/2003          □   To be Mailed


                            APPLICATION AS FILED - PART I                                                                                          OTHER THAN
                                                  (Column 1)                     (Column 2)              SMALL ENTITY       0       OR             SMALL ENTITY

                     FOR                         NUMBER FILED                 NUMBER EXTRA              RATE($)        FEE($)            RATE($)            FEE($)

 0    BASIC FEE                                      N/A                            N/A                   N/A                               N/A
      (37 CFR 1.16(a), (b), or (c))

 □    SEARCH FEE
      (37 CFR 1.16(k), (i), or (m))
                                                     N/A                            N/A                   N/A                               N/A

 □    EXAMINATION FEE
      (37 CFR 1.16(0), (p), or (q))
                                                     N/A                            N/A                   N/A                               N/A

 TOTAL CLAIMS
                                                        minus 20 =        *                             X $      =                  OR   X $        =
 (37 CFR 1.16(i))
 INDEPENDENT CLAIMS
                                                           minus 3   =    *                             X $      =                       X $        =
 (37 CFR 1.16(h))
                                           If the specification and drawings exceed 100
                                           sheets of paper, the application size fee due
 □APPLICATION SIZE FEE                     is $250 ($125 for small entity) for each
     (37 CFR 1.16(s))
                                           additional 50 sheets or fraction thereof. See
                                           35 U.S.C. 41 (a)(1)(G) and 37 CFR 1.16(s).

 □    MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR 1.16U))

 * If the difference in column 1 is less than zero, enter "0" in column 2.                               TOTAL                            TOTAL

                        APPLICATION AS AMENDED- PART II
                                                                                                                                               OTHER THAN
                                    (Column 1)                      (Column 2)          (Column 3)            SMALL ENTITY          OR             SMALL ENTITY
                                CLAIMS                         HIGHEST
                                REMAINING                      NUMBER                   PRESENT                      ADDITIONAL                         ADDITIONAL
I-     01/02/2008               AFTER                          PREVIOUSLY                EXTRA
                                                                                                        RATE($)
                                                                                                                     FEE($)
                                                                                                                                         RATE($)
                                                                                                                                                          FEE($)
z                               AMENDMENT                      PAID FOR
w      Total      (37 CFR
~      1.16(i))                 • 34                Minus      **    36             =   0               X $      =                  OR   X $50=                0
0      Independent
z                               *   3               Minus      ***3                 =   0               X $      =                  OR   X $210=               0
w      137 CFR 1.16/h\\

~
<(
       D Application Size Fee (37 CFR 1.16(s))
       □      FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                       OR

                                                                                                        TOTAL                            TOTAL
                                                                                                        ADD'L                       OR   ADD'L                 0
                                                                                                        FEE                              FEE
                                    (Column 1)                      (Column 2)          (Column 3)
                                  CLAIMS                        HIGHEST
                                 REMAINING                       NUMBER                 PRESENT                      ADDITIONAL                         ADDITIONAL
                                                                                                        RATE($)                          RATE($)
                                   AFTER                       PREVIOUSLY                EXTRA                       FEE($)                               FEE($)
                                AMENDMENT                       PAID FOR
I-
z      Total      (37 CFR
                                *                   Minus      **                   =                   X $      =                  OR   X $        =
w      1.16(i\\

~      Independent                                  Minus                                               X $      =                  OR   X $        =
                                *                              ***                  =
0      (37 CFR 1.16(hll

z      D Application Size Fee (37 CFR 1.16(s))
w
~
<(     □      FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                       OR

                                                                                                        TOTAL                            TOTAL
                                                                                                        ADD'L                       OR   ADD'L
                                                                                                        FEE                              FEE
 * If the entry in    column 1 is less than the entry in column 2, write "0" in column 3.
                                                                                                        Legal Instrument Examiner:
 ** If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
                                                                                                         Brenda Harrison
 *** If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
 The "Highest Number Previously Paid For" (Total or Independent) is the highest number found in the appropriate box in column 1.
This collection of information Is required by 37 CFR 1.16. The information Is required to obtain or retain a benefit by the public which Is to file (and by the USPTO to
process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering,
preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you
require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S.
Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                            If you need assistance in completing the form, ca/11-800-PTO-9199 and select option 2.




                                                                                 Page 73 of 154
                   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 75 of 155
                UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                   P.O. Box 1450
                                                                                   Alexandria, Virginia 22313~1450
                                                                                   www.uspto.gov




   APPUCA TION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.             CONFIRMATION NO.

      10/712,104                11/14/2003               Peter Rabinovitch         3465-Z                            8217

                        7590             08/01/2007
                                                                                                  EXAMINER
      Law Office of Jim Zegeer
      Suite 108                                                                             POLLACK, MEL VIN H

      80 l North Pitt Street
                                                                                  ART UNIT                      PAPER NUMBER
      Alexandria, VA 22314
                                                                                     2145



                                                                                  MAIL DATE                     DELIVERY MODE

                                                                                  08/01/2007                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                       Page 74 of 154
                           Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 76 of 155
                                                                                       Application No.                               Applicant(s)

                                                                                        10/712,104                                    RABINOVITCH, PETER
                        Office Action Summary                                          Examiner                                      Art Unit

                                                                                       Melvin H. Pollack                              2145
                    -- The MAILING DA TE of this communication ·appears on the cover sheet with the correspondence address --
  Period for Reply
           A SHORTEN.ED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE~ MONTH(S) OR THIRTY (30) DAYS,
           WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
           - Extensions of time may be available under the provisions of 37 CFR 1. 136(a}. In no event. however, may a reply be timely filed
             after SIX (6) MONTHS from the mailing date of this communication.
           - If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           - Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
             Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
             earned patent term adjustment. See 37 CFR 1. 704(b).

  Status

           1)[8] Responsive to communication(s) filed on 14 November 2003.
       2a)O This action is FINAL.                                     2b)[8] This action is non-final.
           3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                    closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11,453 O.G. 213.

  Disposition of Claims

           4)[8] Claim(s) 1-36 is/are pending in the application.
                    4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
           5)0 Claim(s) _ _ is/are allowed.
           6)[8] Claim(s) 1-36 is/are rejected.
           7)0 Claim(s)' _ _ is/are objected to.
           8)0 Claim(s) _ _ are subject to restriction and/or election requirement.
                                                        '                          '


  Application Papers
           9)[8] The specification is objected to by the Examiner.
        10)[8] The drawing(s) filed on 14 November 2003 is/are: a)l:8] accepted or b)O objected to by the Examiner.
                    Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                    Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
        11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PTO-152.

  Priority under 35 U.S.C. § 119

        12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
                 a)O All     b)O Some * c)O None of:
                    1.0 Certified copies of the priority documents have been received.
                    2.0 Certified copies of the priority documents have been received in Application No. _ _.
                    3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                            application from the International Bureau (PCT Rule 17 .2(a)).
                 *Seethe attached detailed Office action for a list of the certified copies not received.




  Attachment(s)
  1)   [8J     Notice of References Cited (PTO-892)                                                  4)   0     Interview Summary (PT0-413)
  2)   0       Notice of Draftsperson's Patent Drawing Review (PTO-948)                                         Paper No(s)/Mail Date. _ _ .
  3)   [8J     Information Disclosure Statement(s) (PTO/SB/08)                                       5)   0     Notice of Informal Patent Application
               Paper No(s)/Mail Date 315104.                                                         6)   [8J   Other: see attached office action.
U.S. Patent and Trademark Office
PTOL-326 (Rev. 08-06)
                                                                              Page 75 of 154
                                                                          Office Action Summary                                  Part of Paper No./Mail Date 20070725
       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 77 of 155


Application/Control Number: 10/712,104                                                                                Page2
Art Unit: 2145

                                               DETAILED ACTION

                                                     Specification

1.      Applicant is reminded of the proper language and format for an abstract of the disclosure.

        The abstract should be in narrative form and generally limited to a single paragraph on a
separate sheet within the range of 50 to 150 words. It is important thatthe abstract not exceed
150 words in length since the space provided for the abstract on the computer tape used by the
printer is limited. The form and legal phraseology often used in patent claims, such as "means"
and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist
readers in deciding whether there is a need for consulting the full patent text for details. .

         The language should be clear and concise and should not repeat information given in the
title. It should avoid using phrases which can be implied, such as, "The disclosure concerns,"
"The disclosure defined by this invention," "The disclosure describes," etc:

2.      The abstract of the disclosure is objected to because it is too long. Correction-is required.

See MPEP § 608.0l(b).

                                        Claim Rejections - 35 USC§ 102

3.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the

basis for the rejections under this section made in this Office action:

        A person shall be entitled to a patent unless -

       (e) the invention was described in ( 1) an application for patent, published under section l 22(b), by another filed
       in the United States before the invention by the applicant for patent or (2) a patent granted on an application for
       patent by another filed in the United States before the invention by the applicant for patent, except that an
       international application filed under the treaty defined in section 351 (a) shall have the effects for purposes of this
       subsection of an application filed in the United States only if the international application designated the United
       States and was published under Article 21 (2) of such treaty in the English language.

4.      Claims 1-4, 7, 12-20, and 25-36 are rejected under 35 U.S.C. 102(e) as being anticipated

by Syvanne (7,146,421).

5.     Syvanne teaches a method and system (abstract) of providing a collection of nodes to

perform routing ( col. 1, line 1 - col. 7, line 50) via a variety of connections and configurations

(col. 16, line 20 - col. 18, line 5), wherein packets are distributed based on a tag within a packet




                                                   Page 76 of 154
         Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 78 of 155


Application/Control Number: 10/712,104                                                                                Page 3
Art Unit: 2145

header (col. 7, lines 45-65; col. 11, lines 15-55) to create load balancing (col. 8, lines 1-20). In

particular, functional blocks are routed based on tags (col. 8, lines 20-55), with backups

produced for resiliency to failure (col. 8, lines 55-60), and thus producing a routing capacity of

type O(N) (col. 9, lines 3-65).

                                         Claim Rejections-35 USC§ 103

6.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

obviousness rejections set forth in this Office action:

         (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in
         section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are
         such that the subject matter as a whole would have been obvious at the time the invention was made to a person
         having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the
         manner in which the invention was made.

7.       Claims 5, 6, 11, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over

Syvanne as applied to claim.I and 17 above, and further in view of Wirth etal. (7,170,895).

8.       Syvanne does not expressly disclose a toroidal, 3-dimensional, bus topology. Wirth

teaches a method and system (abstract) of network switching nodes (col. 1, line 1 - col. 6, line

45; col. 16, line 55 - col. 17, line 20) that teaches this limitation (col. 6, line 45 - col. 9, line 40,

esp. col. 7, lines 10-30). At the time the invention was made, one of ordinary skill in the art

would have combined the inventions in order to provide further fault tolerance (col. 1, lines 50-

60) ..



9.       Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Syvanne as

applied to claim 1 above, and further in view ofDinker et al. (7,239,605).

10.      Syvanne does not expressly disclose the usage of manager backup nodes, although it does

disclose a backup node system (see above). Dinker teaches a method and system (abstract) of



                                                    Page 77 of 154
        Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 79 of 155


Application/Control Number: 10/712, 104                                                        Page4
Art Unit: 2145

providing to a cluster node topology a backup process (col. l, line I - col. 4, line 50; col. 12, line

60- col. 13, line 5) in which the limitations are disclosed (col. 4, line 50 - col. 8, line 20). At

the time the invention was made, one of ordinary skill in the art would have added Dinker in

order to ensure self-healing in times of high demand (col. 1, lines 35 - 60).



11.     Claims 10 and 22-24 are rejected_ under 35 U.S.C. 103(a) as being unpatentable over

Syvanne as applied to claims land 17 above, and further in view of Colrain et al. (7,069,317).

12.     Syvanne does not expressly disclose configuring and reporting out of band. Colrain

teaches a method and system (abstract) of node management (col. 1, line 1 -col. 4, line 30; col.

12, lines 63 - 67) wherein changes and notifications are made out of band (col. 4, line 30- col. 5,

line 5). At the time the invention was made, one of ordinary skill in the art would have

combined the inventions in order to better handle system failures (col. 2, lines 15-25).

                                             Conclusion

13.     The prior art made of record and not relied upon is considered pertinent to applicant's

disclosure. They regard further teachings on router cluster nodes, failure resiliency, and load

balancing.

        Any inquiry concerning this communication or earlier communications from the

examiner should be directed to Melvin H. Pollack whose telephone number is (571) 272-3887.

The examiner can normally be reached on 8:00-4:30 M-F.

        If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Jason Cardone can be reached on (571) 272-3933. The fax phone number"for the

organization where this application or proceeding is assigned is 571-273-8300.




                                           Page 78 of 154
       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 80 of 155


Application/Control Number: 10/712, 104                                                     Page5
Art Unit: 2145

       Information regarding the status of an application may be obtained from the Patent

Application Information Retrieval (PAIR) system. Status information for published applications

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished

applications is available through Private PAIR only. For more information about the PAIR

system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR·

system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would

like assistance from a USPTO Customer Service Representative or access to the automated

information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                          Melvin H Pollack
                                                          Examiner
                                                          Art Unit 2145

MHP
26 July 2007




                                        Page 79 of 154
                            Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 81 of 155
                                                                                                                                     r
                                      •• r                                                                             'f- •   SH~E1' ...1. OF ..1..
       FORM PT0-1449             U.S. Department of Commerce                 ATTY. DOCKET NO.             SERIAL NO.
       (,,IFIED)                 Patent and Trademark Office                 3465-Z -
          ,I
                                                                                                                    1on12,104
                            INFORMATION DISCLOSURE
                            STATEMENT BY APPLICANT                           APPLICANT
          -
     0 ,Pc ....
                                                                                                Peter Rabinovitch
                       ~        (Use several sheets if necessary)
                       ~                                                     FILING DATE
                                                                                 November 14, 2003
                                                                                                          GROUP
                                                                                                                       1058
j    LUO ft C. "IOOl       •.

                       l
~-                     ~J
    ~r,uot~~q; OTHER DOCUMENTS (Including Author, Title, Date, Pertinent Pages, Etc.)
      /MHP/            1.        Kohler et al, "The Click Modular Router", Laboratory for Computer Science, Massachusetts
                                 Institute of Technology, Date: 2000, pages 1-34.

                       2.        Kohler, "The Click Modular Router'', Submitted to the Department of Electrical Engineering and
                                 Computer Science in partial fulfillment of the requirements for the degree of Doctor of
                                 Philosophy at ~he Massachusetts Institute of Technology, February 2001 (pages 1-127).

                       3.        Cecchet, SclFS TECHNICAL & PRACTICAL GUIDE, Release 26, INRIA Rhone-Alpes SIRAC
                                 Laboratory (Pages 1-73), http://sci-serv.lnrialpes.fr
                       4.        Cecchet, "What Is SclFS?", SciFS: A Distributed Shared Virtual Memory for SCI Cluster",
                                 http://scl-serv.inrlalpes.fr/Sci0S/whatis scios.html (2 sheets).
                       5.        Gilbert et al, "Scalable Routing Through Clllsters", Department of Computer Science, Duke
                                 University, Durham, N~C., Published on the Internet at http://www.cs.duke.edu/-marty/cbr/
                                 (5 sheets), 1999-12-15

                       6.        Appenzeller et al, "Can Google Route?", 02/2002 (21 sheets)
                       7.        Chen et al, "flexible Control of Parallelism in a Multiprocessor PC Router", published in the
         /MHP/                   Proceedings of the USENIX 2001 Annual Technical Conference, June 2001 {pages 1-14).




       EXAMINER                  /Melvin Pollack/                   DATE CONSIDERED
                                                                                           07/19/2007
       EXAMINER: Initial If citation is considered, draw line through citation If not in conformance and not
       considered. Include copy of this form with next communication to applicant.




                                                                       Page 80 of 154
                            Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 82 of 155
                                                                                      Application/Control No.             Applicant(s)/Patent Under
                                                                                                                          Reexamination
                                                                                      10ll12,104                          RABINOVITCH, PETER
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                                                                             Page 1 of2
                                                                                      Melvin H. Pollack                   2145
                                                                           U.S. PATENT DOCUMENTS
                           Document Number                   Date
  *               Country Code-Number-Kind Code          MM-YYYY                                      Name                                   Classification

  *      A      US-7,146,421                            12-2006           Syvanne, Tuomo                                                       709/226

  *      B      US-7,170,895                            01-2007           Wirth et al.                                                         370/400

  *      C      US-7,239,605                            07-2007           Dinker et al.                                                        370/216

  *      D      US-7,069,317                            06-2006           Colrain et al.                                                       709/224

  *      E      US-7,103,664                            09-2006           Novaes etal.                                                         709/226

  *      F      US-7,003,574                            02-2006           Bahl, Pradeep                                                        709/228

  *      G      US-7,120,681                            10-2006           Frelechoux et al.                                                    709/221

  *      H      US-7,117,242                            10-2006           Cherkasova et al.                                                    709/203

  *       I     US-6,954,784                            10-2005           Aiken etal.                                                          709/220

  *      J      US-7,231.461                            06-2007           Laschkewitsch et al.                                                 709/248

  *      K      US-7,058,846                            06-2006           Kelkaret al.                                                           714/4

  *      L      US-7,146.432                            12-2006           Antes et al.                                                         709/239

  *      M      US-7,165,120                            01-2007           Giles et al.                                                         709/249
                                                                       FOREIGN PATENT DOCUMENTS
                           Document Number                 Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country·                      Name                         Classification

         N
         0
         p

         Q
         R
         s
         T
                                                                           NON-PATENT DOCUMENTS
  *.                                            Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


         u



         V            ,,


         w



         X


*A copy of this reference 1s not being furnished with this Office action. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.
U.S. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                  Notice of References Cited                       Part of Paper No. 20070725
                                                                              Page 81 of 154
                           Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 83 of 155
                                                                                    Application/Control No.              Applicant(s)/Patent Under
                                                                                                                         Reexamination
                                                                                     10/712,104                          RABINOVITCH, PETER
                  Notice· of References Cited                                                                            Art Unit
                                                                                     Examiner
                                                                                                                                            Page2of2
                                                                                     Melvin H. Pollack                   2145
                                                                          U.S. PATENT DOCUMENTS
                        Document Number                     Date
 *               Country Code-Number-Kind Code          MM-YYYY                                     Name                                     Classification

 *       A      US-6,986,076                           01-2006           Smith et al.                                                           714/4

 *       B      US-7,130,266                            10-2006          Virtanen et al.                                                       370/230

 *      C       US-7,139,925                            11-2006          Dinkeret al.                                                           714/4

 *       D      US-7,043,562                           05-2006           Dally et al.                                                          709/238

 *       E      US-7,139,819                            11-2006          Luo etal.                                                             709/223

 *       F      US-2005/0018665                        01-2005           Jordan et al.                                                         370/388

 *      G       1,JS-2005/0097206                      05-2005           Rabinovitch et al.                                                    709/224
         H      US-
         I      US-
         J      US-
         K      US-
         L      US-
         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                   Date
 *               Country Code-Number-Kind Code          MM-YYYY                  Country                       Name                          Classification

         N
        0
         p

        a
         R
         s
         T
                                                                          NON-PATENT DOCUMENTS

 *                                             Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


         u



         V




        w


         X


•A copy of this reference 1s not bemg furnished with this Office action. (See MPEP § 707.05(a).)
Oates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PTO-892 (Rev. 01-2001)                                                 Notice of References Cited                          Part of Paper No, 20070725

                                                                             Page 82 of 154
                           Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 84 of 155
                                                                           Application/Control No.                 Applicant(s)/Patent under .
                            Index of Claims                                                                        Reexamination

                                                                           10ll12,104                              RABINOVITCH, PETER

                   111 111          Ill II I   111   II I                  Examiner

                                                                           Melvin H. Pollack
                                                                                                                   Art Unit

                                                                                                                   2145

                                                       (Through numeral)
                           ✓      Rejected       -         Cancelled                 N
                                                                                         Non-Elected           A      Appeal


                           =      Allowed        +           Restricted              I   Interference          0     Objected


             Claim                     Date                  Claim            Date                  Claim                 Date
                   iii     ,.._                                   iii                                    iii
            iii    .5> ~
                    C:                                      iii    C:                              iii    C:
             C:                                              C:   "5>                               C    "5>
            iI     ·c: ,.._
                       £:!                                  iI    ·c                               iI    ·c:
                   0                                              0                                      0
                    n      ✓                                      51                                     101
                   7                                              52                                     102
                    3                                             53                                     103
                    4                                             54                                     104
                    5                                             55                                     105
                    6                                             56                                     106
                    7                                             57                                     107
                    8                                             58                                     108
                    9                                             59                                     109
                   10                                             60                                     110
                   11                                             61                                     111
                   12                                             62                                     112
                   13                                             63                                     113
                   14                                             64                                     114
                   15                                             65                                     115
                  1B                                              66                                     116
                  17                                              67                                     117
                   Hr                                             68                                     118
                   19                                             69                                     119
                   20                                             70                                     120
                   21                                             71                                     121
                   22                                             72                                     122
                   23                                             73                                     123
                   24                                             74                                     124
                  -2.5                                            75                                     125
                   26)                                            76                                     126
                   27                                             77                                     127
                   28                                             78                                     128
                   29                                             79                                     129
                   30                                             80                                     130
                   31                                             81                                     131
                   32                                             82                                     132
                   33~                                            83                                     133
                   34                                             84                                     134
                   35                                             85                                     135
                   36       ✓                                     86                                     136
                   .::,1                                          87                                     137
                  38                                              88                                     138
                  39                                              89                                     139
                  40                                              90                                     140
                  41                                              91                                     141
                  42                                              92                                     142
                  43                                              93                                     143
                  44                                              94                                     144
                  45                                              95                                     145
                  46                                              96                                     146
                  47                                              97                                     147
                  48                                              98                                     148
                  49                                              99                                     149
                  50                                              100                                    150

U.S. Patent and Trademark Office                                                                                          Part of Paper No. 20070725


                                                                        Page 83 of 154
                     Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 85 of 155
                                                             Application/Control No.          Applicant(s)/Patent under
                       Search Notes                                                           Reexamination



                  111 U 11111      U11111                    10/712, 104
                                                             Examiner

                                                             Melvin H. Pollack
                                                                                              RABINOVITCH, PETER
                                                                                              Art Unit

                                                                                              2145



                                                                                   SEARCH NOTES
                         SEARCHED
                                                                           (INCLUDING SEARCH STRATEGY)
          Class       Subclass       Date      Examiner                                                   DATE        EXMR


                     221,232-
           709       235, 238-     7/26/2007    MHP
                     241,246                                       EAST - Search Notes Addendum          7/26/2007     MHP

                      252,253

           370        216-220

                      229,230

                       230.1

                      237,238

                      240,244

                      257,389

           713        1, 2,100

           714           4




                 INTERFERENCE SEARCHED

          Class       Subclass       Date      Examiner




U.S. Patent and Trademark Office                                                                         Part of Paper No. 20070725


                                                          Page 84 of 154
             Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 86 of 155


                                            EAST Search History
 Ref           Hits   Search Query                             DBs           Default    Plurals   Time Stamp
 #                                                                           Operator
 S1             16    rabinovitch.in. near2 peter.in.          US-PGPUB;     OR         ON        2007/07/25 13:01
                                                               USPAT;
                                                               USOCR;
                                                               FPRS;
                                                               EPO; JPO;
                                                               DERWENT;
                                                               IBM_TDB
 S2              4    S1 and @ad<="20031114"                   US-PGPUB;     OR         ON        2007/07/25 13:04
                                                               USPAT;
                                                               USOCR;
                                                               FPRS;
                                                               EPO; JPO;
                                                               DERWENT;
                                                               IBM_TDB
 S3         29269     alcatel.as.                               US-PGPUB;    OR         ON        2007/07/25 13:04
                                                                USPAT;
                                                              . USOCR;
                                                                FPRS;
                                                                EPO; JPO;·
                                                                DERWENT;
                                                               IBM_TDB
 S4         24518     S3 and @ad<="20031114"                   US-PGPUB;     OR         ON        2007/07/25 13:07
                                                               USPAT;
                                                               USOCR;
                                                               FPRS;
                                                               EPO; JPO;
                                                               DERWENT;
                                                               IBM_TDB
 S5          2837     S4 and rout$4                            US-PGPUB;     OR         ON        2007/07/25 13:07
                                                               USPAT;
                                                               USOCR;
                                                               FPRS;
                                                               EPO; JPO;
                                                               DERWENT;
                                                               IBM_TDB
 S6           1079    S5 and configur$6                       ·us-PGPUB;     OR         ON        2007/07/25 13:08
                                                               USPAT;
                                                               USOCR;
                                                               FPRS;
                                                               EPO; JPO;
                                                               DERWENT;
                                                               IBM_TDB
 S7             37    S6 and cluster                           US-PGPUB;     OR         ON        2007/07/25 13:08
                                                               USPAT;
                                                               USOCR;
                                                               FPRS;
                                                               EPO; JPO;
                                                               DERWENT;
                                                               IBM_TDB

7/26/07 2:21:13 PM                                                                                             Page 1
                                                  Page 85 of 154
C: \Documents and Settings\mpollack\My Documents\EAST\workspaces\10712104. wsp
             Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 87 of 155


                                          EAST Search History
 S8         20892   (709/221 or 709/232 or 709/233 or.       US-PGPUB;. OR        ON   2007/07/25 13:21
                    709/234 or 709/235 or 709/238 or         USPAT;
                    709/239 or 709/240 or 709/241 or         USOCR;
                    709/246 or 709/252 or 709/253 or         FPRS;
                    370/216 or 370/217 or 370/218 or         EPO; JPO;
                    370/219 or 370/220 or 370/229 or         DERWENT;
                    370/230 or 370/230.1 or 370/237 or       IBM_TDB
                    370/238 or 370/240 or 370/244 or
                    370/257 or 370/389 or 713/1 or 713/2
                    or 713/100 or 714/4).ccls. and
                    @ad<="20031114"
 S9          1819   cluster adj node                         US-PGPUB;    OR      ON   2007/07/25 13:22
                                                             USPAT;
                                                             USOCR;
                                                             FPRS;
                                                             EPO; JPO;
                                                             DERWENT;
                                                             IBM_TDB
 S10          209    S8 and S9                               US-PG PUB;    OR ·   ON   2007/07/25 14:43
                                                             USPAT;
                                                             USOCR;
                                                             FPRS;
                                                             EPO; JPO;
                                                             DERWENT;
                                                             IBM_TDB
 S11         1145   topology near2 (toroid$4 or              US-PG PUB;    OR     ON   2007/07/25 14:44
                    dimension$4 or 3D or "3-D")              USPAT;
                                                             USOCR;
                                                             FPRS;
                                                             EPO; JPO;
                                                             DERWENT;
                                                             IBM_TDB
 S12          466    S11 and (router or routing or route)    US-PG PUB;    OR     ON   2007/07/25 14:45
                                                             USPAT;
                                                             USOCR;
                                                             FPRS;
                                                             EPO; JPO;
                                                             DERWENT;
                                                             IBM_TDB
 S13          737    S11 and (configur$6)                    US-PGPUB;     OR     ON   2007/07/25 14:45
                                                             USPAT;
                                                             USOCR;
                                                             FPRS;
                                                             EPO; JPO;
                                                             DERWENT;
                                                             IBM_TDB




7/26/07 2:21:13 PM                                                                                Page 2
                                                 Page 86 of 154
C:\Documents and Settings\mpollack\My Documents\EAST\workspaces\10712104.wsp
             Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 88 of 155


                                         EAST Search History
 514          368    512 and 513                             U5-PGPUB;     OR   ON   2007/07/25 14:45
                                                             U5PAT;
                                                             U5OCR;
                                                             FPR5;
                                                             EPO; JPO;
                                                             DERWENT;
                                                             IBM_TDB
 515          297    514 and @ad<="20031114"                 U5-PGPUB;     OR   ON   2007/07/25 14:46
                                                             U5PAT;
                                                             U5OCR;
                                                             FPR5;
                                                             EPO; JPO;·
                                                             DERWENT;
                                                             IBM_TDB




7/26/07 2:21:13 PM                                                                              Page3
                                                 Page 87 of 154
C:\Documents and Settings\mpollack\My Documents\EAST\workspaces\10712104.wsp
       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Atty.
              a~,N

In re application of
Peter Rabinovitch
                     THE    UNITED      STATES PATENT AND
                                                            Page

                                                                '  89 of 155
                                                                 Docket No.: 3465-Z _
                                                                        TRADEMARK OFFICE                     ,-:.,   41 •




Serial No. 10/712,104                           Group Art Unit 1058               't-,
Filed: November 14, 2003                                            -o MANO S20,                         i
For:    Software Configurable Cluster-Based Router                  ~~ ,        ~ !:.I!4J
         Using Heterogeneous Nodes as Cluster Nodes                  '~.I'       ~~
                                                                                ff/ tit.       'J<~f;j
                              INFORMATION DISCLOSURE STATEME                               EC!!~

Assistant Commissioner for Patents
Washington, D.C. 20231

Sir:

        This Infonnation Disclosure Statement is submitted:

        [X]      under 37 CFR l.97(b), or
                 (Within three months of filing national application; or date of entry of international application;
                 or before mailing date of first Office action on the merits; whichever occurs last.)

        []       under 37 CFR l.97(c) together with either a:
                 [)      Certification under 37 CFR l.97(e), or
                 []      a $180.00 fee under 37 CFR l.17(p), or
                         (After the CFR l .97(b) time period, but before final action or notice of allowance,
                         whichever occurs first.)

        []       under 37 CFR l.97(d) together with either a:
                 []      Certification under 37 CFR l.97(e), and
                 []      a petition under 37 CFR l.97(d)(2)(ii), and
                 [)      a $130.00 petition fee set forth in 37 CFR § 117(i)(l).
                         (Filed after final action or notice of allowance, whichever occurs first, but before
                         payment of the issue fee.)

         Applicant(s) submits herewith Form PTO 1449-Information Disclosure Citation together with copies
of patents, publications or other infonnation of which applicant(s) is aware, which applicant(s) believe(s) may
be material to the examination of this application and for which there may be a duty to disclose in accordance
with 37 CFR 1.56.

        The relevance of the attached references is that this is the closest art of which applicant(s) is aware.

         Applicant(s) submits that the above references taken alone or in combination neither anticipate nor
render obvious the present invention. Consideration of the foregoing in relation to this application is respectfully
requested.


                                                                       Respectfully submitted,


                                                                       ! C s e ~ N o . 18,957
                                                                       Attorney for Applicant(s)
Attachments:
 Form PTO-1449 and cited references

Suite 10~                                                     In the event this paper is deemed not timely filed,
801 North Pitt Street                                         the applicant hereby petitions for an appropriate
Alexandria, VA 22314                                          extension of time. The fee for this extension may
Telephone: 703-684-8333                                       be charged to Deposit Account No. 26-0090 along
Date: March 5, 2004                                           with any other additional fees which may be
                                                              required with respect to this paper.
                                              Page 88 of 154
                                    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 90 of 155
                                                                                                                                        ~

                                                                                                                            'f-.   SH~'ii,· 1 OF ..L

         FORM PT0-1449                U.S. Department of Commerce                 ATTY. DOCKET NO.             SERIAL NO.
         (~IFll:D)                    Patent and Trademark Office                 3465-Z
                                                                                                                         10/712, 104
                                   INFORMATION DISCLOSURE
                                   STATEMENT BY APPLICANT                         APPLICANT
           -                                                                                         Peter Rabinovitch
         0\P,S-           ..,~       (Use several sheets if necessary)
                               i                                                  FILING DATE
                                                                                      November 14, 2003
                                                                                                               GROUP
                                                                                                                            1058
     ~JO   ff   Ii, 'llllil,
I



    ~-                          ~
                               ~]
    ~l'RAOl:'°THER DOCUMENTS (Including Author, Title, Date, Pertinent Pages, !Etc.)
                               1.     Kohler et al, "The Click Modular Router'', Laboratory for Computer Science, Massachusetts
                                      Institute of Technology, Date: 2000, pages 1-34.

                               2.     Kohler, "The Click Modular Router'', Submitted to the Department of Electrical Engineering and
                                      Computer Science in partial fulfillment of the requirements for the degree of Doctor of
                                      Philosophy at the Massachusetts Institute of Technology, February 2001 (pages 1-127).

                               3.     Cecchet, SciFS TECHNICAL & PRACTICAL GUIDE, Release 26, INRIA Rhone-Alpes SIRAC
                                      Laboratory (Pages 1-73), http://sci-serv.inrialpes.fr

                               4.     Cecchet, "What is SciFS?", SciFS: A Distributed Shared Virtual Memory for SCI Cluster'',
                                      http://sci-serv.inrialpes.fr/Sci0S/whatis scios.html (2 sheets).

                               5.     Gilbert et al, "Scalable Routing Through Clusters", Department of Computer Science, Duke
                                      University, Durham, N.C., Published on the Internet at http://www.cs.duke.edu/ ~marty/cbr/
                                      (5 sheets), 1999-12-15

                               6.     Appenzeller et al, "Can Google Route?", 02/2002 (21 sheets)

                               7.     Chen et al, "Flexible Control of Parallelism in a Multiprocessor PC Router", published in the
                                      Proceedings of the USENIX 2001 Annual Technical Conference, June 2001 (pages 1-14).




         EXAMINER                                                        DATE CONSIDERED


         EXAMINER: Initial if citation is considered, draw line through citation if not in conformance and not
         considered. Include copy of this form with next communication to applicant.




                                                                           Page 89 of 154
                  Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 91 of 155
•.                                                          LAW OFFICES OF


     ~                                                    JIM ZEGEER                                                         0
     CD                                                                                                                      1--.:;i-
     CD
     c.o
                                                             SUITE 108                                                      °:o
     CX>                                               801 NORTH PITT STREET                                                en r-
                                                     ALEXANDRIA, VIRGINIA 22314                                             => C'\l
                                                                                                                               T"""
                                                                                                                        ,      f',..
                                                                                                                            f'--.
                                                    TELEPHONE (703) 684-8333
                                                                                                                            ~o
                                                                                                                            f'- T"""
                                                     FACSIMILE (703) 549-8411


                                                                                                  Atty. Docket No.: 3465-Z

                                     UTILITY PATENT APPLICATION TRANSMITTAL
                                (Only for new nonprovisional applications under 37 C.F.R. §1.53(b))


           Mail Stop PATENT APPLICATION
           Commissioner for Patents
           P.O. Box 1450
           Alexandria, VA 22313-1450

           Sir:

           Transmitted herewith for filing is the patent application or:

                   INVENTOR(S):              Peter Rabinovitch (Kanata, Ontario, Canada)

                   TITLE:            Software Configurable Cluster-Based Router Using Heterogeneous
                                     Nodes as Cluster Nodes

           I.               Specification of -1£._ pages.
                            [X]      Claims, ..lfi_ in number.
                            [X]      Abstract.
           2.               Drawings. Total Sheets: _8_
                            Oath or Declaration.
                            a.       [X]      Newly executed (original or copy)
                            b.       []       Copy from prior application (37 CFR l .63(d))
                                             (for continuation/divisional with Box 5 completed)

                                            i. [] DELETION OF INVENTOR(S)
                                                     Signed statement attached deleting inventor(s) named in the prior
                                                     application, see 37 CFR l.63(d)(2) and l.33(b).
           4.      II       Application Data Sheet. See 37 CFR 1.76.

           Sa.     u        If a CONTINUING APPLICATION, check appropriate box and supply the requisite
                            information below and in a preliminary amendment, or in an Application Data Sheet under 37
                            CFR l .76:
                                     [] Continuation [] Divisional [] Continuation-in-part (CIP):
                                    of prior application Serial No.: _ _ _ __
                                     Prior application information: Group Art Unit:        Examiner:
                            For: CONTINUATION OR DIVISIONAL APPS only: The entire disclosure of the prior
                            application, from which an oath or declaration is supplied under Box 3b, is considered a part
                            of the disclosure of the accompanying continuation or divisional application and is hereby
                            incorporated by reference. The incorporation can only be relied upon when a portion has
                            been inadvertently omitted from the submitted application part.




                                                         Page  901 of
                                                            Page   of 2154
     ...              Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 92 of 155
.,
 )




           5h.          II          The present application is a nonprovisional application based on Provisional Application Serial
                                    No. _ _ _ filed _ _ _ _ __
           6.           II          Applicant claims small entity status. (see 37 CFR 1.27)
           7.           fXI         An assignment of the invention to: Alcatel        and Recordation Form Cover Sheet with fee
                                    authorization.
           8.           II          Applicant claims the priority of corresponding application No.           filed ------'-
           9.           I.I         Preliminary Amendment
           10.          II          Information Disclosure Statement (IDS) PTO-1449
                                    U        Copies of IDS Citations.
           II.          IXI         Return Receipt Postcard (MPEP 503)
           12.          11          Other:
           13.          I.XJ        The filing fee has been calculated as shown below:


                              For                    No. Filed     Basic         No. Extra          Rate $          Calculations
                Total Claims                  36                  20         16                  $ 18.00        $ 288.00
                lnclcp. Claims                   3                3          0                   $ 86.00        $      .00
                I ] Multiple Dependent Claims                                                    $290.00        $

                                                                                  BASIC FEE                     $ 770.00
                                                 TOTAL OF ABOVE CALCULATIONS                                    $1,058.00
                IJ Reduct ion by 1/2 For Filing By Small Entity                                                 $
                                                 TOTAL FILING FEE                                               $1,058.00
                IXJ   F1.:e For Recording of Assignment ($40.00)                                                $    40.00
                              TOTAL OF FILING AND ASSIGNMENT RECORDING FEES                                     $1,098.00


           14.                      A check in the amount of $ 1,058.00 to cover the Filing Fee is enclosed. If no check is
                                    enclosed and a fee is due in connection with this communication or if the check enclosed is
                                    insufficient, the Commissioner is authorized to charge any fee or additional fee due (or credit
                                    any overpayment) in connection with this communication, or at any time during the pendency
                                    of' this application, to Deposit Account No. 26-0090.

           J5.                      Correspondence Address:
                                            Law Office of Jim Zegeer
                                            Suite 108
                                            801 North Pitt Street
                                            Alexandria, VA 22314

                                    Telephone:          703-684-8333
                                    Fax:                703-549-8411

           lo.          IXJ         Associate Power of Attorney to Jim Zegeer.


                                                                       Respectfully submitted,


                                                                       J ~ ~ - No. 18,957
                                                                       Attorney for Applicants

           Date: N(lvemher 14, 2003



                                                                  Page  912 of
                                                                     Page   of 2154
                  Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 93 of 155
•.                                                          LAW OFFICES OF


     ~                                                    JIM ZEGEER                                                         0
     CD                                                                                                                      1--.:;i-
     CD
     c.o
                                                             SUITE 108                                                      °:o
     CX>                                               801 NORTH PITT STREET                                                en r-
                                                     ALEXANDRIA, VIRGINIA 22314                                             => C'\l
                                                                                                                               T"""
                                                                                                                        ,      f',..
                                                                                                                            f'--.
                                                    TELEPHONE (703) 684-8333
                                                                                                                            ~o
                                                                                                                            f'- T"""
                                                     FACSIMILE (703) 549-8411


                                                                                                  Atty. Docket No.: 3465-Z

                                     UTILITY PATENT APPLICATION TRANSMITTAL
                                (Only for new nonprovisional applications under 37 C.F.R. §1.53(b))


           Mail Stop PATENT APPLICATION
           Commissioner for Patents
           P.O. Box 1450
           Alexandria, VA 22313-1450

           Sir:

           Transmitted herewith for filing is the patent application or:

                   INVENTOR(S):              Peter Rabinovitch (Kanata, Ontario, Canada)

                   TITLE:            Software Configurable Cluster-Based Router Using Heterogeneous
                                     Nodes as Cluster Nodes

           I.               Specification of -1£._ pages.
                            [X]      Claims, ..lfi_ in number.
                            [X]      Abstract.
           2.               Drawings. Total Sheets: _8_
                            Oath or Declaration.
                            a.       [X]      Newly executed (original or copy)
                            b.       []       Copy from prior application (37 CFR l .63(d))
                                             (for continuation/divisional with Box 5 completed)

                                            i. [] DELETION OF INVENTOR(S)
                                                     Signed statement attached deleting inventor(s) named in the prior
                                                     application, see 37 CFR l.63(d)(2) and l.33(b).
           4.      II       Application Data Sheet. See 37 CFR 1.76.

           Sa.     u        If a CONTINUING APPLICATION, check appropriate box and supply the requisite
                            information below and in a preliminary amendment, or in an Application Data Sheet under 37
                            CFR l .76:
                                     [] Continuation [] Divisional [] Continuation-in-part (CIP):
                                    of prior application Serial No.: _ _ _ __
                                     Prior application information: Group Art Unit:        Examiner:
                            For: CONTINUATION OR DIVISIONAL APPS only: The entire disclosure of the prior
                            application, from which an oath or declaration is supplied under Box 3b, is considered a part
                            of the disclosure of the accompanying continuation or divisional application and is hereby
                            incorporated by reference. The incorporation can only be relied upon when a portion has
                            been inadvertently omitted from the submitted application part.




                                                         Page  921 of
                                                            Page   of 2154
     ...              Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 94 of 155
.,
 )




           5h.          II          The present application is a nonprovisional application based on Provisional Application Serial
                                    No. _ _ _ filed _ _ _ _ __
           6.           II          Applicant claims small entity status. (see 37 CFR 1.27)
           7.           fXI         An assignment of the invention to: Alcatel        and Recordation Form Cover Sheet with fee
                                    authorization.
           8.           II          Applicant claims the priority of corresponding application No.           filed ------'-
           9.           I.I         Preliminary Amendment
           10.          II          Information Disclosure Statement (IDS) PTO-1449
                                    U        Copies of IDS Citations.
           II.          IXI         Return Receipt Postcard (MPEP 503)
           12.          11          Other:
           13.          I.XJ        The filing fee has been calculated as shown below:


                              For                    No. Filed     Basic         No. Extra          Rate $          Calculations
                Total Claims                  36                  20         16                  $ 18.00        $ 288.00
                lnclcp. Claims                   3                3          0                   $ 86.00        $      .00
                I ] Multiple Dependent Claims                                                    $290.00        $

                                                                                  BASIC FEE                     $ 770.00
                                                 TOTAL OF ABOVE CALCULATIONS                                    $1,058.00
                IJ Reduct ion by 1/2 For Filing By Small Entity                                                 $
                                                 TOTAL FILING FEE                                               $1,058.00
                IXJ   F1.:e For Recording of Assignment ($40.00)                                                $    40.00
                              TOTAL OF FILING AND ASSIGNMENT RECORDING FEES                                     $1,098.00


           14.                      A check in the amount of $ 1,058.00 to cover the Filing Fee is enclosed. If no check is
                                    enclosed and a fee is due in connection with this communication or if the check enclosed is
                                    insufficient, the Commissioner is authorized to charge any fee or additional fee due (or credit
                                    any overpayment) in connection with this communication, or at any time during the pendency
                                    of' this application, to Deposit Account No. 26-0090.

           J5.                      Correspondence Address:
                                            Law Office of Jim Zegeer
                                            Suite 108
                                            801 North Pitt Street
                                            Alexandria, VA 22314

                                    Telephone:          703-684-8333
                                    Fax:                703-549-8411

           lo.          IXJ         Associate Power of Attorney to Jim Zegeer.


                                                                       Respectfully submitted,


                                                                       J ~ ~ - No. 18,957
                                                                       Attorney for Applicants

           Date: N(lvemher 14, 2003



                                                                  Page  932 of
                                                                     Page   of 2154
       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 95 of 155




                         Software Configurable Cluster-Based Router
                         using Heterogeneous Nodes as Cluster Nodes



Field of the invention

[01]     The      invention      relates     to   routing    packets    in   packet-switched
communication networks, and in particular to methods and apparatus for
distributed routing response determination.



Background of the invention

[02]     In the field of packet-switched communications, transported content is
conveyed between source and destination communications network nodes in
accordance with a store-and-forward discipline. The content to be transported
is segmented, and each content segment is encapsulated in a packet by adding
headers and trailers.· Each packet is transmitted by the source network node
into an associated communications network over communication links
interconnecting communications network nodes.                   At each node, a packet is
received, stored (buffered) while awaiting a packet processing response, and
later forwarded over a subsequent interconnecting link towards the intended
destination network node in accordance with: a destination node specification
held in the packet header, and forwarding specifications provided via the
packet processing response.

[03]     Packet processing responses include, but are not limited to: switching,
routing,       traffic    classification,    traffic/ content   filtering,   traffic   shaping,
content/ traffic encapsulation, content encryption/ decryption, etc. packet
processing responses. A switching response in the context of a network node
processing a particular received packet, specifies that the packet is to be
forwarded via a particular output port of the subject network node. A routing
response relates to a switching response determined based on a group of


                                                  1
                                            Page 94 of 154
•          Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 96 of 155




    routing criteria.     The routing criteria may include, but are not limited to:
    communication link states, service level specifications, traffic classification,
    source/ destination     network   node   specification,   time-of-day,   congestion
    conditions, etc.

    [04]     One of the benefits of the store-and-forward discipline employed in
    conveying packets in packet-switched communication networks, stems from an
    ability of packet-switched networks to route packets around failed/ congested
    communications network infrastructure, diminishing an otherwise need for a
    redundant communication network infrastructure, to reliably transport packets
    between source and destination network nodes.

    [05]     One of the drawbacks of the store-and-forward discipline employed in
    conveying packets in packet-switched communication networks, stems from
    delays incurred in obtaining packet processing responses - probably the most
    notable being the routing response delay which is for the most part non-
    deterministic. Additional non-deterministic delays are incurred if packets are
    subject to special treatment in providing packet processing responses such as,
    but not limited to:          billing, encryption/ decryption, video processing,
    authentication, directory services, network management functions, etc.

    [06]     Single unit, dedicated, hardware implemented router communication
    network nodes have been developed and deployed with various levels of
    success.      Single unit, packet-switching communications network nodes
    implementing virtual routers have also been developed and deployed with
    various levels of success.         However content transport capacity over
    interconnecting links, known as transport bandwidth, continues to increase at
    exponential rates, as well component miniaturization has enabled the
    aggregation of large amounts of packet traffic into such dedicated single unit
    router nodes.       A lot of research and development has been, and is being,
    undertaken in respect of packet router network node design, which has lead to
    special purpose solutions typically addressing specific packet processing issues


                                             2
                                       Page 95 of 154
       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 97 of 155




and/or to support specific services via dedicated (router units) equipment.
Router development costs are incurred in designing and validating the routing
functionality, as well in designing and validating the special purpose,
dedicated, router node hardware. Typically, the more functionality is desired to
be provided by a particular router hardware implementation, the more
prohibitive the development and validation costs are.

[07]     Deploying single unit, dedicated, hardware implemented routers has
always exposed a service provider operating thereof to technology change risks
typically associated· with new services.      To some extent the single unit,
dedicated, hardware implemented routers may be upgraded with new software
and installed interface cards may be replaced with new more advanced
interface cards supporting the new services.        However, such attempts are
typically limited as the original design thereof took advantages of all and any
resources provided by . the core hardware implementation.          Therefore, the
performance thereof in respect of new services is less than satisfactory.

[08]     The single unit, dedicated, hardware implemented routers have evolved
from computer-host-type network nodes.             The relatively large expense
associated with the development and deployment of single unit, special
purpose, dedicated, hardware implemented routers has caused researchers to
reconsider computer-host-type router implementations as personal computer
equipment costs have decreased relative to the computing capability provided.
The intent is to leverage readily available personal-computer hardware, which
has also undergone separate intense development and standardization, to
provide routing functionality comparable to hardware implemented router
nodes.     Returning to computer-host-type router solutions is in some ways
considered a step back, because computer-host router implementations are
software-based router implementations lacking packet processing response time
guarantees, whereas dedicated router (equipment) nodes tend to implement the
routing functionality in hardware which provides bound packet processing
response times.


                                         3
                                  Page 96 of 154
       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 98 of 155




[09]     FIG. 1 is a generic functional block diagram showing a legacy Personal
Computer (PC) software-based router implementation. The legacy PC router
implementation 100, which executes on an operating system platform 102 such
as, but not limited to, Linux, includes software-implemented routing
functionality, such as, but not limited to: packet filtering 110, packet header
modification 112, packet queuing 114, scheduling 116, etc. The routing behavior
of the legacy PC router 100 can be re-configured by re-coding the desired router
functionality (110 - 116).    Typically legacy PC router implementations 100
execute optimized special-purpose code to effect routing.         While special-
purpose code provides some efficiencies in providing routing responses, such
solutions are not necessarily optimal under all conditions and typically lead to
proprietary implementations addressing particular service deployments. Over-
optimization leads to inflexible and expensive to maintain solutions.

[10]     Improvements towards an improved PC-based router implementation
includes the configurable Click router framework project at the Massachusetts
Institute of Technology, U.S.A., a description of which can be found at
http:/ /www.pdocs.lcs.mit.edu/ click/. Various developers have contributed to
the development of the Click router framework including: Eddie Kohler (Ph.D.
thesis student), Professor M. Frans Kaashoek and Professor Robert Morris,
Benjie Chen, and John Jannotti.

[11]     The Click router framework development started as an investigation into
possible routing response processing improvements achievable by codifying
discrete router functional blocks which, via a high level router description
language, could be combined to implement (PC-based) router functionality at
reduced router code maintenance overheads. FIG. 2 shows an exemplary prior
art Click router configuration 200 implementing an experimental Internet
Protocol (IP) router, the configuration 200 specifying discrete router functional
blocks and packet processing flows defined between the discrete router
functional blocks.



                                         4
                                  Page 97 of 154
       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 99 of 155




[12]     Various levels of success were attained, including the realization that, in
order to achieve superior packet throughput through a single off the shelf PC-
based router, running a typical operating system, a closer coupling between the
operating system, router software (Click in the MIT investigation), and the
Network Interface Cards (NIC) (physical ports) was necessary.           The typical
interrupt handling technique ubiquitously used by network interface cards to
report receiving a packet, and to announce availability to transmit a packet, was
replaced by a polling technique to eliminate "receive livelock" conditions. It
was found that using poling techniques, minimum-sized packet throughput
increased fourfold.     Minimum-sized packets are the most demanding of all
types of packets when it comes to providing a processing response, as PC
central processor resources are consumed in proportion to the number of
packets processed not in proportion to the content bandwidth conveyed. The
content bandwidth conveyed is ultimately limited by the bandwidth of the PC
bus. Statistically however, the median packet size is relatively small in a typical
use environment.

[13]     Other results of the MIT Click investigation, include the definition of
only sixteen generic discrete functional router blocks as a framework for
implementing comprehensive packet processing responses - other specific
functional router blocks being derived from the sixteen generic functional
router blocks. In providing packet processing responses, the prior art typically
concentrates on queuing disciplines and queue service disciplines. In the prior
art, each routing function (filter 110, process 112, queue 114, schedule 116)
contended for CPU time and cache. The Click investigation, however, looked
into potential improvements achievable by prioritizing packet processing flows
within a single PC-based router, and found that improvements may be
benefited from careful allocation of CPU processing resources to packet
processing flows which reduced CPU cache misses.

[14]     Further results of the MIT Click investigation, include the adaptation of
the Click router framework software code to operate on a multi-processor-


                                          5
                                   Page 98 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 100 of 155




single-PC-based platform.     The investigation continued toward prioritizing
packet processing flows seeking benefits from careful allocation of the
processing resources of all CPUs of the multiple-processor-PC platform to
packet processing flows. CPU allocation to port-related packet processing flows
seemed to provide best results by leveraging parallel processing over the
multitude of processors (a maximum of 4 CPUs per PC-based router were
employed in the investigation). However, it was found that one of the most
detrimental of overheads were cache misses whose minimization correlated
with increased packet processing throughput.

[15]   However, the sharing of a single data bus between the multiple
processors of the single-PC router implementation represented a limitation as,
during periods of high packet throughput, the multiple CPUs contend for the
single data bus. Therefore, implementing large capacity routers in accordance
with the MIT Click investigation is difficult and/ or very expensive to achieve
because a very fast PC computing platform is required. This is due to the fact
that the Click routing framework design is based on employing a single PC
platform, and hence its performance is ultimately limited by the speed of the PC
platform.

[16]   In the field of distributed computing there is a current push to achieve
network computing.      Recent developments include the Scalable Coherent
Interface (SCI) initiative which focuses on using new high bandwidth and low
latency     memory-mapped    networks    to build    high   performance cluster
computing servers. The work in progress includes SCIOS, published on the
Internet at http://sci-serv.inrialpes.fr/SciOS/ whatis_scios.html, (contributor:
Mr. Emmanuel Cecchet, France), which is an operating system module for the
Linux operating system kernel offering services for managing resources in a
cluster of Linux network nodes interconnected in an SCI network. The work in
progress also includes SCIFS, published on the Internet at http:// sci-
serv.inrialpes.fr /SciFS /whatis_scifs.html, which is a file system module for the



                                         6
                                 Page 99 of 154
       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 101 of 155
L




    Linux kernel offering services for implementing a distributed shared virtual
    memory, built on top of SCIOS, using a memory mapped file concept.

    [171     The success of distributed computing towards achieving network
    computing, including the SCIOS/SCIFS initiative, hinges on the type of
    computation necessary to solve a problem.         Network computing provides
    computation efficiencies, if the necessary work to solve the problem can be
    divided into discrete and independent work units, such that the processing of
    each work unit has a minimal to no influence on the processing of other work
    units.    A successful network computing implementation is the SETI@Home
    project where processing each work unit involves determining self correlation
    between recorded signals in a single work unit.

    [181     Investigations into distributed routing must take into account the issues
    pointed out by the Click initiative, that of packet processing flows traversing
    multiple routing functional blocks. The single PC-platform-based Click router
    framework investigation does not address network computing implementation
    issues and it is difficult to envision how, on their own, the results of the Click
    router framework investigation could be employed directly to provide
    distributed routing.

    [19]     A prior art attempt towards distributed routing was made by Martin
    Gilbert, Richard Kisley, Prachi Thakar of Duke University, U.S.A., published on
    the Internet at http:/ /www.cs.duke.edu/ ~marty / cbr /, entitled "Scalable
    Routing Through Clusters".       Gilbert et al. employed an experimental setup
    having two interconnected but otherwise independent PC-based routers.

    [20]     Further, Gilbert et al. found that, packets which cannot be received and
    sent from the same entry router node in the cluster router, must be forwarded
    from the entry router node over an intra-connection network to the exit router
    node, from where the packets are forwarded into an associated external
    communications network.



                                              7
                                      Page 100 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 102 of 155




[21]   Gilbert et al. realized that, for a cluster of PC-based routers to operate as
a "single" router, it is was necessary for the Time-To-Live (TTL) packet header
value to be decremented only once by exit nodes in the cluster. Gilbert et al.
used a packet tagging technique and packet TTL decrement suppression code to
prevent premature packet TTL decrements.         The proposed solution actually
introduced a problem: low TTL value packets are processed through the router
cluster (in the Gilbert et al. implementation by both PC-based clusters) only to
be dropped by exit cluster node, the corresponding Internet Control Message
Protocol (ICMP) messages being sent from the exit router node and routed back
through the entry router cluster (2 PC routers) towards the source.             The
proposed solution was extended to identify packets bearing low packet TTL
values for immediate processing, at entry nodes in the cluster, rather than
processing these packets through the cluster.

[22]   To implement the intra-connection network, Gilbert et al. found it
necessary to employ an additional lightweight protocol and a hierarchical
naming scheme for router nodes in the cluster. The proposed solution was not
without problems, of which Gilbert et al. identified:         a routing overhead
consisting of additional routing messages which needed to be exchanged in the
cluster to propagate routing information related to external and internal
changes to the cluster; extra protocol stack handling due to packets traversing
several router nodes which involved examining each packet being processed at
the IP layer to determine correct forwarding; and bandwidth reservation in the
intra-connection network had to take into account the internal overhead.
Although recognized as not ideal, Gilbert et al. propose employing statically-
coded routing at each router node in the cluster to address the route-
information sharing problem. Gilbert et al. state that "the ideal solution would
be that the intra-connection network is completely transparent", and provide
only a characterization stressing that: "[as the number of router nodes in the
cluster increases], the latency associated with the extra protocol translation and
physical link traversal on the intra-connection network will limit end-to-end
throughput."   Gilbert et al. call for employing, perhaps future faster packet

                                         8
                                  Page 101 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 103 of 155




transport technologies to alleviate these issues in order to achieve the stated
goals of their presented solution.

[23]    Yet another prior art investigation into distributed routing is presented in
FIG. 3 which shows an architecture referred to as a cluster-based router (CbR).
The 4x4 cluster-based router 300 shown is comprised of four 2x2 router modules
310.    Each of the routing modules 310 is implemented on a PC computing
platform having gigabit Ethernet (1 GE), or similar, high speed interfaces 320.
The 2x2 router modules 310 are interconnected in a manner that forms a non-
blocking 4x4 routing architecture. Different sizes and arrangements of router
modules 310 are possible to form different sized router clusters 300.
Furthermore, a hierarchy of cluster-based routers 300 can be used to form even
larger cluster-based routers. For example, a 16x16 CbR could be created from
four of the 4x4 cluster-based routers 300 shown in FIG. 3. General details of this
prior    art   proposal     used     to   be    found    on    the    Internet     at
http:/ /www.stanford.edu/class/ee384y/, but the           details are no       longer
published.

[24]    The CbR router 300 lacks flexibility in configuring thereof to address
specific routing issues, and changes in routing functionality require new
hardware or new code development. Moreover, it is apparent that a scalability
                                                                           2
issue exists as the number of 2x2 router modules 310 increases as O(N ) for an
O(N) growth in ports.

[25]    Another prior art investigation into the feasibility of using a Clos
network to implement distributed routing is entitled "Can Google Route?" and
was presented by Guido Appenzeller and Mathew Holliman. The Clos network
architecture is proposed because such a design is non-blocking.

[26]    Appenzeller and Holliman show a dramatic increase in cost-per-gigabit
with total throughput for single unit dedicated routers.         Appenzeller and
Holliman show that using Clos-network-type router clusters is only more
economical than single unit dedicated hardware routers for implementations


                                          9
                                   Page 102 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 104 of 155




involving very large numbers of ports.       In general Clos networks employ a
hierarchy of nodes: edge and core. Edge nodes exchange packets with external
communications networks while core nodes do not, which is why, in general,
switching N inputs to N outputs requires (N / 4) log4N (1.S)A log2log4 N which
increases O((N/4) log4 N) with N.

(27]   Further Appenzeller and Holliman confirm the results of the MIT Click
investigation, in that the use of PC bus interrupt techniques represents a packet
throughput bottleneck and propose aggregating short packets. To implement
the proposal, the network interface cards employed must have large buffers
operating at line speed which negatively impacts the cost of such a deployment.
While the MIT Click investigation proposes to use optimized network interface
card polling techniques, Appenzeller and Holliman propose a less optimum
solution of using Linux in halted mode.

(28]   In view    of the aforementioned       shortcomings of the       prior   art
investigations, what is desired is a low-cost router that is flexible, and scalable
in routing capacity and port count.



Summary of the invention

[29]   In accordance with an aspect of the invention, a cluster-based router is
provided.   The cluster router includes a plurality of interconnected router
cluster nodes, the routing capacity of the cluster router increasing substantially
O(N) with the number N of router cluster nodes in the cluster router. Each
router cluster node has a group of cluster router external links enabling packet
exchange with a plurality of external communication network nodes. At least
one special purpose cluster         node provides special packet processing
functionality in the cluster router. A plurality of cluster router internal links
interconnect router cluster nodes forming an intra-connection network ensuring
a high path diversity in providing resiliency to failures.      And, each router
cluster node operates in accordance with a provisioned router-cluster-node-


                                        10
                                 Page 103 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 105 of 155




centric configuration to effect distributed routing of the conveyed packets.
Employing the at least one special purpose cluster node provides a reduction in
the development, validation, deployment, and re-configuration of the cluster
router.

[30]      In accordance with another aspect of the invention, the at least one
special purpose cluster node providing special packet processing functionality
further comprises one of:       a specially coded personal computer platform, a
personal computer platform having designed hardware characteristics in
providing specific functionality, dedicated hardware implemented equipment
designed to provide an enhancement in providing special packet processing
functionality, and a router cluster node further coded to provide special packet
processing functionality.

[31]      In accordance with a further aspect of the invention, the intra-connection
network further comprises an n dimensional toroidal topology. 2*n internal
links interconnect each router cluster node with 2*n adjacent neighboring router
cluster nodes; the routing capacity of the cluster router being increased
substantially linearly by adding an n-1 dimensional slice of router cluster nodes
to the cluster router.

[32]      In accordance with a further aspect of the invention, the cluster router
further includes: at least one management node; and a plurality of management
links interconnecting the at least one management node with the plurality of
router cluster nodes. The plurality of management links enable one of out-of-
band: configuration deployment to each router cluster node, router cluster node
initialization,   and    reporting   functionality.   Employing   the   plurality   of
management links, reduces an in-band cluster router management overhead.

[33]      In accordance with a further aspect of the invention, the special purpose
cluster node is associated with the management node; the special functionality
provided being available one-hop-away from each router cluster node.



                                           11
                                     Page 104 of 154
       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 106 of 155
•




    [34]   In accordance with a further aspect of the invention, the plurality of
    management links from a one of a star and bus topology.

    [35]   In accordance with a further aspect of the invention, the cluster router
    further includes an internal addressing process dynamically determining router
    cluster node ~ddressing.

    [36]   In accordance with a further aspect of the invention, the cluster router
    further includes an external addressing process dynamically determining a
    router cluster address.

    [37]   In accordance with a further aspect of the invention, means are provided
    for distributing to each router cluster node information regarding availability
    and addressing information regarding special purpose cluster nodes.

    [38]   In accordance with a further aspect of the invention, methods of
    detecting special purpose cluster nodes providing special packet processing
    functionality are provided.

    [39]   In accordance with a further aspect of the invention, a router cluster node
    of a plurality of router cluster nodes interconnected in a cluster router is
    provided. The router cluster node includes a plurality of cluster router internal
    interconnecting links connected thereto, the internal interconnecting links
    enabling the exchange of packets with adjacent cluster nodes in the cluster
    router. At least one cluster router external link connected thereto, the at least
    one    external    link   enabling    exchange   of    packets   between   external
    communications network nodes and the cluster router. And, a router-cluster-
    node-centric configuration to effect distributed routing of the conveyed packets.
    The equivalency between router cluster nodes in the cluster router providing a
    scalable router.

    [40]   In accordance with a further aspect of the invention, the router cluster
    node further provides special packet processing functionality as a special
    purpose cluster node.

                                               12
                                         Page 105 of 154
         Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 107 of 155
. •


      [41]     In accordance with a further aspect of the invention, a router-cluster-
      node-centric configuration is provided.           The router-cluster-node-centric
      configuration enables the provision of a distributed packet routing response in a
      cluster router having a plurality of router cluster nodes.      The configuration
      specifies a plurality of routing functional blocks; and at least one router-cluster-
      node-centric packet processing flow, via the plurality of routing functional
      blocks.     The routing of packets received at the cluster router is effected
      employing one of a single router cluster node and a group of router cluster
      nodes.

      [42]     In accordance with a further aspect of the invention, the router-cluster-
      node-centric configuration includes: an entry-and-routing processing packet
      processing flow specification; a transit packet processing flow specification; and
      an exit packet processing packet processing flow specification.        The packet
      processing flow specifications enable a received packet to undergo entry-and-
      routing processing at an entry router cluster node, optionally transit via at least
      one intermediary router cluster node, and undergo exit processing at an exit
      router cluster node.

      [43]     In accordance with a further aspect of the invention, the router-cluster-
      node-centric configuration employs a tag conveyed with each packet within the
      cluster router infrastructure.      The tag holds specifiers tracking packet
      processing within the cluster router.

      [44]     In accordance with a further aspect of the invention, packets being
      processed are tagged with a tag specifying that a packet is undergoing one of a
      routing processing and a special packet processing functionality.

      [45]     In accordance with a further aspect of the invention, each tag holds a tag
      time-to-live specification decremented while the associate packet propagates via
      router cluster nodes in the cluster. The packet is discarded when the tirne-to-
      live specification is zero and the packet has not reached a corresponding exit
      router cluster node thereby reducing transport overheads.

                                               13
                                         Page 106 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 108 of 155




(46]   In accordance with a further aspect of the invention, a router-cluster-
node-centric configuration enabling the provision of a distributed packet
routing response in a cluster router having a plurality of router cluster nodes
and at least one special purpose cluster node is provided. The configuration
includes at least one routing functional block determining a need for special
functionality in respect of processing a packet. At least one router-cluster-node-
centric packet processing flow effects forwarding of the packet to a special
purpose cluster node for processing.

(47]   In accordance with a further aspect of the invention, the at least one
router-cluster-node-centric packet processing flow further specifies one of:
storing a copy of the packet header and a corresponding tag in an optional
header of the packet; and storing information about the packet in a storage
structure for the purposes of continuing packet processing in accordance with
the router-cluster-node-centric configuration.

[48]   In accordance with yet another aspect of the invention, the at least one
-cluster-node-centric packet processing flow       further specifies employing
addressing information stored in the packet header in forwarding the packet
requiring special processing towards a special purpose cluster node.

[49]   Advantages are derived from: a configurable, and scalable cluster router
design providing a re-configurable high routing capacity using cost effective
stock PC hardware; from the intra-connection network which provides a high
degree of diversity ensuring resilience to equipment failure; from the use of a
star topology with respect to management links which reduces management
overheads in the intra-connection network; and from the ability to forward
packets to designated special purpose router cluster nodes optimized to provide
specific packet processing functionality.




                                        14
                                 Page 107 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 109 of 155




Brief description of the drawings

[50]      The features and advantages of the invention will become more apparent
from the following detailed description of the preferred embodiments with
reference to the attached diagrams wherein:

          FIG. 1 is a schematic diagram showing elements implementing a prior
art personal computer executing packet routing software code;

          FIG. 2 is a schematic diagram showing packet processing flows directing
packets between router functional blocks in accordance with a Click
configuration implemen,ting an exemplary IP router;

          FIG. 3 is a schematic diagram showing a prior art non-blocking cluster-
based router architecture;

          FIG. 4 A and B are schematic diagrams showing, in accordance with
exemplary implementations of an exemplary embodiment of the invention,
cluster-based router architectures having three dimensional and seven
dimensional interconnectivity respectively;

          FIG. 5 A, B, and C are schematic flow diagrams showing exemplary
packet processing flows and routing functional blocks providing packet routing
in accordance with an exemplary embodiment of the invention; and

          FIG. 6 is another schematic flow diagram showing exemplary packet
processing flows and routing functional blocks providing packet routing in
accordance with the exemplary embodiment of the invention.

[51]      It will be noted that in the attached diagrams like features bear similar
labels.




                                          15
                                   Page 108 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 110 of 155




Detailed description of the embodiments

[52]   A solution is proposed wherein multiple routing elements are configured
to operate as a single routing entity seeking cost reductions and improvements
in scalability, and easy re-configurability.      Improvements are sought in
performing certain functions such as, but not limited to:       billing, payload
decryption/ encryption, decoding/ encoding content, network management,
video stream processing, authentication, directory services, etc.    While cost
overheads may be reduced by employing inexpensive off-the-shelf equipment,
provisioning special functionality may benefit from the use of specialized
equipment when a favorable efficiency-cost ratio may be taken advantage of in
respect of specific packet processing functionality.

[53]   In accordance with an exemplary embodiment of the invention, FIG. 4A
shows an exemplary cluster-based route;r implementation 400 which includes a
3 x 4 x 3 (cluster) arrangement of PC-based router cluster nodes 402
interconnected in accordance with a toroidal topology. Selected cluster router
nodes 406 represent special purpose router cluster nodes providing special
packet processing responses. If special purpose router cluster nodes 406 include
off-the-shelf equipment having superior capabilities in respect of special packet
processing functionality; a reduction in the development, validation, and
deployment costs of the proposed solution may be provided. Dedicated, single
unit, hardware implemented packet processing equipment may employed such
as, but not limited to:      billing systems, statistics generators, directories,
databases, etc. Such a hybrid cluster router 400 would therefore benefit from
optimized hardware implemented packet processing functionality of the special
purpose router cluster nodes 406 while the shortcomings (cost, flexibility, re-
configuration, etc.) of such dedicated, single unit, hardware implemented
equipment are mitigated by employing the PC-based router cluster nodes 402.

[54]   The invention is not limited to the number of router cluster nodes, nor to
the topology shown. An arbitrary number of router cluster nodes 402 (typically
a large number) and 406 (typically a small number) may be interconnected in

                                        16
                                 Page 109 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 111 of 155




accordance with various topologies without limiting the invention. The choice
of the number of router cluster nodes 402/ 406 is chosen to obtain a required
packet response processing (routing) capacity, while the chosen topology
employed is a balance between advantages and disadvantages including, but
not limited to: cost, complexity, delay, blocking probability, etc. which may be
dependent on the routing capacity.

[55]   In accordance with the exemplary embodiment shown, the individual
router cluster nodes 402(/ 406) are arranged in x, y, and z slices; and each router
cluster node 402(1406) is physically connected 404 to adjacent router cluster
nodes 402 in the x, y, and z directions. In is pointed out that only two z-toroidal
inter-connections are shown in order to improve clarity of FIG. 4A, however
every router cluster node 402 participates in a z-toroid of which (exemplary)
there are twelve in total. The toroidal interconnections 404 shown in FIG. 4A,
implement a dedicated cluster intra-connection network. In order to simplify
the presentation of the relevant concepts, toroidal interconnections 404 will be
referred to herein as internal interconnection links 404 connected to internal
ports without limiting the invention thereto. Each internal interconnecting link
404 between any two router cluster nodes 402(/ 406) may either be a
unidirectional or a bi-directional link without limiting the invention.

[56]   Wraparound internal interconnection links 404 complete toroidal
interconnectivity ensuring that every router cluster node 402(/ 406) has, in
accordance with the exemplary toroidal topology employed, six adjacent router
cluster nodes 402(/ 406) to ensure path diversity. Should any router cluster
node 402(1406) or internal interconnecting link 404 fail, the toroidal topology
ensures that other paths between any source and destination router cluster
nodes 402(/ 406) exist.

[57]   In accordance with the exemplary embodiment of the invention,
employing toroidal interconnectivity between the router cluster nodes 402
enables all router cluster nodes 402 to be equivalent. In particular the toroidal


                                         17
                                 Page 110 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 112 of 155




topology does not dictate which router cluster nodes 402 are edge or core router
cluster nodes 402.    Such designations may of course be made logically, if
necessary, and may only apply to a specific service being provisioned.
However, depending on each particular implementation, such designations
may bring about a management overhead.          The equivalency between router
cluster nodes 402 enables each router cluster node 402 to have external physical
links (schematically shown as patch bays) providing physical connectivity to
communications network(s) in which the cluster router 400 participates.
Therefore, in accordance with the exemplary embodiment of the invention, each
router cluster node 402 may act as an entry, core, and/or exit router cluster
node 402 with respect to the packet traffic processed by the cluster router 400.

[58]   The router cluster node equivalency, provided via the toroidal topology,
provides a highly scalable packet routing capacity and port count increasing
monotonically ~O(N) with the number N of router cluster nodes 402 in the
cluster router 400 assuming that the number of special purpose router cluster
nodes 406 in the cluster router 400 is relatively small. Additional capacity may
be added typically by adding another x, y, or z slice (n-1 dimensional plane) of
router cluster nodes 402 without requiring replacement or expansion of the
existing infrastructure.

[59]   The cluster router 400 may be controlled by management software
allowing an operator to configure the behavior of each router cluster node 402
and therefore of the entire cluster router 400 via a software-based specification
language with appropriately coded routing functionality blocks (a modified
version of the Click routing framework being an example) to affect packet
routing in accordance with the exemplary embodiment of the invention.

[60]   In accordance with an exemplary implementation of the exemplary
embodiment of the invention, at least one additional node 410, shown in
FIG. 4A, may act as a cluster-remote management node responsible for: startup,




                                        18
                                 Page 111 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 113 of 155




initial configuration of each router cluster node 402 in the cluster router 400,
lookup table synchronization, monitoring, performance reporting, etc.

[61]   Special purpose cluster router nodes 406 may also be managed via
associated node management means, described elsewhere. Management nodes
410 may also act as management entities to special purpose cluster nodes 406
without limiting the invention thereto.

[62]   In accordance with the exemplary toroidal topology of the exemplary
embodiment of the invention, should a number of the router cluster nodes 402
or a number of interconnecting links 404 fail, the cluster router 400 will continue
to route (process) packets therethrough, perhaps, but not necessarily, at a
reduced routing capacity until the failed infrastructure is brought back on-line
which represents an improvement over dedicated single unit routing
equipment.    Whether packet (processing) routing capacity is affected by a
particular infrastructure failure, is dependent on actual packet traffic patterns
within the cluster router 400. However, as long as routing capacity and packet
transport capacity is still available in the cluster router 400, the toroidal
interconnectivity provides a     possibility for work distribution over the
remaining router cluster nodes 402.

[63]   Failure of special purpose router cluster nodes 406, may be mitigated by
employing redundant special purpose router cluster nodes 406, default special
purpose packet response processing, relegation of special packet processing
functionality to management nodes 410, etc.

[64]   Due to the toroidal topology employed, the lattice of the cluster router
400 can be extended to multiple dimensions: rather than linking each router
cluster node 402 only to neighbor router cluster nodes 402 in the x, y       and z
direction, each router cluster node 402 can be linked to 2*n neighbors in n
dimensions.    FIG. 4B shows exemplary 7-dimensional router cluster node
402/406 interconnectivity (external connectivity as shown in FIG. 4A).         The
additional interconnectivity provides:         increased path diversity thereby


                                          19
                                 Page 112 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 114 of 155




reducing blocking probability, reductions in the number of hops between entry
and exit router cluster node 402 pairs, reductions in transmission delay, and
provides the possibility for packet processing distribution away from congested
router cluster nodes 402 (congestion mitigation). Theses advantages come at a
cost of increased wiring, maintenance, packet processing distribution decision
making, etc. complexity; and an increased cost of: a large number of cables, a
correspondingly large number of network interface cards, PC motherboards
adapted to interconnect with numerous network interface cards, multiported
network interface cards, etc.    Thus the choice of a specific interconnection
density is a design choice to be made based on specific application environment
requirements.

[65]   In accordance with the exemplary implementation of the exemplary
embodiment of the invention, cluster management software, if executing on
cluster-remote management nodes 410, communicates with router cluster nodes
402(/ 406) via dedicated management links 412 ensuring that the cluster intra-
connection network does not incur an in-band management overhead.                If
management functionality available via the management links 412 does not
necessitate a high bandwidth, the cluster router 400 need not incur a high
deployment cost overhead associated with the management links 412.

[66]   In FIG. 4A, the management links 412 are shown to form a star topology
between the cluster-remote management nodes 410 and the router cluster nodes
402(/ 406). No such limitation is implied in respect of the invention, a variety of
other topologies may be employed including bus topologies. The star topology
ensure the availability of management functionality one-hop-away from each
router cluster node 402(1406 if managed by management no.des 410).

[67]   While employing a bus topology provides native broadcast capabilities,
particularly benefiting lookup table synchronization, without necessarily
providing a change in the number of management links 412 when compared to
the star topology; employing a bus topology exposes the cluster router 400 to a


                                        20
                                 Page 113 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 115 of 155




collision overhead in the management links 412. The collision overhead may be
mitigated by employing higher bandwidth infrastructure for the bus topology
management links 412, or by employing multiple busses, both propositions
adding significant costs to such implementations. Depending on the size of the
cluster router 400, the benefits of the native broadcast capabilities in employing
a bus topology may overweigh the cost incurred by the collision overhead. The
actual implementation of the management network is therefore left to design
choice.

[68]      In accordance with an exemplary implementation, the management links
412 may be implemented as serial links.         Serial links employ serial ports
typically available directly on the motherboard of each PC router cluster node
402 reducing bus connector requirements imposed on the design of each PC
motherboard. While the aggregation of all serial links at the management node
may require aggregation equipment, such aggregation equipment exists and
enjoys standardization.

[69]      Special purpose router cluster nodes 406 may include dedicated single
unit hardware implemented equipment providing enhanced packet response
processing with respect to special functionality such as, but not limited to:
billing, encryption, decryption, stream encoding/ decoding, video stream
processing, authentication, directory services, etc.         Depending on the
architecture of the special purpose router cluster node 406 equipment, there
may be a mismatch between the number of physical ports available and the
degree of interconnectivity in the cluster intra-connection network.       If the
number of internal interconnection links 404 connectable to each router cluster
node in the cluster router 400 is larger then the number ports available at a
special purpose router cluster node 406, then the mismatch may be mitigated by
employing multiplexer/ demultiplexer equipment; the choice of the number of
special purpose router cluster nodes 406 and multiplexer/ demultiplexer
equipment being dependent on the bandwidth necessary in provisioning the
special functionality at the special purpose router cluster nodes 406.


                                        21
                                  Page 114 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 116 of 155




[701   In   accordance    with   another    implementation    of   the   exemplary
embodiment of the invention, shown in FIG. 4B, at least one router cluster node
in (the lattice of) the cluster router 400 is designated as an in-cluster
management node 410 providing management functionality either:                on a
dedicated basis 406 (the special functionality being cluster router management),
in conjunction with providing routing functionality (402), or in conjunction with
(other) special functionality (406). In case a failure is experienced by the router
cluster node (402/406) designated as the primary management node 410,
another router cluster node 402/ 406 may be designated as the "active"
management node 410 on short order without requiring infrastructure
modifications to the cluster router 400.

[71]   In accordance with another exemplary implementation, management
functionality employs in-band signaling and messaging incurring a small
management overhead while the management functionality being a number of
hops away from a large number of cluster router nodes 402(/ 406 if managed by
management nodes 410).

[721   Depending     on   a   particular    implementation    of   the   exemplary
embodiment of the invention, special functionality nodes 406 may be associated
with cluster-remote management nodes 410, as shown in FIG. 4A, or may be
interconnected in the cluster router 400 as cluster router nodes 406 as mentioned
above. In associating the special functionality nodes 406 with the cluster-remote
management nodes 410, the management links 412 must have available
adequate bandwidth.       If a high bandwidth management link 412 were
employed for each router cluster router node 402, special functionality would be
provided "01:e-hop-away" from each router cluster node 402 determining a
need for the special functionality in processing a packet.

[73]   However, if the special functionality router cluster nodes 406 are
interconnected in the lattice of the cluster router 400, then the larger the cluster
router 400, the further in terms of hops the special functionality nodes 406


                                           22
                                  Page 115 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 117 of 155




would be, on average, from the router cluster node 402 determining a need for
the special functionality in processing a packet. The distance in terms of the
number of hops between the router cluster node 402 determining the need for
special functionality and the special functionality router cluster nodes 406
providing the special functionality, being insignificant if the packet processing
cost in terms of a total transport delay along the cluster intra-connection
network is much much smaller than packet response processing at the nodes
402, 406, and 410.

[74]      In accordance with the exemplary embodiment of the invention, the
same routing functional block definitions are provided to each router cluster
node to ensure that each router cluster node is capable to perform every and
any routing functionality necessary. Details regarding the necessary routing
functionality blocks is provided herein below with reference to FIG. 5 and
FIG. 6.    In particular PC-based cluster router nodes 402 receive the routing
functional block definitions and act accordingly.

[75]      However, in-cluster special functionality router cluster nodes 406 may be
dedicated special purpose single unit hardware equipment, and therefore may
not be capable of receiving, interpreting, and/ or acting in accordance with the
distributed routing functional blocks.     Nor would in-cluster special purpose
router cluster node 406 be capable of receiving, interpreting and/ or acting in
accordance with a distributed cluster router configuration. For all intents and
purposes, in-cluster special purpose router cluster nodes 406 act as if connected
in a communications network of no particular significance between other
(router cluster) nodes (402); the degree to which this is achieved being balanced
against cluster router configuration complexity:

[76]      In accordance with the exemplary embodiment of the invention, a
cluster-node-centric router cluster node configuration, distributed in the router
cluster 400, specifies cluster-node-centric packet processing flows within each
router cluster node 402 such that each router cluster node 402 by itself, and/ or


                                          23
                                   Page 116 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 118 of 155




the aggregate of all router cluster nodes 402/ 406 in the cluster router 400
provide packet routing functionality. Details of exemplary cluster-router-node-
centric configurations are provided herein below with respect to FIG. 5 and
FIG. 6. In ensuring interoperability with special purpose router cluster nodes
406, cluster-node-centric cluster router node configurations must take into
account the fact that special purpose cluster router nodes 406 cannot be counted
on to be aware of, or be configured via, the distributed cluster-node-centric
router cluster node configuration.

[77]   In accordance with the exemplary embodiment of the invention, each
router cluster node 402 is also provided with a list of special functionality
provided via specific special purpose router cluster nodes 406. The list may
include redundant entries. The list may also be updated on a regular and/ or as
needed-basis. Each router cluster node 402 may further request an update from
a management node 410.

[78]   Alternatively special purpose router cluster nodes 406 providing special
functionality may be discovered perhaps by employing a services discovery
protocol such as, but not limited to:   Lightweight Directory Access Protocol
(LDAP), extended Domain Name Services (DNS), and/or mechanisms
employed in respect of the Extensible Open Routing Platform (XORP) described
in respective Requests For Comments RFCs 2671, 2782, 2307 and incorporated
herein by reference.

[79]   For easy understanding of the concepts presented herein and without
limiting the invention thereto, router cluster node physical ports are designated
as: internal ports, external ports, and loopback ports. Internal ports terminate
cluster router internal interconnecting links 404 participating in the intra-
connection network implementing the toroidal topology of the cluster router
400. External ports terminate cluster router external links to communication
network nodes external to the cluster router 400 (see patch bays in FIG. 4A).
The loopback ports enable each router cluster node 402 to provide all the


                                        24
                                Page 117 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 119 of 155




necessary and related routing functionality need to process a received packet
especially when the packet is to be sent towards the intended destination via an
external link associated to the same router cluster node 402 which received the
packet.

[80]   In order for the cluster router implementation presented herein to
replace a single router, not only is it necessary for packets to be processed by the
router cluster nodes 402/ 406 of the entire cluster router 400 as if they were
processed by a single router, but the entire cluster router 400 must appear to
external communications networks and nodes as a single communications
network attached (router) entity. Adherence to the requirement is complicated
by the fact that different external links are connected to different router cluster
nodes 402 in the cluster router 400.

[81]   An addressing scheme, perhaps as simple as using Media Access Control
(MAC) addressing may be relied on. Internet Protocol addressing may also be
used, however reliance on such use, as packets hop from router cluster node
402/ 406 to router cluster node 402/ 406, may lead to a lot of unnecessary
protocol stack processing. In using MAC addressing to refer to each router
cluster node 402/ 406, each physical port has a globally unique MAC address
ascribed thereto during manufacturing thereof, the MAC address of a particular
router cluster node 402/ 406 may be set to the lowest MAC address value of all
of the physical ports associated therewith (or to the lowest MAC address of a
multiplexer/ demultiplexer). It may be necessary that only physical ports used
to implement the cluster intra-connection network be considered in an internal
router cluster node addressing scheme to ensure that packets do not spill out of
the cluster router 400 prematurely while propagating between cluster router
nodes 402. In order for the aggregate of router cluster nodes 402 to appear as a
single router to external communications networks, the MAC address of the
cluster router 400 may be set to the lowest MAC address of all router cluster
node (ingress and egress) external ports (external addressing scheme).



                                         25
                                  Page 118 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 120 of 155




[82]   In accordance with an exemplary implementation of the· exemplary
embodiment of the invention, the MAC address of the cluster router 400 is
determined by the router cluster nodes 402 in the cluster router 400
cooperatively.   The invention is not limited to this particular method of
determining the address of the cluster router 400.        However, employing
methods of dynamic internal cluster router MAC address determination, takes
into account that the router cluster node 402 with the smallest MAC address
may be removed        and installed at another location in an associated
communications network thus preventing packet misdirection.

[83]   In accordance with another exemplary implementation of the exemplary
embodiment of the invention, the external MAC address of the cluster router
400 may be determined by a management node 410. If the management node is
used solely for management of the cluster router 400, then the MAC address of
the management node 410 may be used as the MAC address of the entire cluster
router 400.   If a group of redundant management nodes are used, then the
group of management nodes may collectively employ a dynamic external MAC
address determination scheme which takes into account that any one of the
management nodes 410 may fail or may be relocated in an associated
communications network.

[84]   In accordance with the exemplary embodiment of the invention, router
cluster nodes 402 in the cluster router 400 may employ only a reduced protocol
stack in implementing the cluster intra-connection network. If the cluster router
400 is exemplary employed for routing Internet Protocol (IP) packets, the router
cluster nodes 402 may only implement Ethernet encapsulation in the cluster
intra-connection network.

[85]   Having received a routing response, a packet in transit towards the exit
router cluster node 402, if unchecked, may circle around the redundant intra-
connection network (404) forever introducing an uncontrollable transport
bandwidth overhead.


                                       26
                                Page 119 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 121 of 155




[86]   In accordance with the exemplary embodiment of the invention, each
packet is tagged to identify the received packet as one having received a routing
response or as one necessitating special functionality, and propagating through
the cluster router 400 towards an intended router cluster node 402/ 406.        A
variety of tagging means may be employed including, but not limited to: using
optional packet header, adding packet trailers, and/ or encapsulating the
received packet with additional (Ethernet) headers having cluster router
relevance only. Upon arriving at a specified exit router cluster node 402, the tag
is removed.

[87]   In accordance with the exemplary embodiment of the invention, a
TagTIL value is specified in the tag for each tagged packet, the TagTTL having
cluster router 400 relevance only. An initial MaxTagTTL value would be set to
an empirically determined value typically dependent on the size of the cluster
router 400. The MaxTagTTL value must be set high enough to enable the packet
to traverse the entire cluster router 400, yet the MaxTagTTL value must be set
low enough to minimize packet transport overheads.

[88]   In accordance with the exemplary embodiment of the invention, FIG. 5
A, B, and C show a flow diagram representative of a router-cluster-node-centric
configuration disseminated to each router cluster node 402.

[89]   FIG. SA is a high level overview of the router-cluster-node-centric
configuration 500 (and 600). In accordance with an exemplary implementation
of the exemplary embodiment of the invention, the goal of determining a
routing response for each received packet is divided into entry packet
processing and routing response processing; special functionality processing;
and exit packet processing.

[90]   Each packet received via an external input port 502 is classified to
determine which leg of the configuration 500 to subject the packet to. Newly
received packets (received via an external input port 502) are directed to an
entry packet processing leg, whereby the packet undergoes entry packet


                                        27
                                 Page 120 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 122 of 155




processing and routing response processing.          Subsequent to receiving the
packet, the packet is tagged 540. A determination is made 700 as to whether
pre-routing special packet processing is required, such as, but not limited to:
decryption, decoding, billing, etc.

[91]   If pre-routing special packet processing is required, an indication that the
packet is undergoing special pre-routing processing is specified 702 in the tag;
the entire packet header and tag are stored, without limiting the invention
thereto, in a secondary optional header 704; the tag source and destination
specifications are cleared; and source and destination specifications in the
packet header are populated 706 with the MAC address of the router cluster
node 402 which determined that the packet required special processing, and the
MAC address of the special purpose router cluster node 406 providing the
special functionality respectively. The TagTTL value is set 542 to the
MaxTagTTL value.      The packet is subsequently transmitted over one of the
internal output ports 552 (or 554 as appropriate).

[92]   Intermediary router cluster nodes 402, based on the fact that the tag
specifies that the packet requires special processing, employ source and
destination information specified in the packet header, not in the tag, to direct
the packet towards the special function router cluster node 406 decrementing
574 the TagTTL in the process.

[93]   The special function router cluster node 406 receives the packet and
because the special function router cluster node 406 is not (expected to be)
knowledgeable the existence of the cluster router 400 in which it participates,
the special function router cluster node 406 simply provides the special
functionality such as, but not limited to: decryption, decoding, billing, etc. On
performing its function, the special function router cluster node 406 ignores the
tag as the tag is implemented as an optional header extension, and also ignores
·the secondary optional header. On completing its function, the special function
router cluster node 406, reverses the source and destination addressing


                                        28
                                  Page 121 of 154
.   .       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 123 of 155




         information in the packet header, not in the tag, and transmits the packet over
         an appropriate output port thereof.

         [94]   Having received special processing while the tag remains still intact,
         intermediary router cluster nodes 402, based on the fact that the tag still
         specifies that the packet requires special processing, employ the reversed source
         and destination information specified in the packet header, not in the tag, in
         forwarding the packet towards the router cluster node 402 which determined
         the need for special functionality. The TagTIL value is decremented 574 as the
         packet is forwarded in the cluster router 400.

         [95]   Ultimately, the router cluster node 402 which determined that the packet
         needed special processing, finds 710 itself as the destination, and makes a
         determination 700 whether the packet requires further pre-routing special
         processing. If further pre-routing special processing is required the process is
         repeated. Care must be taken to ensure that at least addressing information
         from the original packet header is saved at all times and that the packet header
         including the tag is reconciled with the saved version thereof. Depending on
         implementation, special processing may include modifying the regular packet
         header, since the original copy is kept, a regular packet header reconciliation
         must be performed as appropriate and specific to each implementation before
         routing response processing is performed.

         [96]   Alternatively, the original packet header may be stored in a data
         structure along with appropriate packet identification at the router cluster node
         402 sending the packet for special processing, however in accordance with such
         an implementation additional storage resources must be provided and
         managed at each router cluster node 402 increasing resource utilization
         overheads associated therewith. Packet identification may be included in the
        · tag. Storing the regular packet header in the secondary optional packet header
         increases the size of each packet and therefore incurs a bandwidth overhead in
         the cluster intra-connection network.


                                                 29
                                          Page 122 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 124 of 155




[97]    Depending on the particular special processing required the bandwidth
overhead may be reduced: Some forms of special packet processing such as
billing may only require a copy of the actual packet header, without the
payload, to be transmitted to the billing special purpose router cluster node 406
without returning anything from the billing special purpose router cluster node
406, thereby reducing resource utilization in the cluster intra-connection
network.

[98]    If no further pre-routing special packet processing is required 700, the
packet receives a routing response 570 and is forwarded via (a cluster router
external port 530,) an internal port 552 or the loopback port 554 as appropriate
after the TagTTL value has been reset 542 to the MaxTagTTL value.

[99]    Tagged packets propagate in the cluster router 400 lattice from router
cluster node 402(/ 406) to router cluster node 402(1406) according to addressing
information held in the tag towards the exit router cluster node 402 by
following the transit leg of the configuration 500.       The TagTTL value is
decremented 574 along the way.

[100]   The exit packet processing leg of the configuration 500 is typically
followed upon receiving a packet via an cluster router internal port 556 or
loopback port 554. As part of exit processing, a determination 720 is made as to
whether the routed packet necessitates post-routing special packet processing,
such as, but not limited to: encryption, encoding, etc.

[101] At the exit router cluster node 402 which determined that the packet
requires post-routing special processing, an indication that the packet is
undergoing special post-routing processing is specified 722 in the tag; and
packet processing continues from step 704 as described above. The TagTTL
value is set 542 to the MaxTagTTL value and the packet is subsequently
transmitted over one of the internal output ports 552 (or 554 as appropriate).




                                        30
                                 Page 123 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 125 of 155




[102]   With the post-routing special processing complete (or not necessary), the
tag is removed 582 and the packet TTL is decremented 584 before packet
transmission via an external link. The packet is then switched to be forwarded
via the appropriate external port 530.

[103] It was mentioned above that special packet processing may be provided
by router cluster nodes 402 in conjunction with the provision of the routing
response or packet forwarding specified in the router-cluster-node-centric
specification. Details of an exemplary router-cluster-node-centric specification
are provided following:

[104]   FIG. 5B shows details of the entry packet processing and routing
response provisioning leg. A packet is received at the cluster router 400 via an
external link and a corresponding external physical port 502.        The received
packet is typically provided to a packet filtering (firewall) block 504 exemplary
subjecting the received packet to packet acceptance rules. If the packet is not
accepted, the packet is dropped.

[105] If the packet is accepted by the packet filtering block 504, the packet is
forwarded to a decision block 506, which determines whether the packet is
specifically destined for the subject router cluster node 402 currently processing
the packet. If the packet is destined for the subject router cluster node 402, the
packet is forwarded to the Operating System (OS), block 508 - in this case the
router cluster node operating system. If the packet is not destined for the router
cluster node 402, it is forwarded on to decision block 510.

[106]   Decision block 510 determines whether the received packet is destined
for the cluster router 400 proper. If the packet is destined for the cluster router
400, the packet is forwarded to a management port output queue block 512 and
is eventually transmitted via a management output port 514 to a dedicated
management node 410. If a router cluster node is designated as a management
node 410, then the packet is forwarded via an appropriate cluster router internal
port 552 towards the designated management node.              If the packet is not


                                         31
                                   Page 124 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 126 of 155




destined for the cluster router 400, in step 510, the packet is forwarded to
decision block 520.


[107] Decision block 520 inspects the packet header to obtain the packet TTL
value. If the packet TTL value is too low, the packet is not processed any
further with respect to providing a routing response. An ICMP Error "TTL
Expired" message is formulated for the packet by block 524. The source and
destination network node addressing specifications of the received packet are
extracted and reversed, and the packet conveying the ICMP message is
provided to the exit packet processing leg. As will be described with reference
to FIG. SC, the packet is placed on an output port queue 528 (lowest priority) of
the external output port 530 corresponding to the input port 502 via which the
packet was received. If the decision block 520 does not find a low packet TTL
value, the packet is forwarded on.

[108] The packet is typically (but not necessarily) subjected to a packet
acceptance rate control block 536.    The packet is further processed through
various other entry packet processing blocks, for example to check the integrity
of the packet header, to remove a number of bytes, etc, which will be omitted
from being shown for brevity of the description of the exemplary embodiment
presented herein. · A person skilled in the art would specify a sequence of entry
packet processing blocks necessary to support the services provided. Each such
block typically performs a combination of: accepting the packet, modifying the
packet header, dropping the packet with or without associated processing such
as sending a message back, etc.

[109] Special packet processing is performed as described with respect to
FIG. SA and tagged 540. The tag includes a data structure conveyed with the
packet in an optional packet header.         The data structure holds specifiers
employed by router cluster nodes 402 to track the packet while in transit within
the cluster router 400.




                                        32
                                  Page 125 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 127 of 155




[110] The packet is classified by classifier block 564 in accordance with the
packet's priority for preferential processing and stored in a priority queue 566.
Packets are scheduled for routing response processing by scheduler block 568
which preferentially selects high priority packets to be routed thereby enforcing
quality of service guarantees. A route lookup is performed by lookup block
570.

[111] Routing response processing results in the packet header being updated
with next hop      information    including   a   network    address   of a   next
communications network node towards which the packet is to be conveyed
upon leaving the cluster router 400, as well the tag information is updated with
router cluster node addressing information (a MAC address specification) of the
corresponding exit router cluster node 402.

[112] Having received a routing response, decision block 571 determines
whether the determined next hop network address is connected locally with
respect to the subject router cluster node 402.             If the network node
corresponding to the next hop network address is connected to a port of to the
subject router cluster node 402, then the packet is provided to the exit packet
processing leg.

[113] If the network node corresponding to the determined next hop address is
not know locally, a TagTTL specifier is populated with a MaxTagTTL value by
block 542. It is worth re-emphasizing that the TagTTL value is independent of
the packet TTL value specified in the packet header.         The TagTTL value is
decremented each time the packet propagates through a router cluster node 402,
whereas the packet TTL value is decremented 584 only once as part of packet
exit processing by the exit router cluster node 402.

[114] The routed and tagged packet is provided to a switch block 576. The
switch block 576, based on the tag_ information and perhaps header information,
queues the routed packet in an internal output port queue 548 or the self queue
550. A packet conveying content will typically be queued in one of the internal

                                        33
                                 Page 126 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 128 of 155




output port queues 548 of the router cluster node 402, while packet
encapsulated signaling and control messages may be queued in the self queue
550 to implement content transport control functionality.

[115]   Various other routing functions may be provided including, but not
limited to, address resolution processing. As packets are exemplary transmitted
employing the Internet Protocol (IP), an in-band Address Resolution Protocol
(ARP) is employed to access address resolution services provided in a typical IP
communication network.        The processing of ARP packets is schematically
shown in FIG. SB.         Without limiting the invention to        the particular
implementation shown, a classifier block classifies packets by type: IP packets
are provided to classifier block 564, ARP responses are provided to an ARP
responder block, ARP queries and packets processed by the ARP responder are
switched by block 576 to respective output-port-associated ARP querier blocks.
ARP functionality may also be implemented out-of-band via the management
node 410.

[116] Other routing (related) functionality such as, but not limited to: Reverse
ARP (RARP), Border Gateway Protocol (BGP), etc. may be implemented in
accordance with the exemplary embodiment by specifying a appropriate packet
flows in the router-cluster-node-centric configuration.

[117]   FIG. SC shows router-cluster-node-centric configuration details related to
processing packets received via an internal port 556, the logical loopback port
554, or from the operating system 558. Such packets may either require special
functionality, transit, or exit processing.

[1181 A classifier 560 classifies received packets in accordance with information
specified in the tag and perhaps also held in the packet header.

[119] If the tag specifies that the received packet requires special processing,
such as but not limited to:     encryption/ decryption, video stream processing
(combine, decode, encode, format translation, etc.), authentication, directory


                                          34
                                   Page 127 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 129 of 155




services, etc., the classifier 560 determines from the tag information and
destination information in the packet header and tag whether the special
functionality is provided by the cluster router node 402(/ 406) itself or by a
special purpose node 406 associated with an cluster-remote management node
410. The packet is provided to the OS, block 508, or to the management node
410 via block 512 as determined. The classifier 560 may determine that special
processing may be provided by the subject router cluster node 402(1406) based
on the type of special processing required as specified in the tag.

[120] Decision block 580 determines whether the subject router cluster node
402 is the exit router cluster node specified in the tag of a received packet.

[121] If the router cluster node 402 is not the exit router cluster node, the
packet is in transit. Decision block 578 determines whether the TagTTL value is
zero.   If the TagTTL value is zero, the packet is discarded thus preventing
packets from propagating in the cluster router lattice indefinitely. If the TagTTL
value is not too low, the TagTTL value is decremented by block 574 and the
packet is provided to the switch block 576 for forwarding.

[122] If the subject router cluster node 402 is the exit router cluster node, as
part of exit packet processing, the tag is removed by functional block 582, and
the packet TTL is decremented by functional block 584. Not all received packets
may be tagged such as low TTL packets. The configuration is exemplary of the
flexibility provided.

[123] A packet fragmenter block 586 fragments packets in accordance with
transport characteristics of the external transport links beyond the router cluster
node 402 and therefore beyond the cluster router 400.

[124] A classifier block 588 classifies the packet in accordance with the packet's
priority and the packet is stored in an appropriate priority queue 590.

[125] A scheduler block 592, in accordance with a queue service discipline
enforcing quality of service guarantees, provides packets from the priority

                                         35
                                  Page 128 of 154
  Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 130 of 155




queues 590 to a switch block 594 which takes into account the network address
of the next hop communications network node held in the packet header of each
packet provided, to determine the appropriate external output port 530 to
forward the packet therethrough. The packet is queued for transmission in an
external output port queue 528.

[126] Making reference to FIG. SB, the router cluster node may also receive a
packet from the management port 598 which is forwarded to the OS 508.
Packets received via the management port 598 include packets sent for special
processing to a cluster-remote management node 410, or to a special purpose
router cluster node 406 associated with the management node 410.

[127] The OS takes the necessary steps to return 558 (FIG. SC) all packets
which have completed special processing to be further processed in accordance
with the router-cluster-node-centric specification.

[128] As mentioned above, the separation between internal and external ports
is not necessary.       FIG. 6 shows schematically a router-cluster-node-centric
configuration    600,     corresponding         to   the     router-cluster-node-centric
configuration 500 presented in FIG. 5 B and C, with packet processing flow
specifications rerouted based on all ports being equivalent.               All packets are
provided to a decision block 602 determining whether a received packet is
tagged or not.

[129] The router cluster nodes 402 need not have the same processing capacity
nor be supplied by the same equipment vendor, although use of same vendor
equipment would reduce maintenance overheads typically associated with
stocking replacement parts.

[130] However,      in providing improved            packet processing capabilities,
specialized PC platforms may be used for performing specialized packet
processing.      For    example,     as   mentioned        above,   a     packet     payload
encryption/ decryption      packet    processing     response       may    be      necessary.


                                           36

                                     Page 129 of 154
•      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 131 of 155




    Encryption/ decryption algorithms      may make       use   of specialized   CPU
    processing functionality to speed up packet payload encryption/ decryption. A
    difference exists between employing Complex Instruction Set Computing
    (CISC) platforms as opposed to Reduced Instruction Set Computing (RISC)
    platforms. Both CISC and RISC router cluster nodes 402(/ 406) may however
    run the same operating system, Linux, and the exemplary router framework
    specially compiled for each specialized PC platform.        Therefore the router-
    cluster-node-centric configuration in terms of routing functionality blocks may
    be distributed to the all router cluster nodes 402(/ 406) regardless of the
    hardware implementation thereof.

    [131] Therefore a low-cost, scalable cluster router design re-configurable in a
    simple cost conscious manner is provided.        The routing functionality of the
    cluster router can easily be re-configured via modifying existing or employing
    additional special purpose routing functionality blocks to support varying
    customer needs,     and   different functional    requirements.     The   routing
    functionality supported by and the configuration of the cluster router may also
    be made dependent on where the cluster router 400 is deployed in a
    communications network (edge/ core/ access).

    [132] A low-cost, scalable cluster router is useful as a communications network
    edge, where cost and scalability are very important. Such a cluster router could
    also be useful in small enterprise networks for the same reason. The cluster
    router design further provides a useful research tool due to its high degree of
    flexibility.

    [133] In accordance with the exemplary embodiment of the invention, an
    operator is provided with the ability to partition the computing power of a
    cluster router 400 into distinct virtual machines to provide engineered packet
    processing in respect of specific packet processing functionality via the router-
    cluster-node-centric configuration. Packet processing is further enhanced by




                                           37
                                    Page 130 of 154
•      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 132 of 155




    employing special purpose router cluster nodes 406 having a better specific
    packet processing functionality to cost ratio.

    [134] The .embodiments presented are exemplary only and persons skilled in
    the art would appreciate that variations to the above described embodiments
    may be made without departing from the spirit of the invention. The scope of
    the invention is solely defined by the appended claims.




                                             38
                                      Page 131 of 154
     Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 133 of 155




WE CLAIM:

1.    A cluster-based router comprising:

      a.   a plurality of interconnected router cluster nodes, the routing capacity
           of the cluster router increasing substantially O(N) with the number N
           of router cluster nodes in the cluster router, each router cluster node
           having a group of cluster router external links enabling packet
           exchange with a plurality of external communication network nodes;

      b.   at least one special purpose cluster node providing special packet
           processing functionality in the cluster router;

      c.   a plurality of cluster router internal links interconnecting cluster
           nodes forming an intra-connection network ensuring a high path
           diversity in providing resiliency to failures; and

      d.   a provisioned router-cluster-node-centric configuration distributed to
           each router cluster node for operating in accordance therewith in
           effecting distributed routing of the conveyed packets,

      employing the at least one special purpose router cluster node providing a
      reduction   in   the   development,     validation,    deployment   and   re-
      configuration of the cluster router.

2.    The cluster router claimed in claim 1, wherein the router-cluster-node-
      centric configuration further comprises routing functional blocks and
      specifies packet processing flows between the routing functional blocks
      effecting packet processing employing one of: a single router cluster node,
      and a group of cluster nodes.

3.    The cluster router claimed in claim 1, wherein each router cluster node
      further comprises a personal computer platform providing flexibility and
      cost savings     in the   development,    deployment,     maintenance,    and
      expandability of the cluster router.

                                         39
                                  Page 132 of 154
     Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 134 of 155




4.     The cluster router claimed in claim 1, wherein at least one special purpose
       cluster node providing special packet processing functionality further
       comprises one of:        a specially coded personal computer platform, a
 -     personal computer platform having designed hardware characteristics in
     / providing   specific     functionality,   dedicated   hardware   implemented
       equipment designed to provide an enhancement in providing special
       packet processing functionality, and a router cluster node further coded to
       provide special packet processing functionality.

5.     The cluster router claimed in claim 1, wherein the intra-connection
       network further comprises an n dimensional toroidal topology, wherein
       2*n internal links interconnect each router cluster node with 2*n adjacent
       neighboring router cluster nodes; the routing capacity of the cluster router
       being increased substantially linearly by adding an n-1 dimensional slice of
       router cluster nodes to the cluster router.

6.     The cluster router claimed in claim 5, wherein the intra-connection
       network comprises a three dimensional toroidal topology, wherein six
       internal links interconnect each router cluster node with six adjacent
       neighboring router cluster nodes.

7.     The cluster router claimed in claim 1, wherein the intra-connection
       network further comprises one of unidirectional and bi-directional internal
       interconnecting links.

8.     The cluster router claimed in claim 1, further comprising: a router cluster
       node designated as a management node, should a management node
       designated router cluster node fail, another router cluster node being
       designated as a management node without making changes to the cluster
       router infrastructure.




                                            40
                                     Page 133 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 135 of 155




9.     The cluster router claimed in claim 1, further comprising: a router cluster
       node designated as a special purpose cluster node, should a special
       purpose cluster node designated router cluster node fail, another router
       cluster node being designated as a special purpose cluster node without
       making changes to the cluster router infrastructure.

10.    The cluster router claimed in claim 1, further comprising:

       a.   at least one management node; and

       b.   a plurality of management links interconnecting the at least one
            management node with the plurality of router cluster nodes and
            enabling one of out-of-band:       configuration deployment to each
            router cluster node, router cluster node initialization, and reporting
            functionality,

       employing the plurality of management links reducing an in-band cluster
       router management overhead.

11.    The cluster router claimed in claim 10, wherein the plurality of
       management links from one of a star and a bus topology.

12.    The cluster router claimed in claim 11, wherein the at least one special
       purpose cluster node is associated with the management node, special
       functionality being available one-hop-away from each router cluster node.

13.    The cluster router claimed in claim 1, further comprising an cluster router
       internal addressing process dynamically determining router cluster node
       addressing.

14.    The cluster router claimed in claim 1, further comprising a cluster router
       external addressing process dynamically determining a cluster router
       address.




                                          41
                                  Page 134 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 136 of 155




15.    The cluster router claimed in claim 1, further comprising means for
       distributing to each router cluster node information regarding availability
       and addressing information regarding special purpose cluster nodes.

16.    The cluster router claimed in claim 15, further employing methods of
       detecting special    purpose     cluster nodes   providing   special   packet
       processing functionality.

17.    A router cluster node of a plurality of router cluster nodes interconnected
       in a cluster router, the router cluster node comprising:

       a.   a plurality of cluster router internal interconnecting links connected
            thereto, the internal interconnecting links enabling the exchange of
            packets with adjacent cluster nodes in the cluster router;

       b.   at least one cluster router external link connected thereto, the at least
            one external link enabling exchange of packets between external
            communications network nodes and the cluster router; and

       c.   a   router-cluster-node-centric configuration to effect distributed
            routing of the conveyed packets,

       the equivalency between router cluster nodes in the cluster router
       providing a scalable router.

18.    The router cluster node claimed in claim 17, wherein the router-cluster-
       node-centric configuration further comprises routing functional blocks and
       specifies packet processing flows between the routing functional blocks
       effecting packet routing employing one of: a single router cluster node,
       and a group of router cluster nodes.




                                            42
                                      Page 135 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 137 of 155




19.    The router cluster node claimed in claim 18, wherein the router-cluster-
       node-centric configuration further comprises routing functional blocks
       determining a need for special packet processing and specifies packet
       processing flows forwarding packets to at least one special purpose cluster
       node associated with the router cluster.

20.    The router cluster node claimed in claim 17, wherein each router cluster
       node comprises a personal computer platform providing flexibility and
       cost savings    in the     development,     deployment,   maintenance,   and
       expandability of the cluster router.

21.    The router cluster node claimed in claim 17, wherein 2*n cluster router
       internal links interconnect the router cluster node with 2*n adjacent
       neighboring router cluster nodes in accordance with an n dimensional
       toroidal topology, the routing capacity of the cluster router being increased
       substantially linearly by adding an n-1 dimensional slice of router cluster
       nodes to the cluster router.

22.    The router cluster node claimed in claim 17, further comprising:           a
       management link interconnecting the router cluster node to a management
       node.

23.    The router cluster node claimed            in claim 17, further providing
       management functionality.

24.    The router cluster node claimed in claim 17, further providing special
       packet processing functionality as a special purpose cluster node.

25.    The router cluster node claimed in claim 24, wherein the special purpose
       cluster node provides packet processing in respect one of: authentication,
       decryption, encryption, decoding, encoding, billing, directory access, and
       video stream processing.




                                            43
                                      Page 136 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 138 of 155




26.    A router-cluster-node-centric configuration enabling the provision of a
       distributed packet routing response in a cluster router having a plurality of
       router cluster nodes, the configuration comprising:

       a.    a plurality of routing functional blocks; and

       b.    at least one router-cluster-node-centric packet processing flow, via the
             plurality of routing functional blocks, to effect routing of packets
             received at the cluster router employing one of a single router cluster
             node and a group of router cluster nodes.

27.    The router-cluster-node-centric configuration claimed in claim 26, further
       comprising:

        a.   an entry-and-routing processing packet processing flow specification;

        b.   a transit packet processing flow specification; and

        c.   an exit packet processing packet processing flow specification,

        the packet processing flow specifications enabling a received packet to
        undergo entry and routing processing at an entry router cluster node,
       optionally transit via at least one intermediary router cluster node, and
       undergo exit processing at an exit router cluster node.

28.    The router-cluster-node-centric configuration claimed in claim 26, wherein
       the router cluster node configuration further employs a tag conveyed with
       each packet within the cluster router infrastructure, the tag holding
       specifiers for tracking packet processing within the cluster router.

29.    The router-cluster-node-centric configuration claimed in claim 28, wherein
       each tag identifies an associated packet as one having received a routing
       response and propagating through the cluster router towards a specified
       exit router cluster node.




                                           44
                                    Page 137 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 139 of 155




30.    The router-cluster-node-centric configuration claimed in claim 28, wherein
       each tag identifies an associated packet as one requiring special processing
       and propagating through the cluster router towards one of:         a special
       purpose cluster node, and the router cluster node which determined that
        the packet required special processing.

31.    The router-cluster-node-centric configuration claimed in claim 28, wherein
       each tag comprises a combination of: an optional packet header, a packet
        trailer, and an additional header encapsulating the associated packet
       having cluster router relevance only.

32.    The router-cluster-node-centric configuration claimed in claim 28, wherein
       each tag holds a tag time-to-live specification decremented while the
       associated packet propagates via router cluster nodes in the cluster, the
       packet being discarded when the time-to-live specification is zero and the
       packet has not reached a corresponding exit router cluster node thereby
       reducing transport overheads.

33.    A router-cluster-node-centric configuration enabling the provision of a
       distributed packet routing response in a cluster router having a plurality of
       router cluster nodes and at least one special purpose cluster node as
       claimed in claim 26, the configuration further comprising:

       a.    at least one routing functional block determining a need for special
            functionality in respect of processing a packet; and

       b.    at least one router-cluster-node-centric packet processing flow
            effecting forwarding of the packet to a special purpose cluster node
            for processing.




                                          45
                                   Page 138 of 154
      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 140 of 155




34.    The router-cluster-node-centric configuration claimed in claim 33, wherein
       the at least one router-cluster-node-centric packet processing flow further
       specifies one of: storing a copy of the packet header and a corresponding
       tag in an optional header of the packet;,and storing information about the
       packet in a storage structure for the purposes of continuing packet
       processing       in   accordance   with   the    router-cluster-node-centric
       configuration.

35.    The router-cluster-node-centric configuration claimed in claim 33, wherein
       the at least one cluster-node-centric packet processing flow further
       specifies at least one packet processing flow for further processing a packet
       having undergone packet processing at a special purpose cluster node.

36.    The router-cluster-node-centric configuration claimed in claim 33, wherein
       the at least one cluster-node-centric packet processing flow further
       specifies employing addressing information stored in the packet header in
       forwarding the packet requiring special processing towards a special
       purpose cluster node.




                                          46
                                    Page 139 of 154
   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 141 of 155




                                   Abstract

A cluster router architecture and methods for performing distributed routing
are presented. The cluster router architecture includes off-the shelf Personal
Computer (PC) hardware-based router cluster nodes interconnected in an intra-
connection network in multiple dimensions. Each PC-based router cluster node
is provided with the same routing functionality and a router-cluster-node-
centric configuration enabling each router cluster node by itself or multiple
router cluster nodes in the cluster router to provide routing responses for
packets pending processing. Optimized packet processing in respect of specific
functionality is provided via special purpose router cluster nodes not
necessarily PC-based taking part as cluster nodes in the cluster router lattice.
The method divides packet processing into entry packet processing and routing
response processing; special processing; and exit processing.     Entry packet
processing and routing response processing is performed by router cluster
nodes receiving packets from communication networks in which the cluster
router participates. Exit packet processing is performed by router cluster nodes
transmitting packets into communication networks in which the cluster router
participates.   Packet processing in accordance with the router-cluster-node-
centric specification is interrupted on determining that special processing is
required in respect of a packet, and the packet is handed over to a
corresponding special purpose router cluster node.     Advantages are derived
from:   a configurable, and scalable cluster router design providing a re-
configurable high routing capacity using cost effective stock PC hardware; from
the intra-connection network which provides a high degree of diversity
ensuring resilience to equipment failure; from the use of a star topology with
respect to management links which reduces management overheads in the
intra-connection network; and from the ability to forward packets to designated
special purpose router cluster nodes optimized to provide specific packet
processing functionality.




                                       47
                                Page 140 of 154
Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 142 of 155




                           110      112                114
      100
       ~


     I Packet I
     I Packet I

        ! Packet I                           Software Router
                                                                       102
                                          Linux Operating System

FIG. 1
PRIOR                              Personal Computer Platform

 ART

                     310                                        310

                                 4x4 Cluster-Based Router




      320


       320




                                                                      320
FIG. 3
PRIOR                  310                                      310
 ART



                                 Page 141 of 154
Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 143 of 155




            FromDevice(eth0)                                           FromDevice(ethl)

                 Classifier(...)                                             Classifier(. .. )
           ARP           ARP                                          ARP           ARP
          queries      responses       IP                           queries      responses       IP



                                                           ARPResponder
                                                            (2.0.0.1 .. .)


     to Queue       to ARPQuerier                           to Queue          to ARPQuerier

                                   Paint(l)                                                  Paint(2)


                                              Strip(14)
                                                                                                                  200
                                       CheckIPHeader(...)
                                                                                                      /
                                        GetIPAddress(l 6)


                                     LookupIPRoute(. .. )
                            to Linux



        DropBroadcasts                                                  DropBroadcasts

          CheckPaint(l)                                                      CheckPaint(2)
                                              ICMPError                                                    ICMPError
                                                redirect                                                     redirect
      IPGWOptions(l.0.0.1)                                        IPGWOptions(2. 0. 0: 1)
                                              ICMPError                                                    ICMPError
                                              badparam                                                     badparam
        FixIPSrc(l. 0. 0.1)                                            FixIPSrc(2.0. 0.1)

            DecIPTTL                                                          DecIPTTL
                                            ICMPError                                                      ICMPError
                                            TI'Lexpired                                                    TI'L expired
      IPFragmenter(1500)                                            IPFragmenter(1500)
                                              ICMPError                                                    ICMPError
                                               mustfrag                                                     mustfrag


                      from Classifier                                                from Classifier


     ARPQuerier(l.0.0.1, ...)                                    ARPQuerier(2.0.0.1, .. .)


                                                                                                           IF~Gc 2
         ToDevice(eth0)                                                  ToDevice(ethl)
                                                                                                          !PIR~COIR
                                                                                                            A!Rlr



                                            Page 142 of 154
                                   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 144 of 155
                                                                                                                                                    .

                                                                                                                                                    •
                                              406                 Management
                                                                     Node
                                                                                   Redundant
                                                                                   Management
                                                                                      Node
                                                                                                           )400

                            Ld.2

............         ........                                                                            ........            ........        ..,.
............         ...........                                                                         ...........         ...........
............         ...........                                                                         ...........         ...........
............         ...........                                                                         ...........         .............
............         ........                                                                            ........            ............
............         ...........                                                                         ...........         ...........
               Patch                                                                                                   Patch
               Bay                                                                                                     Bay




                                                                                                          FIG. 4A


                                                             Page 143 of 154
                                    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 145 of 155
                                                                                                                                                ,.
                                                                                                                                                    .
                                                                                                                                                t


                                                          --------------------------------------------------------




                                                                            "••=:•..       ....,.,
                 - ·•···········.. -..                                  ----..'..•~~--=:   -~-             --------------
            ----         - .... _                   '.!·-...:-.    - --                                       ---
      ###   ·····:,   ,. ···::::...,...             ~.:-.,::::_I                                              ------
                                           :::



                                                                                                                            402         .,,._



                                                                                                                            --- -----


                                          ------.:····:::::::::.~----
                                    ·········::.~:••••• -o - •
                                                                                           -------------- ~<.:::
                                                                   •.•~~~15- - - _ _ - - - - _ _ _ _ _ _
                                                                                                          - ~ ------




402




                                                                                               Page 144 of 154
                      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 146 of 155

                                                                                                                                                                        •
                                                                                                                                                                        ••
                                                                                                                                                                        t

                                                                                                                                                     -......
 670 ,,.        I
           Routing
         Response
         Processing
                      H      ,---"'\
                                 Set Tag= I
                               Routing
                             1Processing
                                                  1
                                                                                            'H H
                                                                                    Set Tag_=
                                                                                   PreRout~ng
                                                                                   Processing
                                                                                             702

                                                                                                          Store ·
                                                                                                          Packet
                                                                                                         Header
                                                                                                         and :rag
                                                                                                                    704                        706

                                                                                                                                      toRedirect
                                                                                                                                         Special
                                                                                                                                        Funtion
                                                                                                                                         Node
                             I   _ _ _ _,1




                                     640                                700
                                         J                                              (
                                                                                                                           642

                                              l                 ~
                                                                                                                    '
                                                                                                    f


500~
600
                             r p!:~t
                                                                                    Set Tag=
                                                                                   PostRoutingl    ,1    Remove
                                                                                                          Tag
                                                                                                                    I             ~TagTTL=
                                                                                                                                   axTagTTL
                                                                                   Processing
                                                                           722
                                                                    I         ',

                                                              PreRouting
                                                                                                                    582
FIG. SA                                                                                                                                                        I   .,
                                 Entry                                                                                                   Exit    I             I   ~


                                                                                                        Decrement
                                Packet                                                                                                  Packet
                                                                                                           TTL
                              Processing                                                                                              Processing


           502              Newly Received                                                                        584
                               No Tag
                                                                                                                                           t          530
                                                                                                                                                         I


              Input   H          (}, '°~~
                                  ~ISi
                                                       -4
                                                       I,\)
                                                                                                        Decrement
                                                                                                                        ..,-4
                                     ~~~$,            (,Q
                                                      (,Q
                                                                                                                        I,\)
                                                                                                                        ::,
              Ports                                                                                      TagTTL         Ill
                                       ~6.'            !.                                                               ::;:
                                             0~
      ,:_,I           '(
  564                 556                                     710              580                      574                     552




                                                                    Page 145 of 154
                                       Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 147 of 155

                                                                                                                                                                                                         ...

                                                                                                                                                                                                         ."
                                                                                                                                                                                                         \•
                                                            Drop

                   ~
 500
      ""'
      ~MT
       Phy.
       Port
        Tx
               H
              ..
                                MGMT
                                Port
                               Queue
                                                 536
                                                        -f, ..0


                                                       "o     ~ 19 ~
                                                         ~6 ~">. '/l
                                                        ~I>:: 19 ('19
                                                                      >
                                                                      n
                                                          ('('\ «$>('+. ~
                                                                                 (

                                                                               Tag
                                                                              Packet
                                                                                              540                                      \           '7nn      702

                                                                                                                                                           Set Tag_ =
                                                                                                                                                          PreRoutmg
                                                                                                                                                          Processing
                                                                                                                                                                       ·H     704

                                                                                                                                                                                    Store
                                                                                                                                                                                    Packet
                                                                                                                                                                                   H d
                                                                                                                                                                                     ~a/ r
                                                                                                                                                                                   an ag
                                                            0/
                                                                                                                                        N Set Tag=



                                                                                                                                  /'.~ r
               514                            512                    520                                                                                                               I       706
                                                                                                564                                        Routing

      ~MTJ                                                                                                                            Cl Processing



                          ~
                                                                                                            C},                                                                     Redirect
       Phy.
       Port                     iS'
                                                                               Low
                                                                              Priority                 '"° ~-~IS'IS'~
                                                                                                            04"!, 719
                                                                                                                           "'O
                                                                                                                                  )} ~ 1t.,~
                                                                                                                                             19
                                                                                                                                                             ARP
                                                                                                                                                           Response
                                                                                                                                                                                   to Special
                                                                                                                                                                                    Funtion
                                  ~                                           Queue                                               ~   19:+191 ;,
                                                                                                              ;~;,,                                        ( Po~ID )
        Rx                                                                                                            /    "'O                                                        Node
                                                                                                                           I»
                                                                                                                           n
               598                    T.. ,   IMO            IY                  I          c..._566 --\          I
                                                                                                                           :,;"
                                                                                                                           l               I                   I                       I       542
                                                                      568

      To OS        1..   vv_N~~e-~                           I              ~ 46~
                                                                                                            High
                                                                                                           Priority
                                                                                                                                      ARP
                                                                                                                                    Query
                                                                                                                                                           ~~'f~                  ii;agTTL = I       I
                                                                                  ~/4>;,,                                                                     o?.       I            axTagTTL
                                  ....,,      ,-,,
                                                                                                           Queue                  ( PortlD)
                                                                                                                                                                ~.,.
                                                                                                                                        )
              -'?         '        •
                                                                                                                                                   H H
              508              Accept         506            I                                 576
  External
                                Packet                 ICMP Error                                                                    ARP                                            Internal
   Phy.                                                                        Lookup                      Switch                  Querier                   Self                  Loopback
                               Filtering                 TTL
   Port                                                                       IP Route                     (Tag)                  ( Logical                 Queue                     Port
                              (Firewall)                Expired
    Rx                                                                                                                             PortlD)                                        "127.0.0.1"
                                                                                               "\


                                                                                                                                                   H H
502                             Deny          504            I      524          I             570                                                   550                    554
                                  ♦                  ~Exit
                                                                                                                                      ARP                  Internal                 Internal
                                Drop                   cessing                                         TagTTL =                    Querier                  Output                    Phy.
                               Packet                                                                  axTagTTL                     (Ph~                     Port                     Port
  FIG_. 5B                                                                                                                         PortlD )                 Queue            _         Tx
                                                                     571                                                  542


                                                                                  Page 146 of 154
                                  Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 148 of 155

                                                                                                                                                                                                 ~


                                                                                                                                                                                                 "• r


                   508
                                                                                                                                                500
                                                                                                                                                             FIG. 5C
       From
        OS
                           To OS                                                                                                     ,J
                                                                                                    Drop
                                                                                                   Packet
             558           Special
556                       Function                                                                                                               574
      Internal                                                                                                                                         Internal          Internal
        Phy.                ~                                                                                               <)$.
                                                                                                                                                        Output             Phy.
                           / )•• it\\\~                                                                                     >. ~6
        Port                  ~.I    6;,
                                                                                                              ,=..--ti,,!   ~)..~(II                     Port              Port
        Rx                                                                                                                     "1 ~,                    Queue              Tx

556                                                                                                                                                               548               552
      Internal                                                                                                                                         Internal          Internal
                          Set Tag=
        Phy.
                         PostRouting
                                                                                                                             Switch                     Output             Phy.            ,.,
        Port                                                                                                                 (Tag)                       Port              Port
                         Processing
        Rx                                                                                                                                              Queue              TX
                                                  N
554                  722                                                                                        576

   Internal
  Loopback
                                           ,---~
                                           !   Remove         I
                                                                  588
                                                                            C'i
                                                                        r.-o~o·"'\SI.~;.
                                                                                             590
                                                                                                    High                    \S'(\1
                                                                                                                                                 592
                                                                                                                                                       External
                                                                                                                                                       Output
                                                                                                                                                                         External
                                                                                                                                                                          Phy.
                                                                                                   Priority                        $.
     Port
  "127.0.0.1"
                                           I
                                           I
                                                 Tag
                                                              I
                                                                               ~-~.I  "';,         Queue                             ~" (II;,
                                                                                                                                                         Port
                                                                                                                                                        Queue
                                                                                                                                                                           Port
                                                                                                                                                                           Tx
                                                          -t_
                                                                582                                                                                                528               530
                              Exit              <>$.                    ~      .-()                                                                    External          External
                                               .-() (I~                   r~ q,C\+.                 Low                      Switch
                                                      $
                                               )..~(I+. ~
                                                                         /'.~~ (II,                Priority                  ( Dest.
                                                                                                                                                       Output             Phy.
                                               "1 Eli' ~1i'             '76a tll~l                 Queue                     Node)
                                                                                                                                                         Port              Port
                                                                               ~ 6;,                                                                    Queue              Tx
                                                                  586                                            594


                                                                                  Page 147 of 154
                                Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 149 of 155
                                                                                                                                                            ,..,
                                                                                                                                                           s
                                                                                                                                                           ..      [·.::..




                                                                                                                                Output          Phy.
                                                                                                                                  Port          Port
                                                                                                                                .Queue          TX
                                                                                                                                          530
      508             -r               7v      -,--
                                               Pl\ ____
                                                          I   -         I   .-             -         576J-r-J l
                                                                                                     594                   -
                                                                                                                                 Output
                                                                                                                                  Port
                                                                                                                                                Phy.
                                                                                                                                                Port
                                                Drop      I   r_   l    I   r- - '         f ___ l    r- - - '   j             1 Queue           Tx
      To OS     i...--:--k50~          15241   Packet
                                                                                                                         548              552


      MGMT
       Phy.
      Port Rx
                   Deny                                                              .,,                                                               f
                       Drop                                                          ip~
             598      Packet
                                                                                     i~
                                                                                     s·
                                                                                     (C
      502          602            N

       Phy.
       Port                                                                                                          y
        Rx
                                                                                                                                      ~
                                                                                                              Drop                        600
                                                                                                             Packet
                                Phy.
                                Port
                    556         Rx                                                                                                    FIG 6


                                                                       Page 148 of 154
·-.
  .·-·         Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 150 of 155


   DECLARATION AND POWER OF ATTORNEY FOR                              Attorney Docket No.:  137744-US
     UTILITY OR DESIGN PATENT APPLICATION                             First Named Inventor: Peter Rabinovitch
                      (37 CFR 1.63)                                                   COMPLETE IF KNOWN
   181    Declaration Submitted with Initial Filing.                  Application Number:
   □      Declaration Submitted after Initial Filing                  Filing Date:
          (surcharge (37 CFR 1.16(e)) required).                      Group Art Unit:
                                                                      Examiner Name:

As a below named inventor, I hereby declare that:

My residence, mailing address, and citizenship are as stated below next to my name.

I believe I am the original, first and sole inventor (if only one name is listed below) or an original, first and joint inventor (if plural
names are listed below) of the subject matter which is claimed and for which a patent is sought on the invention entitled

             SOFTWARE CONFIGURABLE CLUSTER-BASED ROUTER USING HETEROGENEOUS NODES
                                       AS CLUSTER NODES

the specification of which
181      is attached hereto.
D        was filed on _ _ _ as United States Application Serial No. _ _ _ or PCT International Application No.
         and was amended on ___ (if applicable).

I hereby state that I have reviewed and understand the contents of the above identified specification, including the claims, as amended
by any amendment referred to above.

I acknowledge the duty to disclose information which is material to patentability as defined in 37 CFR 1.56, including for
continuation-in-part applications, material information which became available between the filing date of the prior application and the
national or PCT international filing date of the continuation-in-part application.

Foreign Application(s) and/or Claim of Foreign Priority
I hereby claim foreign priority benefits under 35 U.S.C. l 19(a)-(d) or 365(b) of any foreign application(s) for patent or inventor's
certificate, or 365(a) of any PCT international application which designated at least one country other than the United States of
America, listed below and have also identified below, by checking the box, any foreign application for patent or inventor's certificate,
or any PCT international aoolication having a filing date before that o f the aoohcat10n
                                                                                  . . on wh.IC h pnonty 1s
                                                                                                        . cIa1IDe
                                                                                                             . d.

            Country                     Application Number                       Date Filed                 Priority Claimed Under
                                                                                                                35 u.s.c. §119

                                                                                                                □ Yes       □ No
                                                                                                                □ Yes       □ No
Provisional Application
Ihere by c1·
          aim thb                                       mte dS tates prov1s10na aoo r1cat1on ()I"
                e enefi1t un der 35 USC 119(e ) of any U.                                     s !Stedbl
                                                                                                      eow:

                   Application Serial Number                                                      Filin2 Date



U.S. Priority Claim
I hereby claim the benefit under Title 35, United States Code, § 120 of any United States application(s) listed below and, insofar as the
subject matter of each of the claims of this application is not disclosed in the prior United States application in the manner provided by
the first paragraph of Title 35, United States Code, §112, I acknowledge the duty to disclose information which is material to
patentability as defined in Title 37, Code of Federal Regulations, § 1.56 which became available between the filing date of the prior
aoo r1cat10n
         . an d the nat10na
                       . I or PCT.mtemat10na  . I fir
                                                    1mg d ate o f th"1s aoo:r1cat10n.
                                                                                 .

         Aoolicati n Serial Number                             Filin2 Date                    Status - Patented/Pendin2/Abandoned




                                                         Page 149  ofI 154
                                                                Page   of2
        ..
        .,
                      Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 151 of 155
...
      POWER OF ATTORNEY
      I hereby appoint the following attorney(s) and/or agent(s) to prosecute this application and to transact all business in the Patent and
      Trademark Office connected therewith:       John Granchelli            Registration No. 39,512
                                                  Greg Benoit                Registration No. 48,067

      Address all correspondence to:                John Granchelli
                                                    Alcatel Canada Inc.
                                                    600 March Road
                                                    Ottawa, ON K2K 2E6
                                                    CANADA

      Direct telephone calls to:                    John Granchelli               Phone (613) 784-6523                  Fax (613) 784-8923

      I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief
      are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so
      made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful
      false statements may jeopardize the validity of the application or any patent issued thereon.


      Full name of sole or first inventor: Peter Rabinovitch


      Residence: City Kanata
                                        -,.-,;~;;..,,::..--cc--""'~"'-----==========~------- Citizenship:
      Sole or first inventor's signature:
                                          ~ State Ontario, Canada
                                                                                             Date: I Z-/f/c;V - za:;.;,·,
                                                                                                          --'C"-'a==n:::a=-=d==-ia::,n,:___ _ _ _ _ __
      Mailing Address: 1386 Halton Terrace, Kanata, Ontario, K2K 2Rl, Canada


      Full name of second inventor, if any:

      Second inventor's signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date: _ _ _ _ _ _ _ _ _ _ _ _ __
      Residence: City ___________ State _ _ _ _ _ _ _ _ _ _ _ _ _ _ Citizenship: _ _ _ _ _ _ _ _ _ __
      Mailing A d d r e s s : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


      Full name of third inventor, if any:

      Third inventor's signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date: _ _ _ _ _ _ _ _ _ _ _ _ __
      Residence: City ___________ State _ _ _ _ _ _ _ _ _ _ _ _ _ _ Citizenship: _ _ _ _ _ _ _ _ _ __
      Mailing A d d r e s s : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


      Full name of fourth inventor, if any:

      Fourth inventor's signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ Date: _ _ _ _ _ _ _ _ _ _ _ _ __
      Residence: City _ _ _ _ _ _ _ _ _ __ State _ _ _ _ _ _ _ _ _ _ _ _ __ Citizenship: _ _ _ _ _ _ _ _ _ __
      Mailing A d d r e s s : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


      Full name of fifth inventor, if any:

      Fifth inventor's signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date: _ _ _ _ _ _ _ _ _ _ _ _ __
      Residence: City ___________ State _ _ _ _ _ _ _ _ _ _ _ _ _ _ Citizenship: _ _ _ _ _ _ _ _ _ __
      Mailing A d d r e s s : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


      Full name of sixth inventor, if any:

      Sixth inventor's signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date: _ _ _ _ _ _ _ _ _ _ _ _ __
      Residence: City ___________ State _ _ _ _ _ _ _ _ _ _ _ _ _ _ Citizenship: _ _ _ _ _ _ _ _ _ __
      Mailing A d d r e s s : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -



                                                                Page 150 of2 154
                                                                      Page   of2
..• ..   ,•
                   Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 152 of 155


                           IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

              In re. Application of: Peter Rabinovitch
              Serial No.:
              Filed:
              Title: SOFTWARE CONFIGURABLE CLUSTER-BASED ROUTER USING
                      HETEROGENEOUS NODES AS CLUSTER NODES

              Atty. Docket No.: 137744-US




              The Commissioner of Patents and Trademarks
              Washington, D.C. 20231
              U.S.A.

                                          ASSOCIATE POWER OF ATTORNEY


              Dear Sir:

              The undersigned, John Granchelli (Reg. No. 39,512), is an agent of record for the captioned U.S.
              Patent Application under a Power of Attorney filed with the U.S. Patent Office contemporaneously
              herewith.

              Pursuant to 37 CFR Section l .34(b ), the undersigned hereby appoints the following registered
              practitioner as associate agent of record:

                     Jim Zegeer, Esq.
                     Registration No. 18,957



              to prosecute said application and to transact all business in the U.S. Patent and Trademark Office
              connected therewith. The appointment of the above practitioners does not affect, and is not intended
              to affect, the status of any other practitioner who has been appointed previously as agent of record
              for this matter.




                                                     Page 151• Iof
                                                                 • 154
     Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 153 of 155



Please direct any and all correspondence and telephone calls to:

       Jim Zegeer, Esq.
       Law Office of Jim Zegeer
       801 North Pitt Street, #108
       Alexandria, VA 22314
       Telephone: 703-684-8333
       Facsimile: 703-549-8411




                                                Respectfully submitted,




                                                 lcatel Canada Inc.
                                                600 March Road
                                                Ottawa, ON K.2K 2E6
                                                CANADA
                                                Telephone: 613-784-6523
                                                Facsimile: 613-784-8923




                                       Page 152- 2of
                                                   - 154
                        Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 154 of 155




                                            PATENT APPLICATION SERIAL NO.
                                                                                       ---------
                                                                   U.S. DEPARTMENT OF COMMERCE
                                                                   PATENT AND TRADEMARK OFFICE
                                                                          FEE RECORD SHEET




11/18/2003 RHARIS1 00000030 10712104
01 FC:1001                                      no.oo OP
02 FC:1202                                      288.00 OP




        PTO-1556
         (5/87)

                                                                         Page 153 of 154
        ·u.s. Government Printing Office:   2002 - 489·267/69033
                    Case 6:20-cv-00813-ADA Document 39-1 Filed 03/16/21 Page 155 of 155


                                                                                                         Application or,eocket Number
            PATENT APPLICATION FEE DETERMINATION RECORD
                         Effective October 1, 2003                                                      [67/;;llo~-
                             CLAIMS AS FILED - PART I                                         SMALL ENTITY                     OTHER THAN
                                             (Column 1)               (Column 2)              TYPE                     OR     SMALL ENTITY
     TOTAL CLAIMS
                                            ~G                                                   RATE         FEE              RATE         FEE
     FOR                                    NUMBER FILED              NUMBER EXTRA            BASIC FEE     385.00 OR       BASIC FEE     770.00

  TOTAL CHARGEABLE CLAIMS                  ~h     minus 20=       *     16                       X$ 9=                 OR     X$18=       1-1?f
  INDEPENDENT CLAIMS
                                            ~      minus 3 = *          0                        X43=                          X86=
                                                                                                                       OR

                                                                                □
  MULTIPLE DEPENDENT CLAIM PRESENT
                                                                                                +145=                  OR     +290=
 * If the difference in column 1 is less than zero, enter "O" in column 2                      TOTAL                   OR TOTAL           ID)16
                      CLAIMS AS AMENDED - PART II                                                                             OTHER THAN
                             (Column 1)                  <Column 2)         (Column 3)         SMALL ENTITY           OR     SMALL ENTITY
                               CLAIMS                     HIGHEST
                                                                                                            ADDI-                          ADDI-
 <t                           REMAINING                   NUMBER             PRESENT
 I-                             AFTER                    PREVIOUSLY           EXTRA             RATE       TIONAL             RATE        TIONAL
 zw                          AMENDMENT                    PAID FOR                                           FEE                            FEE
 :ii:
 Q      Total                             Minus         *'*                 =                   X$9=                          X$18=
 z                       *                                                                                            OR
 w      Independent                       Minus         **'*                =
 :ii:                    *                                                                      X43=                          X86=
 <t                                                                                                                   OR
        FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM
                                                                                □              +145=                         +290=
                                                                                                                      OR
                                                                                                 TOTAL                          TOTAL
                                                                                             ADDIT. FEE               OR AODIT. FEE
                             (Column 1)                  (Column 2)         'Column 3)
                               CLAIMS                     HIGHEST
 CD                           REMAINING                   NUMBER
                                                                                                           ADDI-                           ADDI-
                                                                             PRESENT
 I-                             AFTER                    PREVIOUSLY           EXTRA             RATE      TIONAL              RATE        TIONAL
 z                                                                                                          FEE                             FEE
 w                           AMENDMENT                    PAID FOR
 :ii:
 Q      Total            *                Minus
                                                        **                  =                  X$9=                   OR     X$18=
 zw
 :ii:   Independent
                *                      ***Minus                             =
                                                                                                X43=                  OR      X86=
 <t FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM
                                                                                □
                                                                                               +145=                  OR     +290=
                                                                                                TOTAL                           TOTAL
                                                                                            ADOIT. FEE                OR ADDIT. FEE
                             (Column 1)                  (Column 2)         (Column 3)
                               Cl.AIMS                    HIGHEST
 CJ
 I-
        '                     REMAINING
                                AFTER
                                                          NUMBER
                                                         PREVIOUSLY
                                                                            PRESENT
                                                                                               RATE
                                                                                                           ADDI-
                                                                                                          TIONAL              RATE
                                                                                                                                           ADDI-
                                                                                                                                          TIONAL
                                                                             EXTRA
 z
 w                           AMENDMENT                    PAID FOR                                          FEE                             FEE
 2
 Q
 z
        Total
                         *                Minus
                                                        **                  =                  X$9=                  OR      X$18=
 w      Independent                       Minus                             =
 2                       *                              ***
                                                                                               X43=                           X86=
 <t     FIRST PRESENTATION OF MULTIPLE-DEPENDENT CLAIM·                         n                                    OR

                                                                                              +145=                  OR      +290=
  • If the entry in column 1 is less than the entry in column 2, write ·o· in column 3.           TOTAL                           TOTAL
  ** If the •Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20. • ADOIT. FEE                PR ADDIT. FEE
  ***If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3."
     The "Highest Number Previously Paid For· (Total or Independent) is the highest number found in the appropriate box in column 1.


FOAM PT0-875    (Rev. 10/031
                                                               Page 154 of 154           Patent and Tradema\1< Office,. IJ.S. DEPARTMENT OF COMMERCE
